Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

DATED AS OF MAY 22, 2015

 

AMONG

 

WARREN RESOURCES, INC.,

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent

 

AND

 

THE LENDERS
FROM TIME TO TIME PARTY HERETO

 

GSO CAPITAL PARTNERS LP,
as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms and Determinations

32

Section 1.3

Other Definitional Provisions and References

32

 

 

 

ARTICLE 2 LOANS

33

 

 

 

Section 2.1

Loans and Borrowings; Commitments

33

Section 2.2

Advancing Loans

33

Section 2.3

Mandatory Prepayments

34

Section 2.4

All Prepayments

38

Section 2.5

Optional Prepayments of Loans

38

Section 2.6

Termination, Reduction or Increase of Delayed Draw Commitments

39

Section 2.7

Interest, Interest Calculations and Certain Fees

40

Section 2.8

Notes; Commitments Several

42

Section 2.9

[Reserved]

42

Section 2.10

General Provisions Regarding Payment

42

Section 2.11

Loan Account

43

Section 2.12

Maximum Interest

43

Section 2.13

Taxes

44

Section 2.14

Capital Adequacy

48

Section 2.15

Mitigation Obligations

48

Section 2.16

[Reserved]

49

Section 2.17

Defaulting Lenders

49

 

 

 

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

50

 

 

 

Section 3.1

Existence and Power

50

Section 3.2

Organization and Governmental Authorization; No Contravention

50

Section 3.3

Binding Effect

51

Section 3.4

Capitalization

51

Section 3.5

Financial Information

51

Section 3.6

Litigation

52

Section 3.7

Ownership of Property

52

Section 3.8

No Default

52

Section 3.9

Labor Matters

52

Section 3.10

Regulated Entities

53

Section 3.11

Margin Regulations

53

Section 3.12

Compliance With Laws; Anti-Terrorism Laws

53

Section 3.13

Taxes

53

Section 3.14

Compliance with ERISA

54

Section 3.15

Brokers

54

Section 3.16

Environmental Compliance

54

Section 3.17

Intellectual Property

55

Section 3.18

Solvency

55

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (CONT’D)

 

 

 

Page

 

 

 

Section 3.19

Full Disclosure

55

Section 3.20

Reserve Reports, Imbalances and Marketing Matters

55

Section 3.21

Maintenance and Development of Properties

56

Section 3.22

Security Documents

57

 

 

 

ARTICLE 4 AFFIRMATIVE COVENANTS

57

 

 

 

Section 4.1

Financial Statements and Other Reports

57

Section 4.2

Payment and Performance of Obligations

61

Section 4.3

Maintenance of Existence

61

Section 4.4

Maintenance of Property; Insurance

62

Section 4.5

Compliance with Laws

63

Section 4.6

Inspection of Property, Books and Records

63

Section 4.7

Use of Proceeds

63

Section 4.8

Lenders’ Meetings

64

Section 4.9

Hazardous Materials; Remediation

64

Section 4.10

Further Assurances

64

Section 4.11

Post-Closing Obligations

66

 

 

 

ARTICLE 5 NEGATIVE COVENANTS

67

 

 

 

Section 5.1

Debt

67

Section 5.2

Liens

68

Section 5.3

Contingent Obligations

70

Section 5.4

Restricted Payments

70

Section 5.5

Restrictive Agreements

71

Section 5.6

Swap Contracts

72

Section 5.7

Consolidations, Mergers and Sales of Assets

72

Section 5.8

Investments

73

Section 5.9

Transactions with Affiliates

75

Section 5.10

Modification of Certain Documents

75

Section 5.11

Fiscal Year

75

Section 5.12

Conduct of Business

75

Section 5.13

Capital Stock

75

Section 5.14

Limitation on Sale and Leaseback Transactions

76

Section 5.15

Bank Accounts

76

Section 5.16

Compliance with Anti-Corruption Laws

76

Section 5.17

Compliance with Anti-Terrorism Laws

77

 

 

 

ARTICLE 6 FINANCIAL COVENANTS

77

 

 

 

Section 6.1

Consolidated First Lien Leverage Ratio

77

 

 

 

ARTICLE 7 CONDITIONS

77

 

 

 

Section 7.1

Conditions to Closing

77

Section 7.2

Conditions to Each Delayed Draw Funding Date

79

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (CONT’D)

 

 

 

Page

 

 

 

ARTICLE 8 EVENTS OF DEFAULT

80

 

 

 

Section 8.1

Events of Default

80

Section 8.2

Acceleration and Suspension or Termination of Loans and Commitments

82

Section 8.3

[Reserved]

83

Section 8.4

Default Rate of Interest and Suspension of LIBOR Rate Options

83

Section 8.5

Setoff Rights

83

Section 8.6

Application of Proceeds

83

 

 

 

ARTICLE 9 EXPENSES AND INDEMNITY

84

 

 

 

Section 9.1

Expenses

84

Section 9.2

Indemnity

86

 

 

 

ARTICLE 10 ADMINISTRATIVE AGENT

87

 

 

 

Section 10.1

Appointment and Authorization

87

Section 10.2

Administrative Agent and Affiliates

87

Section 10.3

Action by Administrative Agent

87

Section 10.4

Consultation with Experts; Delegation of Duties

88

Section 10.5

Liability of Administrative Agent

89

Section 10.6

Indemnification

89

Section 10.7

Right to Request and Act on Instructions

90

Section 10.8

Credit Decision

90

Section 10.9

Collateral Matters

90

Section 10.10

Agency for Perfection

92

Section 10.11

Notice of Default

92

Section 10.12

Successor Administrative Agent

92

Section 10.13

Disbursements of Loans; Payment and Sharing of Payment

93

Section 10.14

Right to Perform, Preserve and Protect

95

Section 10.15

Additional Titled Agents

96

Section 10.16

Administrative Agent May File Proof of Claim

96

 

 

 

ARTICLE 11 MISCELLANEOUS

97

 

 

 

Section 11.1

Survival

97

Section 11.2

No Waivers

97

Section 11.3

Notices

97

Section 11.4

Severability

99

Section 11.5

Amendments and Waivers

99

Section 11.6

Assignments; Participations; Replacement of Lenders

100

Section 11.7

Headings

103

Section 11.8

Confidentiality

103

Section 11.9

Waiver of Consequential and Other Damages

104

Section 11.10

Marshaling; Payments Set Aside

104

Section 11.11

GOVERNING LAW; SUBMISSION TO JURISDICTION

104

Section 11.12

WAIVER OF JURY TRIAL

105

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (CONT’D)

 

 

 

Page

 

 

 

Section 11.13

Publication; Advertisement

105

Section 11.14

Counterparts; Integration

106

Section 11.15

No Strict Construction

106

Section 11.16

USA PATRIOT Act Notification

106

Section 11.17

[Reserved]

106

Section 11.18

Keepwell

106

 

iv

--------------------------------------------------------------------------------


 

ANNEXES, EXHIBITS AND SCHEDULES

 

 

 

ANNEXES

 

 

 

 

 

Annex A

-

Commitment Annex

Annex B

-

Closing Checklist

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Assignment Agreement

Exhibit B

-

Compliance Certificate

Exhibit C

-

Notice of Borrowing

Exhibit D

-

Form of Swap Intercreditor Agreement

Exhibit E

-

U.S. Tax Compliance Certificates

Exhibit F

-

Note

Exhibit G

-

Reinvestment Certificate

Exhibit H

-

Withdrawal Request Certificate

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 3.1

-

Existence, Organizational Identification Numbers, Foreign Qualification,

 

 

Prior Names

Schedule 3.4

-

Capitalization

Schedule 3.6

-

Litigation

Schedule 3.15

-

Brokers

Schedule 3.18

-

Environmental Compliance

Schedule 3.23

-

Reserve Reports

Schedule 3.24

-

Maintenance; Permits

Schedule 4.11

-

Post-Closing Obligations

Schedule 5.1

-

Debt

Schedule 5.2

-

Liens

Schedule 5.3

-

Contingent Obligations

Schedule 5.4

-

Investments

Schedule 5.5

-

Restrictive Agreements

Schedule 5.9

-

Affiliate Transactions

Schedule 5.13

-

Business Description

Schedule 7.1(f)

-

Local Counsels

 

Warren Resources, Inc. hereby agrees to furnish supplementally to the Commission
any of the schedules reflected above upon request.

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT dated as of May 22, 2015 among Warren Resources, Inc., a
Maryland corporation, as Borrower, the financial institutions or other entities
from time to time parties hereto, each as a lender (collectively, the “Lenders”
and individually, a “Lender”), and Wilmington Trust, National Association, as
Administrative Agent.

 

RECITALS:

 

WHEREAS, Borrower desires that (i) Conversion Lenders convert their Conversion
Notes into Converted Term Loans on the Closing Date, (ii) New Term Loan Lenders
extend credit in the form of New Term Loans on the Closing Date and
(iii) Delayed Draw Lenders extend credit in the form of Delayed Draw Term Loans,
in each case to Borrower to provide funds for the purposes described herein; and

 

WHEREAS, Borrower desires to secure all of the Obligations by granting to
Administrative Agent, for the benefit of Administrative Agent and Lenders, a
first priority perfected Lien upon substantially all of its personal and real
property (subject to Permitted Liens), including without limitation all
outstanding Capital Stock of each Restricted Subsidiary; and

 

WHEREAS, subject to the limitations set forth herein, each Restricted Subsidiary
is willing to guaranty all of the Obligations, and to grant to Administrative
Agent, for the benefit of Administrative Agent and Secured Parties, a first
priority perfected Lien upon substantially all of its personal and real property
(subject to Permitted Liens);

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, Lenders and Administrative Agent agree
as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.1                                   Certain Defined Terms.

 

The following terms have the following meanings:

 

“Additional Titled Agents” has the meaning set forth in Section 10.15.

 

“Administrative Agent” means Wilmington Trust, National Association in its
capacity as administrative agent for itself and for Lenders hereunder, as such
capacity is established in, and subject to the provisions of, Article 10, and
the successors of Wilmington Trust, National Association in such capacity.

 

“Affected Lender” has the meaning set forth in Section 11.6(c).

 

“Affiliate” means with respect to any Person (i) any Person that directly or
indirectly controls such Person, (ii) any Person which is controlled by or is
under common control with such controlling Person and (iii) each of such
Person’s (other than, with respect to any Lender,

 

1

--------------------------------------------------------------------------------


 

any Lender’s) officers or directors (or Persons functioning in substantially
similar roles) and the spouses, parents, descendants and siblings of such
officers, directors or other Persons.  As used in this definition, the term
“control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise majority voting power, by contract or
otherwise.

 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented, restated, amended and restated, refinanced, replaced or otherwise
modified from time to time.

 

“All-in Yield” shall mean, as to any Debt, the effective interest rate with
respect thereto as reasonably determined by the Lead Lenders taking into account
the interest rate margin, original issue discount, upfront fees and LIBOR rate
floor or alternate base rate floor; provided that original issue discount and
upfront fees shall be equated to interest rate assuming a four-year life to
maturity of such Debt (or, if less, the stated life to maturity at the time of
the incurrence of such Debt); provided further that “All-in Yield” shall not
include amendment, arrangement, commitment, underwriting, structuring or similar
fees paid to arrangers (or their affiliates) or any other fees, in each case
that are not generally paid or shared ratably to lenders with respect to such
Debt.

 

“Anti-Terrorism Laws” means any economic sanctions Laws, including Executive
Order No. 13224 (effective September 24, 2001), the USA PATRIOT Act, the Laws
comprising or implementing the Bank Secrecy Act, and the Laws administered by
OFAC and the U.S. Department of State

 

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered, managed, advised or sub-advised
by (a) a Lender, (b) an Affiliate of a Lender or (c) a Person (other than a
natural person) or an Affiliate of a Person (other than a natural person) that
administers, manages, advises or sub-advises a Lender.

 

“Arranger” means GSO Capital Partners LP.

 

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset, but excluding
(i) dispositions of inventory or used, obsolete, worn-out or surplus equipment,
all in the Ordinary Course of Business, (ii) dispositions of Permitted
Investments, (iii) sales, transfers and other dispositions of accounts
receivable in connection with the compromise, settlement or collection thereof
in the Ordinary Course of Business, but, in any event, not in connection with
any receivables financing or factoring arrangement, (iv) the lease, assignment,
license, sub-license or sub-lease of any real or personal property in the
Ordinary Course of Business to the extent the same does not materially interfere
with the business of Borrower or any Subsidiary; (v) any disposition of property
or issuance of Capital Stock by Borrower or any Domestic Subsidiary to Borrower
or any other Domestic Subsidiary that is a Guarantor; (vi) dispositions of
equipment to the extent that (a) such equipment is exchanged for credit against
the purchase price of similar replacement

 

2

--------------------------------------------------------------------------------


 

equipment or (b) within 180 days after such disposition the proceeds of such
disposition are applied to the purchase price of such replacement equipment;
(vii) the sale in the Ordinary Course of Business of Hydrocarbons produced from
the Credit Parties’ Hydrocarbon Interests; (viii) dispositions of Equity
Interests in Unrestricted Subsidiaries; (ix) the creation of a Permitted Lien;
(x) the surrender or waiver of contract rights or the disposition, settlement,
release or surrender of contract, tort or other claims of any kind; (xi) a
Restricted Payment permitted by Section 5.4 (other than clause (g) of
Section 5.4); (xii) dispositions permitted by Section 5.7(a); (xiii) an
Investment permitted by Section 5.8 (other than clause (s) of Section 5.8); and
(xiv) any disposition of Warren Drilling Rig No. 1 (and related or incidental
inventory, trailers, equipment, vehicles, accounts, general intangibles and
personal property) or real estate that does not constitute nor are related to
the operation of Oil and Gas Properties (and related or incidental fixtures and
equipment (including the land and structure at 1002 Lecouvreur Avenue,
Wilmington, California) in an aggregate amount during the term of this Agreement
not to exceed $15,000,000.

 

“Asset Disposition or Recovery Event Proceeds Pledged Account” shall mean an
account subject to the sole dominion and control of the Administrative Agent in
which Casualty Proceeds or proceeds from any Asset Disposition are held pending
reinvestment pursuant to Section 2.3(c)(i).

 

“Assignment Agreement” means an assignment and assumption agreement entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 11.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A, or any other form approved by the
Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”.

 

“Blocked Person” means any Person:  (i) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (ii) owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (iii) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (iv) that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224; or (v) that is named a “specially designated national,”
“foreign sanctions evader” or “blocked person” on the most current list
published by OFAC or other similar list.

 

“Bond” means any completion bond, performance bond, bid bond, appeal bond,
surety bond, insurance obligation or bond or any similar bond or obligation, or
any letter of credit or guarantee functioning as or supporting any of the
foregoing bonds or obligations, incurred by Borrower or any Subsidiary in the
Ordinary Course of Business.

 

“Borrower” means Warren Resources, Inc., a Maryland corporation.

 

“Borrower’s Account” means the account specified on the signature pages hereof
below Borrower’s name into which Loans shall, absent other written instructions,
be made, or such other account as Borrower may specify by notice to
Administrative Agent.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
New York City are authorized by Law to close and, in the case of a Business Day
which relates to a LIBOR Loan, a day on which dealings are carried on in the
London interbank eurodollar market.

 

“Capital Lease” of any Person means any lease of any property by such Person as
lessee which would, in accordance with GAAP, be required to be accounted for as
a capital lease on the balance sheet of such Person.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Casualty Proceeds” means (i) the aggregate insurance proceeds received in
connection with one or more related events under any insurance policy with
respect to Oil and Gas Properties or (ii) any award or other compensation with
respect to any eminent domain, condemnation of property or similar proceedings
(or any transfer or disposition of property in lieu of condemnation).

 

“CBM Properties” means the  Oil and Gas Properties located in the  Rocky
Mountain region (including, for the avoidance of doubt, those Oil and Gas
Properties located in the Greater Green River Basin in Wyoming and the Washakie
Basin in Wyoming).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, including all amendments thereto and all regulations
thereunder.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Capital
Stock representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Borrower by Persons who were neither (i) nominated by the board
of directors of Borrower, nor (ii) appointed by directors so nominated; (c) the
occurrence of a “Change in Control” (or any other defined term having a similar
purpose) as defined in the documentation governing the Senior Notes; (d) a
change of control or similar event shall occur as provided in any other credit
agreement, indenture or other agreement governing Debt issued by any Credit
Party or any Permitted Pari Debt or Permitted Second Lien Debt, in each case
(other than in the case of any Permitted Pari Debt or Permitted Second Lien
Debt) to the extent the aggregate principal amount of the Debt evidenced thereby
equals or exceeds $10,000,000 or (e) an Asset Disposition by Borrower or a
Subsidiary pursuant to which Borrower or any Subsidiary sells, leases, licenses,
transfers, assigns or by other consensual disposition, in one or a series of
related transactions, more than 50% of the properties or assets of Borrower and
its Subsidiaries as determined by reference to the

 

4

--------------------------------------------------------------------------------


 

Borrower’s and its Subsidiaries’ financial statements on the last day of the
most recently ended fiscal quarter, determined on a consolidated basis in
accordance with GAAP.

 

“Closing Checklist” means Annex B to this Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of,
Administrative Agent, for the benefit of Administrative Agent, Lenders and
Eligible Secured Swap Counterparties, pursuant to the Security Documents, except
for the Excluded Property and subject to the Intercreditor Agreements.

 

“Collateral Documents” means, collectively, the Mortgages, the Security
Agreement, the Guaranty, the Pledge Agreement and any other Security Documents,
in each case executed pursuant to this Agreement, and all financing statements
filed in connection therewith.

 

“Commitment Annex” means Annex A to this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer, appropriately completed and substantially in the form of Exhibit B
hereto.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets” means the total of the consolidated current assets
of Borrower (excluding assets of Unrestricted Subsidiaries); provided, however,
that in determining consolidated current assets, such determination shall not
include the amount included in such consolidated current assets to the extent
resulting from (i) any non-cash gains required under SFAS 133 or under SFAS 143,
or (ii)  any non-cash stock option accrual under FAS Statement 123.

 

“Consolidated Current Liabilities” means the total of the consolidated current
liabilities of Borrower (excluding liabilities of Unrestricted Subsidiaries),
provided, however, that in determining consolidated current liabilities, such
determination shall not include the accounts included in such consolidated
current liabilities resulting from non-cash losses or charges required under
SFAS 133, under SFAS 143 or under FAS Statement 123.

 

“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio (a) Consolidated First Lien Secured Total Debt to (b) EBITDAX for such
Defined Period.

 

5

--------------------------------------------------------------------------------


 

“Consolidated First Lien Secured Total Debt” means, as of any date of
determination, (a) Consolidated Secured Total Debt, minus (b) the sum of the
portion of Debt of the Borrower or any Restricted Subsidiary included in
Consolidated Secured Total Debt that is not secured by a first-priority Lien on
property or assets of the Borrower or any Restricted Subsidiary.

 

“Consolidated Secured Total Debt” means, as of any date of determination,
(a) Consolidated Total Debt, minus (b) the sum of the portion of Debt of the
Borrower or any Restricted Subsidiary included in Consolidated Total Debt that
is not secured by any Lien on property or assets of the Borrower or any
Restricted Subsidiary.

 

“Consolidated Secured Total Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Secured Total Debt as of the last
day of the most recent Defined Period to (b) EBITDAX for such Defined Period.

 

“Consolidated Subsidiary” means at any date any Subsidiary the accounts of which
would be consolidated with those of Borrower (or any other Person, as the
context may require hereunder) in its consolidated financial statements if such
statements were prepared as of such date.

 

“Consolidated Total Debt” shall mean, as of any date of determination, the sum
of (without duplication) the aggregate principal amount of Debt of Borrower and
its Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a consolidated balance sheet (excluding the notes thereto) prepared
as of such date on a consolidated basis in accordance with GAAP, consisting only
of Debt for borrowed money, Debt constituting purchase money indebtedness, Debt
in respect of any Capital Lease, and debt obligations evidenced by promissory
notes, bonds, debentures, loan agreements or similar instruments; provided that
Consolidated Total Debt shall not include Debt (i) in respect of Swap
Obligations (but shall include net unpaid termination payments under Swap
Contracts), (ii) in respect of letters of credit, bank guarantees and
performance or similar bonds except to the extent of unreimbursed amounts
thereunder and (iii) of Unrestricted Subsidiaries; provided further that solely
for purposes of determining the Consolidated First Lien Leverage Ratio in
Section 2.3(c), the Debt in respect of the outstanding principal balance of the
Loans shall be reduced by the positive balance in the Asset Disposition or
Recovery Event Proceeds Pledged Account except to the extent such balance is
applied (or is shown as being applied in the case of a pro forma determination)
to a permitted reinvestment.

 

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person:  (i) with respect to any debt, lease,
dividend or other obligation of another Person if the purpose or intent of such
Person incurring such liability, or the effect thereof, is to provide assurance
to the obligee of such liability that such liability will be paid or discharged,
or that any agreement relating thereto will be complied with, or that any holder
of such liability will be protected, in whole or in part, against loss with
respect thereto, (ii) with respect to any undrawn portion of any letter of
credit issued for the account of such Person or as to which such Person is
otherwise liable for the reimbursement of any drawing, (iii) under any Swap
Contract, to the extent not yet due and payable, (iv) to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement; or (v) for any obligations of another Person pursuant
to any agreement to purchase, repurchase or

 

6

--------------------------------------------------------------------------------


 

otherwise acquire any obligation or any property constituting security therefor,
to provide funds for the payment or discharge of such obligation or to preserve
the solvency, financial condition or level of income of another Person.  The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determinable amount, the maximum amount so guaranteed or otherwise supported. 
Contingent Obligation shall exclude any obligation arising pursuant to an
Excluded Property Leaseback.

 

“Conversion Lenders” means, (a) on the Closing Date, each of the Lenders listed
on the Commitment Annex under the column “Conversion Lender” and (b) after the
Closing Date, any existing Conversion Lender pursuant to clause (a) above and an
Eligible Assignee to whom an existing Conversion Lender assigns all or a portion
of its Conversion Loans pursuant to the terms of an effective Assignment
Agreement.

 

“Conversion Notes” means Senior Notes held by Conversion Lenders immediately
prior to the Closing Date.

 

“Conversion Value” means, as to any Lender, the dollar amount set forth opposite
such Lender’s name on the Commitment Annex under the column “Conversion Value.”

 

“Converted Loans” means the loans incurred pursuant to Section 2.1(d) vis-a-vis
the exchange of a portion of the Senior Notes for Loans under this Agreement on
the Closing Date pursuant to the Exchange Agreement.

 

“Credit Exposure” means any period of time during which the Delayed Draw
Commitment is outstanding or any Loan or other Obligation remains unpaid;
provided, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

 

“Credit Party” means any of Borrower and each Restricted Subsidiary of Borrower,
whether now existing or hereafter acquired or formed; and “Credit Parties” means
all such Persons, collectively.

 

“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable, accrued expenses and deferred compensation and
other pension benefit and welfare expenses, in each case arising in the Ordinary
Course of Business and not overdue by more than 60 days, (iv) all Capital Leases
of such Person, (v) all non-contingent obligations of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit,
banker’s acceptance or similar instrument, (vi) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (vii) all Debt secured by a Lien on any asset of such
Person, whether or not such Debt is otherwise Debt of such Person  (other than a
Lien described in clause (g) of Section 5.2), and (viii) all Debt of others
Guaranteed by such Person.  Without duplication of any of the foregoing, Debt of
Borrower shall include (x) any and all Loans and (y) any and all Senior Notes,
Permitted Pari Debt and Permitted Second Lien Debt.

 

7

--------------------------------------------------------------------------------


 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Delayed Draw Term Loans hereunder
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Delayed Draw Term
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower and each Lender.

 

“Defensible Title” means, with respect to the assets of Borrower or any
Restricted Subsidiary (a) the title of Borrower or such Restricted Subsidiary to
such assets is free and clear of all Liens of any kind whatsoever (except
Permitted Liens), (b) with respect to the Mortgaged Properties, the title of
Borrower or such Restricted Subsidiary as is deducible from applicable

 

8

--------------------------------------------------------------------------------


 

public records, and (c) with respect to the Mortgaged Properties, the
representations and warranties set forth in Section 3.20(a) are true and
correct.

 

“Delayed Draw Commitment” means, as of any date of determination, the aggregate
Delayed Draw Commitment Amounts of all Lenders as of such date.

 

“Delayed Draw Commitment Amount” means, as to any Lender, the dollar amount set
forth opposite such Lender’s name on the Commitment Annex under the column
“Delayed Draw Commitment Amount”, as such amount may be adjusted from time to
time by (a) any reduction or termination of the Delayed Draw Commitment pursuant
to Section 2.6(a), (b) any increase in the Delayed Draw Commitment Amount
pursuant to Section 2.6(b), (c) any “Amounts Assigned” pursuant to the terms of
any and all effective Assignment Agreements to which such Lender is a party or
(d) otherwise modified pursuant to the terms of this Agreement.

 

“Delayed Draw Commitment Percentage” means, as to any Lender, (i) on the Closing
Date, the percentage set forth opposite such Lender’s name on the Commitment
Annex under the column “Delayed Draw Commitment Percentage” and (ii) on any date
following the Closing Date, the percentage equal to the Delayed Draw Commitment
Amount of such Lender on such date divided by the aggregate Delayed Draw
Commitment Amounts of all Lenders on such date.

 

“Delayed Draw Funding Date” means the date specified in a Notice of Borrowing
for Delayed Draw Term Loans, subject to satisfaction of the conditions in
Section 7.2.

 

“Delayed Draw Lenders” means, (a) on the Closing Date, each of the Lenders
listed on the Commitment Annex under the column “Delayed Draw Lender” and
(b) after the Closing Date, any existing Delayed Draw Lender pursuant to
clause (a) above and an Eligible Assignee to whom an existing Delayed Draw
Lender assigns all or a portion of its Delayed Draw Term Loans pursuant to the
terms of an effective Assignment Agreement.

 

“Delayed Draw Term Loans” means those loans made pursuant to Section 2.1(c) in
accordance with this Agreement.

 

“Designated Title Exceptions” has the meaning assigned to such term in
Section 3.20(a).

 

“Domestic Subsidiary” means a Restricted Subsidiary organized, incorporated or
otherwise formed under the laws of the United States or any state thereof.

 

“EBITDAX” has the meaning provided in the Compliance Certificate.

 

“Eligible Assignee” means (i) a Non-Defaulting Lender, (ii) an Affiliate of a
Non-Defaulting Lender, (iii) an Approved Fund, and (iv) any other Person (other
than a natural person) approved by (A) Administrative Agent (at the direction of
the Lead Lenders) and (B) unless an Event of Default pursuant to Section 8.1(a),
(f) or (g) has occurred and is continuing, Borrower (such approval not to be
unreasonably withheld, and shall be deemed provided unless expressly withheld by
Borrower within five (5) Business Days of request therefor); provided that
notwithstanding the foregoing, Eligible Assignee shall not include Borrower or
any of Borrower’s Affiliates or Subsidiaries.

 

9

--------------------------------------------------------------------------------


 

“Eligible Contract Participant” means, with respect to any Swap, a Person that
is an “eligible contract participant”, as defined in the Commodity Exchange Act,
with respect to such Swap.

 

“Eligible Secured Swap Counterparty” means (a) any Lender and/or any Affiliate
of any Lender that (i) either (A) is party to a Swap Contract permitted
hereunder with Borrower or any Subsidiary on the Closing Date or (B) at any time
it occupies such role or capacity enters into a Swap Contract permitted
hereunder with Borrower or any Subsidiary and (ii) in the case of a Lender or an
Affiliate of a Lender (other than an Affiliate of the Administrative Agent),
maintains a reporting system acceptable to the Lead Lenders with respect to Swap
Contract exposure and agrees with the Lead Lenders to provide regular reporting
to the Administrative Agent and the Lead Lenders in form and substance
reasonably satisfactory to the Lead Lenders, with respect to such exposure and
(b) any other counterparty reasonably acceptable to the Lead Lenders (provided
that it is understood and agreed that Cargill and any other counterparty with an
Investment Grade Rating at the time such Swap Contract is entered into shall be
deemed reasonably acceptable to the Lead Lenders) that enters into a Swap
Intercreditor Agreement.  In addition thereto, any Affiliate of a Lender shall,
upon the Lead Lender’s request, execute and deliver to the Administrative Agent
and the Lead Lenders a letter agreement pursuant to which such Affiliate
designates the Administrative Agent as its agent and agrees to share, pro rata,
all expenses relating to liquidation of the Collateral for the benefit of such
Affiliate.

 

“Eligible Swap Counterparties” means, collectively, Eligible Secured Swap
Counterparties and Eligible Unsecured Swap Counterparties.

 

“Eligible Unsecured Swap Counterparty” means in the case of any Swap Contract
the obligations under which are unsecured, any counterparty with an Investment
Grade Rating at the time such Swap Contract is entered into.

 

“Environmental Laws” means any and all Laws relating to the environment or the
effect of the environment on human health or to emissions, discharges or
releases of pollutants, contaminants, Hazardous Materials or wastes into the
environment, including ambient air, surface water, ground water or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes or the clean up or other remediation thereof.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Restricted Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Offering” means, (i) any underwritten public offering of common stock of
the Borrower registered under the Securities Act of 1933 (other than on Form S-8
or any successor thereto) other than any issuance of securities under any
benefit plan of the Borrower and (ii) any

 

10

--------------------------------------------------------------------------------


 

unregistered offering of common stock of the Borrower, so long as, at the time
of the consummation thereof, the Borrower has a class of common equity
securities registered pursuant to Section 12(b) or 12(g) under the Securities
Exchange Act of 1934.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with Borrower is under common control within the meaning of
Section 4001(a)(1) of ERISA or subsections (b), (c), (m), or (o) of Section 414
of the Code.  Any former ERISA Affiliate of Borrower shall continue to be
considered an ERISA Affiliate of Borrower within the meaning of this definition
with respect to the period such entity was an ERISA Affiliate of the Borrower
and with respect to liabilities arising after such period for which the Borrower
could be liable under the Code or ERISA.

 

“ERISA Event” means (a) any “reportable event” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure by the
Borrower or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan pursuant to Sections 431 or 432 of the Code ; (c) the filing
pursuant to Section 412(c) of the Code or Section 303(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate or reorganize
any Plan or Plans or to appoint a trustee to administer any Plan; (f) the
incurrence by Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal of the Borrower or any ERISA
Affiliate from any Plan or Multiemployer Plan; (g) a lien has been imposed under
the Code or ERISA on the assets of the Borrower or any ERISA Affiliate under
Section 303(k) or 4068 of ERISA or 430(k) of the Code with respect to any Plan
maintained by Borrower or any ERISA Affiliate; (h) the receipt by Borrower or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
Borrower or any ERISA Affiliate of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
in “endangered” or “critical” status, or terminated within the meaning of
Section 431 or 432 of the Code or Sections 304 and 305 of ERISA; (i) the
occurrence of a non-exempt prohibited transaction with respect to any Plan
maintained or contributed to by any Borrower (within the meaning of Section 4975
of the Code or Section 406 of ERISA) which could reasonably be expected to
result in material liability to the Borrower, (j) the imposition of liability on
Borrower or any ERISA Affiliate pursuant to Section 4062(e) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA; (k) the occurrence of
an act or omission which could reasonably be expected to give rise to the
imposition on Borrower or any ERISA Affiliate of fines, penalties, taxes or
related charges under Chapter 43 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Plan; or
(l) receipt from the IRS of notice of the failure of any Plan intended to be
qualified under Section 401(a) of the Code to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any Plan to qualify for
exemption from taxation under Section 501(a) of the Code.

 

11

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning set forth in Section 8.1.

 

“Exchange Agreement” means the Exchange Agreement, dated as of May 22, 2015,
among the Conversion Lender, the Borrower and the other parties thereto.

 

“Excluded Property” means such assets defined in the Security Documents and
Collateral Documents.

 

“Excluded Property Leaseback” means any sale-leaseback of Excluded Property.

 

“Excluded Subsidiary” means (a) each Immaterial Subsidiary, for so long as any
such Subsidiary constitutes an Immaterial Subsidiary pursuant to the terms
hereof, (b) each Domestic Subsidiary that is prohibited by any applicable
contractual requirement (not entered into in contemplation of such Subsidiary
becoming a Restricted Subsidiary and not involving a contractual arrangement
with any Credit Party, Subsidiary or Affiliate thereof) or Requirement of Law
from guaranteeing or granting Liens to secure the Obligations on the Closing
Date or at the time such Subsidiary becomes a Restricted Subsidiary (and for so
long as such restriction or any replacement or renewal thereof is in effect and
was not entered into in contemplation of such Subsidiary becoming a Restricted
Subsidiary) or that would require consent, approval, license or authorization of
a Governmental Authority to guarantee or grant Liens to secure the Obligations
on the Closing Date or at the time such Subsidiary becomes a Restricted
Subsidiary (unless such consent, approval, license or authorization has been
received), (c) any Foreign Subsidiary, (d) any Domestic Subsidiary that is (i) a
FSHCO or (ii) owned directly or indirectly by a CFC, (e) any other Domestic
Subsidiary with respect to which, (x) in the reasonable judgment of the Lead
Lenders and the Borrower, the cost or other consequences of providing a
Guarantee of or granting Liens to secure the Obligations shall be excessive in
view of the benefits to be obtained by the Lenders therefrom or (y) providing
such a Guarantee or granting such Liens would result in material adverse tax
consequences to the Borrower or any of the Borrower’s Subsidiaries as reasonably
determined by the Borrower in consultation with the Lead Lenders (such
consultation limited to the tax consequences of such Guarantee or Liens) and
(g) each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, or the provision by such Guarantor of other support of, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act by virtue of
such party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guaranty, grant of security interest or lien or
provision of support of, such Swap Obligation becomes effective. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty, grant of security interest or
lien to secure or provision of other support is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the

 

12

--------------------------------------------------------------------------------


 

laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan pursuant to a law in effect on the date on which (i) such Lender acquires
such interest in the Loan (other than pursuant to an assignments request by the
Borrower under Section 11.6(c)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.13(a), amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.13(f), and (d) any U.S. withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Third Amended and Restated Credit
Agreement dated as of August 11, 2014, among the Borrower, the lenders party
thereto and Bank of Montreal, as administrative agent, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof.

 

“Existing Credit Agreement Debt” means the “Obligations” (as defined in the
Existing Credit Agreement).

 

“Existing Credit Agreement Liens” means the “Liens” (as defined in the Existing
Credit Agreement) that were granted in favor of the “Administrative Agent” (as
defined in the Existing Credit Agreement) to secure the Existing Credit
Agreement Debt.

 

“Existing Credit Agreement Loan Documents” means the “Financing Documents” (as
defined in the Existing Credit Agreement).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules, or practices adopted pursuant
to such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day and (ii) if no such rate is so published on such
next preceding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to Administrative Agent on such day on such transactions as
determined by Administrative Agent.

 

13

--------------------------------------------------------------------------------


 

“Financing Documents” means this Agreement, any Notes, the Security Documents,
the Collateral Documents, any fee letter between Wilmington Trust, National
Association or GSO Capital Partners LP, as applicable, and the Borrower relating
to the transactions contemplated hereby, the Intercreditor Agreements and any
subordination or intercreditor agreement pursuant to which any Debt and/or any
Liens securing such Debt is subordinated to all or any portion of the
Obligations, and all other documents, instruments and agreements (other than any
Swap Contract) contemplated herein or thereby and heretofore executed, executed
concurrently herewith or executed at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

“First Call Date” has the meaning set forth in Section 2.3(g).

 

“First-tier Foreign Subsidiary” means a Foreign Subsidiary the Capital Stock of
which is owned directly by the Borrower or by a Domestic Subsidiary of the
Borrower (other than a Domestic Subsidiary that is owned, directly or
indirectly, by a CFC).

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means a fiscal year of Borrower, ending on December 31 of each
calendar year.

 

“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary other than a Domestic
Subsidiary.

 

“FSHCO” means any Domestic Subsidiary (including a disregarded entity for U.S.
federal income tax purposes) that owns no material assets (directly or through
Subsidiaries) other than Capital Stock or Debt of one or more Foreign
Subsidiaries that are CFCs.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.

 

“GSO Lenders” means funds and accounts managed, advised or sub-advised by GSO
Capital Partners LP or its Affiliates, including without limitation FS
Investment Corporation, FS Investment Corporation II, FS Investment Corporation
III, FS Energy and Power Fund, Cobbs

 

14

--------------------------------------------------------------------------------


 

Creek LLC, Race Street Funding LLC, Lehigh River LLC, Juniata River LLC, Green
Creek LLC and Jefferson Square Funding LLC.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep well, to purchase assets, goods, securities or services, to
take or pay, or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
Guarantee shall not include (i) endorsements for collection or deposit in the
Ordinary Course of Business or (ii) any Lien described in item (m) of the
definition of “Permitted Encumbrances”.  The term “Guarantee” used as a verb has
a corresponding meaning.

 

“Guarantor” means (i) initially, Warren Resources of California, Inc., a
California corporation, Warren E&P, Inc., a New Mexico corporation and Warren
Marcellus LLC, a Delaware limited liability company, which as of the date hereof
are the only Material Subsidiaries of the Borrower other than any Unrestricted
Subsidiaries as of the date hereof and (ii) each other Restricted Subsidiary
that hereafter executes and delivers to Administrative Agent and the Lenders a
Guaranty, in each case until such Person ceases to be a Guarantor in accordance
with the terms hereof.

 

“Guaranty” means the Guaranty, dated as of the date hereof, among the Guarantors
and the Administrative Agent or, as the context otherwise requires, a joinder to
such Guaranty executed and delivered after the Closing Date.

 

“Hazardous Materials” means (i) any “hazardous substance” as defined in CERCLA,
(ii) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, including all amendments thereto and all regulations thereunder,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) petroleum, its derivatives,
by products and other hydrocarbons, (vi) mold and (vii) any other pollutant,
toxic, radioactive, caustic or otherwise hazardous substance regulated under
Environmental Laws.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Hydrocarbons” means oil, gas, casinghead gas, coalbed methane, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all products refined or separated therefrom and all other
minerals.

 

15

--------------------------------------------------------------------------------


 

“Hydrocarbon Interests” means all of Borrower’s and each Guarantor’s rights,
titles, interests and estates in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit interests and production
payment interests, including any reserved or residual interest of similar
nature, in and under the Oil and Gas Properties that are subject to Lenders
Liens.

 

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan or Financing Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 9.2.

 

“Initial Lenders” means the Lenders party hereto on the Closing Date.

 

“Initial Reserve Report” means the reserve report dated as of December 31, 2014
prepared by Netherland Sewell & Associates Inc., an independent petroleum
engineer, concerning the Oil and Gas Properties, a copy of which has been
delivered to each Lender.

 

“Insolvency Event” shall mean any circumstance described in Sections 8.1(f) or
(g).

 

“Intellectual Property” means, with respect to any Person, all patents,
trademarks, trade names, trade styles, trade dress, service marks, logos and
other business identifiers, copyrights, technology, know-how and processes,
computer hardware and software and all applications and licenses therefor, used
in or necessary for the conduct of business by such Person.

 

“Intercreditor Agreements” means, as applicable, the Swap Intercreditor
Agreement, the Pari Passu Intercreditor Agreement and the Second Lien
Intercreditor Agreement.

 

“Interest Coverage Ratio” has the meaning provided in the Compliance
Certificate.

 

“Interest Period” means, for each Loan, the three-month period commencing on the
first day of each Fiscal Quarter and ending on the last day of such Fiscal
Quarter and, thereafter, each subsequent three-month period commencing on the
first day of the immediately following Fiscal Quarter and ending on the last day
of such Fiscal Quarter. The duration of each such Interest Period shall be three
(3) months; provided, however, that:

 

(a)                                 no Interest Period shall end after the
Maturity Date, and in such event, the Interest Period shall be reformed to equal
the length from the date of such Loan until the Maturity Date; and

 

(b)                                 with respect to all Loans made during the
period from the Closing Date until the end of the Fiscal Quarter in which the
Closing Date occurred, the Interest Period for such Loans shall be deemed to
have commenced on the Closing Date and the Interest Period shall be reformed to
end on the last day of such Fiscal Quarter.

 

16

--------------------------------------------------------------------------------


 

“Investment” means any investment in any Person, whether by means of acquiring
(whether for cash, property, services, Capital Stock or otherwise), making or
holding Debt securities, Capital Stock, capital contributions, loans, time
deposits, advances, Guarantees or otherwise.  The amount of any Investment shall
be the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write-ups,
write-downs or write-offs with respect thereto.

 

“Investment Grade Rating” means a rating equal to or higher than:

 

(a)                                 Baa3 (or the equivalent) with a stable or
better outlook by Moody’s; and

 

(b)                                 BBB- (or the equivalent) with a stable or
better outlook by S&P,

 

or, if either such entity ceases to make a rating publicly available, the
equivalent investment grade credit rating from any other rating agency.

 

“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.

 

“Lead Lenders” mean (i) on the Closing Date and at any time thereafter so long
as the GSO Lenders hold 50% or more of the sum of (A) the outstanding Delayed
Draw Commitment and (B) the then aggregate outstanding principal balance of the
Loans, the GSO Lenders and (ii) on any date after the Closing Date on which the
GSO Lenders hold less than 50% of the sum of (A) the outstanding Delayed Draw
Commitment and (B) the then aggregate outstanding principal balance of the
Loans, the Required Lenders; provided that the Delayed Draw Commitment Amount
of, and the portion of the aggregate outstanding principal balance of the Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Lead Lenders.

 

“Lender” has the meaning specified in the introductory paragraph hereto
(including, for the avoidance of doubt, any Conversion Lender, any Delayed Draw
Lender and any New Term Loan Lender) and including each Eligible Assignee that
becomes a party hereto pursuant to Section 11.6 and the respective successors of
all of the foregoing, and “Lenders” means all of the foregoing.  In addition to
the foregoing, solely for the purpose of identifying the Persons entitled to
share in payments and collections from the Collateral as more fully set forth in
this Agreement and the Security Documents and Collateral Documents, the term
“Lender” shall include the parties referred to in clause (a) of the definition
of Eligible Secured Swap Counterparties.  In connection with any such
distribution of payments and collections, the Administrative Agent shall be
entitled to assume that no amounts are due to any Eligible Secured Swap
Counterparty unless such Eligible Secured Swap Counterparty has notified the
Administrative Agent of the amount of any such liability owed to it prior to
such distribution.

 

“Lender Liens” means the Liens purported to be granted in the Collateral in
favor of Administrative Agent for the ratable benefit of the Secured Parties or
directly for the benefit of any Secured Party pursuant to the Financing
Documents.

 

17

--------------------------------------------------------------------------------


 

“LIBOR Loans” means any Loans which accrue interest by reference to the LIBOR
Rate, in accordance with the terms of this Agreement.

 

“LIBOR Base Rate” means in determining LIBOR Rate, the inter-bank offered rate
in effect from time to time for delivery of funds for three (3) months in
amounts approximately equal to the principal amount of the applicable Loans set
forth on the Reuters Reference LIBOR1 page as the London Interbank Offered Rate,
for deposits in Dollars at 11:00 a.m. (London, England time) two (2) Business
Days before the first day of the applicable Interest Period and for a period
equal to such Interest Period; provided that, if such quotation is not available
for any reason, LIBOR Base Rate shall then be the rate determined by the Lead
Lenders to be the rate at which deposits in Dollars for delivery on the first
day of such Interest Period in immediately available funds in the approximate
amount of the Loans being made or continued by the Lenders and with a term
equivalent to such Interest Period would be offered by the London branch of a
financial institution chosen by the Lead Lenders to major banks in the London or
other offshore interbank market for Dollars at their request at approximately
11:00 a.m. (London, England time) two (2) Business Days prior to the
commencement of such Interest Period.

 

“LIBOR Rate” means, with respect to any LIBOR Loan for any Interest Period, a
rate per annum equal to the greater of (x) 1.00% and (y) the LIBOR Base Rate.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement and the other
Financing Documents, Borrower or any Subsidiary shall be deemed to own subject
to a Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset (other than an asset leased
pursuant to an Excluded Property Leaseback).

 

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

 

“Loan Account” has the meaning set forth in Section 2.11.

 

“Loan Exposure” means, with respect to any Lender on any date of determination,
the percentage equal to the aggregate outstanding principal amount of such
Lender’s Loans on such date divided by the aggregate Loans on such date.

 

“Loans” means the Converted Term Loans, the New Term Loans and the Delayed Draw
Term Loans.

 

“Long Term Indebtedness” means, at any time, all consolidated Debt of Borrower
that should be classified as “funded indebtedness” or “long term indebtedness”
on Borrower’s balance sheet as of such date, in accordance with GAAP, excluding
“funded indebtedness” or “long term indebtedness” of the Unrestricted
Subsidiaries.

 

“Make-Whole Amount” has the meaning set forth in Section 2.3(g).

 

18

--------------------------------------------------------------------------------


 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Federal
Reserve Board.

 

“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the business,
assets, properties, liabilities (actual or contingent), operations, or financial
condition of Borrower and its Subsidiaries taken as a whole, (ii) the rights and
remedies of Administrative Agent or Lenders under any Financing Document, or the
ability of any Credit Party to perform any of its obligations under any
Financing Document to which it is a party, (iii) the legality, validity or
enforceability of any Financing Document, or (iv) the existence, perfection or
priority of any security interest granted in any Financing Document.

 

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose assets (when combined with the assets of
such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recently ended for fiscal quarter
period for which financial statements are available were equal to or greater
than 2.5% of the consolidated assets of the Borrower and the Restricted
Subsidiaries at such date or (b) whose revenues (when combined with the revenues
of such Subsidiary’s Subsidiaries, after eliminating intercompany obligations)
during such period were equal to or greater than 2.5% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Closing Date, Restricted Subsidiaries that are not
Material Subsidiaries have, in the aggregate, (i) (when combined with the assets
of such Restricted Subsidiary’s Subsidiaries, after eliminating intercompany
obligations) at the last day of the most recently ended for fiscal quarter
period for which financial statements are available equal to or greater than
5.0% of the consolidated assets of the Borrower and the Restricted Subsidiaries
at such date or (ii) revenues (when combined with the revenues of such
Subsidiary’s Subsidiaries, after eliminating intercompany obligations) during
such period equal to or greater than 5.0% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP, then the Borrower shall, on the date on
which financial statements for such fiscal period are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as “Material Subsidiaries”.

 

“Maturity Date” means May 22, 2020 (or if such day is not a Business Day, the
next preceding Business Day).

 

“Maximum Lawful Rate” has the meaning set forth in Section 2.12(b).

 

“Mortgage Properties” means the Oil and Gas Properties described in one or more
duly executed, delivered and filed Mortgages evidencing a first and prior Lien
in favor of Administrative Agent for the benefit of the Secured Parties and
subject only to the Permitted Liens.

 

19

--------------------------------------------------------------------------------


 

“Mortgages” means each Deed of Trust, Mortgage, Line of Credit Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement executed
by Borrower or any Guarantor, which by grant or assignment, create in favor of
Administrative Agent, for the ratable benefit of the Secured Parties, as it may
be amended or modified and in effect from time to time.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by Borrower or any Subsidiary from or in
respect of such transaction or event (including proceeds of any non-cash
proceeds of such transaction), less (i) any underwriting discounts and
out-of-pocket expenses paid to a Person that are reasonably incurred by Borrower
or such Subsidiary in connection therewith and (ii) in the case of an Asset
Disposition, the amount of any Debt secured by a Lien on the related asset and
discharged from the proceeds of such Asset Disposition and any taxes paid or
reasonably estimated by Borrower or the applicable Subsidiary to be payable by
such Person in respect of such Asset Disposition (provided, that if the actual
amount of taxes paid is less than the estimated amount, the difference shall
immediately constitute Net Cash Proceeds).

 

“New Term Loan Commitment” means, as to any Lender, the dollar amount set forth
opposite such Lender’s name on the Commitment Annex under the column “New Term
Loan Commitment.”

 

“New Term Loan Lenders” means, (a) on the Closing Date, each of the Lenders
listed on the Commitment Annex under the column “New Term Loan Lender” and
(b) after the Closing Date, any existing New Term Loan Lender pursuant to
clause (a) above and an Eligible Assignee to whom an existing New Term Loan
Lender assigns all or a portion of its New Term Loans pursuant to the terms of
an effective Assignment Agreement.

 

“New Term Loans” means the loans made pursuant to Section 2.1(b) in accordance
with this Agreement.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Funding Lender” has the meaning set forth in Section 10.16.

 

“Non-Recourse Debt” means Debt of an Unrestricted Subsidiary at any time
outstanding for which no Credit Party is liable for payment, and which is not
secured by any property of any Credit Party, other than the Capital Stock of
such Unrestricted Subsidiary.

 

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans, as the case may be, made by such Lender, substantially in the form of
Exhibit F.

 

“Notice of Borrowing” means a notice of a Responsible Officer, appropriately
completed and substantially in the form of Exhibit C hereto.

 

20

--------------------------------------------------------------------------------


 

“Notice of Prepayment” has the meaning set forth in Section 2.3(d).

 

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement and any other Financing Document, including
any make-whole amounts (including the Make-Whole Amount) and any repayment or
prepayment premiums (including the Repayment Premium), in each case howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.  In addition to,
but without duplication of, the foregoing, the Obligations shall include,
without limitation, all obligations, liabilities and indebtedness arising from
or in connection with all Swap Contracts entered into with any Eligible Secured
Swap Counterparty.  Notwithstanding the above, when used with reference to any
Guarantor, the term “Obligations” excludes any Excluded Swap Obligations with
respect to such Guarantor.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas or
mineral properties, mineral servitudes and/or mineral rights of any kind
(including, without limitation, mineral fee interests, lease interests, farmout
interests, overriding royalty and royalty interests, net profits interests, oil
payment interests, production payment interests and other types of mineral
interests), and all oil and gas gathering, treating, storage, processing and
handling assets.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of such Credit Party’s business, as conducted
by such Credit Party in accordance with past practices or which is customary in
the oil and gas business.

 

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability company or members agreement).

 

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any Loan or Financing Document).

 

“Other Taxes” means all present or future stamp, documentary, intangible,
recording, filing taxes or any other similar taxes arising from any payment made
hereunder or under any

 

21

--------------------------------------------------------------------------------


 

other Financing Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Financing Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 11.6(c)).

 

“Pari Passu Intercreditor Agreement” means any intercreditor agreement and/or
collateral trust agreement among the Credit Parties, the Administrative Agent
and an agent or a trustee (acting on behalf of the holders of any Debt that is
secured by the Collateral on a pari passu basis with the Liens securing the
Obligations) reflecting the pari passu status of the Liens securing such Debt,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and the Lead Lenders.

 

“Participant” has the meaning set forth in Section 11.6(b).

 

“Participant Register” has the meaning set forth in Section 11.6(b).

 

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of Borrower to Administrative Agent under the
Financing Documents shall be made, or such other account as Administrative Agent
shall from time to time specify by notice to Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

 

“PDP PV-10 Value” means, as of any date of determination, the PV-10 Value of the
Borrower’s and its Subsidiaries collective interests in Proved Developed
Reserves described in the most recent Reserve Report delivered hereunder.

 

“Permits” has the meaning set forth in Section 3.1.

 

“Permitted Contest” means a contest maintained in good faith by appropriate
proceedings promptly instituted and diligently conducted and with respect to
which such reserve or other appropriate provision, if any, as shall be required
in conformity with GAAP shall have been made; provided that compliance with the
obligation that is the subject of such contest is effectively stayed during such
challenge.

 

“Permitted Encumbrances” means any or all of the following:

 

(a)                                 Liens imposed by law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 4.2;

 

(b)                                 Liens of landlords, vendors, carriers,
warehousemen, mechanics, materialmen, repairmen and other like Liens or charges
imposed by law, or otherwise, arising in the Ordinary Course of Business for
amounts not yet delinquent (including any amounts being withheld) or securing
obligations that are not overdue by more than 90 days or are being contested in
compliance with Section 4.2;

 

22

--------------------------------------------------------------------------------


 

(c)                                  pledges and deposits made in the Ordinary
Course of Business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
Ordinary Course of Business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default under clause (i) of Section 8.1;

 

(f)                                   easements, zoning or other restrictions,
rights-of-way, covenants, conditions, servitudes, permits, authorizations,
surface and use leases and agreements, rights, obligations and similar
encumbrances on real or personal property imposed by law or arising in the
Ordinary Course of Business that:  (i) are of record, (ii) are apparent from a
physical inspection of the affected properties, (iii) Borrower took subject to,
(iv) do not secure any monetary obligations, (v) do not materially detract from
the value of the affected property, and (vi) do not interfere with the ordinary
conduct of business of Borrower or any Subsidiary;

 

(g)                                  liens in favor of co-owner working interest
owners under joint operating agreements;

 

(h)                                 inchoate liens arising under ERISA to secure
the contingent liabilities, if any, permitted by this Agreement (other than any
lien imposed pursuant to Section 430(k) of the Code or Sections 303(k) or 4068
of ERISA);

 

(i)                                     deposits, encumbrances or pledges to
secure payments of workers compensation insurance and related payments, public
liability, unemployment and other insurance, old-age pensions of other social
security obligations, or the performance of bids, tenders, leases, contracts
(other than contracts for the payment of money), public or statutory
obligations, surety, stay or appeal bonds, or other similar obligations arising
in the Ordinary Course of Business;

 

(j)                                    any Designated Title Exceptions which are
incurred in the Ordinary Course of Business; and

 

(k)                                 encumbrances arising out of judgments or
awards in respect of which Borrower shall in good faith be prosecuting an appeal
or proceedings for review; provided that Borrower shall have set aside on its
books adequate reserves, in accordance with GAAP, with respect to such judgment
or award;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Debt (other than Bonds).

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

23

--------------------------------------------------------------------------------


 

(b)                                 investments in commercial paper maturing
within 180 days after the date of acquisition thereof and having, at such date
of acquisition, one of the two highest credit rating obtainable from S&P or from
Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 365 days after the date
of acquisition thereof that are issued or guaranteed by or placed with, and
money market deposit accounts issued or offered by, any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof which has a combined capital and surplus and undivided profits of
not less than $250,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Permitted Liens” means Liens permitted pursuant to Section 5.2.

 

“Permitted Pari Debt” shall mean any Debt incurred by the Borrower in the form
of one or more tranches of secured loans; provided that (a) the final maturity
date of any such Debt shall be no earlier than he Maturity Date, (b) the
Weighted Average Life to Maturity of such Indebtedness shall be no shorter than
the Weighted Average Life to Maturity of the Loans, (c) (i) such Debt shall be
secured by the Collateral on a pari passu basis (but without regard to the
control of remedies) with the Obligations and shall not be secured by any
property or assets of the Borrower or any Subsidiary other than Collateral, and
a “senior representative” acting on behalf of the holders of such Debt shall
have become party to, or otherwise subject to, the provisions of the Pari Passu
Intercreditor Agreement, (ii) such Debt shall be subject to the same Collateral
Documents and Security Documents as used in connection with this Agreement and
(iii) such Debt shall be pari passu in right of payment with the Obligations,
(d) all of the obligors or guarantors with respect to such Debt shall be a
Person that is a Credit Party, (e) the proceeds of such Debt shall not be used
to refinance, refund or replace any other Debt, and (f) (i) the terms and
conditions of such Debt, taken as a whole, shall be substantially the same as
the terms and conditions of this Agreement and shall not be materially less
favorable to the Credit Parties than this Agreement or to the Persons providing
such Debt than those applicable to the Lenders (with any such differences to be
reasonably acceptable to the Administrative Agent and the Lead Lenders), except
for covenants or other provisions applicable only to periods after the Maturity
Date, and and (ii) such Debt shall not (A) contain any maintenance or financial
covenants that are not in this Agreement, (B) have any maintenance or financial
covenant commencing earlier than the date that is eighteen (18) months after the
Closing Date, or (C) be entitled to share on a greater than pro rata basis in
any mandatory prepayments required hereunder; provided, however, if the All-in
Yield on such Debt exceeds the initial All-in Yield for the Loans then
outstanding by more than 50 basis points (the amount of such excess above 50
basis points being referred to herein as the “Yield Differential”), then the
LIBOR Rate for the Loans shall each automatically be increased by the Yield
Differential, effective upon the incurrence of such Debt (provided that if the
Debt includes an interest rate floor greater than the applicable interest rate
floor under the

 

24

--------------------------------------------------------------------------------


 

Loans then outstanding, such differential between interest rate floors shall
only be included in the calculation of All-in Yield to the extent such increase
in interest rate floors would cause an increase in the interest rate then in
effect, and such increase and any other increase otherwise required by this
proviso to the extent attributable to such higher interest rate floor shall be
implemented by increasing the interest rate floor (but not the interest rate
margin) applicable to the Loans then outstanding).

 

“Permitted Second Lien Debt” shall mean any Debt incurred by the Borrower in the
form of one or more series of secured debt securities or loans; provided that
(a) the final maturity date of any such Debt shall be no earlier than the date
that is 181 days following the Maturity Date and such Debt does not have any
amortization, redemption, sinking fund or similar requirement prior to the date
that is 181 days following the Maturity Date, (b) the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the Weighted Average Life
to Maturity of the Loans, (c) (i) such Debt shall be secured by the Collateral
on a second-lien basis with the Obligations and shall not be secured by any
property or assets of the Borrower or any Subsidiary other than Collateral, and
a “junior representative” acting on behalf of the holders of such Debt shall
have become party to, or otherwise subject to, the provisions of the Second Lien
Intercreditor Agreement, (ii) the security agreements and collateral documents
related to such Debt are substantially the same as the Security Documents and
the Collateral Documents (with any such differences to be reasonably acceptable
to the Administrative Agent and the Lead Lenders) and (iii) such Debt shall be
pari passu or junior in right of payment with the Obligations, (d) all of the
obligors or guarantors with respect to such Debt shall be a Person that is a
Credit Party, (e) the terms and conditions (including, but not limited to,
prepayment provisions, covenant structure, rate and cost of capital) of such
Debt, taken as a whole, shall be reasonably acceptable to the Administrative
Agent and the Lead Lenders, (f) the proceeds of such Debt incurred pursuant to
clause (A)(x) of the proviso in Section 5.1(i) shall be used solely in
connection with a debt-for-debt exchange of the Senior Notes and the proceeds of
such Debt incurred pursuant to clause (A)(y) of the proviso in
Section 5.1(i) shall be used as permitted under the terms of this Agreement.

 

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

 

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA, but excluding any Multiemployer Plan) subject to Title IV of ERISA in
respect of which the Borrower or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreement” means the Pledge Agreement, dated as of the date hereof,
among the Credit Parties and the Administrative Agent or, as the context
otherwise requires, a joinder to such Pledge Agreement executed and delivered
after the Closing Date.

 

“Production Proceeds” has the meaning set forth in Section 4.10(f).

 

25

--------------------------------------------------------------------------------


 

“Projected Oil and Gas Production” means the projected production of oil or gas
(measured by volume unit or BTU equivalent, not sales price) for the term of any
Swap Contract or for a particular month, as applicable, from the interests in
Oil and Gas Properties owned by any Credit Party which are located in or
offshore of the United States to the extent then categorized as Proved Developed
Producing Reserves, as such production is projected in the most recent report
delivered pursuant to Section 4.1(i) or (j), after deducting projected
production from any properties or interests sold or under contract for sale that
had been included in such report and after adding projected production from any
properties or interests that had not been reflected in such report but that are
reflected in a separate or supplemental reports meeting the requirements of such
Section 4.1(i) or (j) and otherwise are reasonably satisfactory to Lead Lenders.

 

“Pro Rata Share” means (i) with respect to a Lender’s commitment to make Delayed
Draw Term Loans, the Delayed Draw Commitment Percentage of such Lender,
(ii) with respect to a Lender’s right to receive payments of principal and
interest with respect to Loans, such Lender’s Loan Exposure with respect thereto
and (iii) for all other purposes (including without limitation the
indemnification obligations arising under Section 10.6) with respect to any
Lender, the percentage obtained by dividing (A) the sum of such Lender’s then
existing Delayed Draw Commitment Amount and such Lender’s then existing Loan
Outstandings by (B) the sum of the then existing Delayed Draw Commitment and the
then existing Loan Outstandings of all Lenders.

 

“Proved Reserves” means Proved Reserves as defined in Definitions for Oil and
Gas Reserves promulgated by the Society of Petroleum Engineers (or any generally
recognized successor) as in effect from time to time and “Proved Developed
Producing Reserves” means Proved Reserves, which are categorized as both
“Developed” and “Producing” in such Definitions.

 

“PV-10 Value” means the net present value, discounted at 10% per annum, of the
future net revenues expected to accrue to the Borrower and its Subsidiaries’
collective interests in Proved Developed Producing Reserves expected to be
produced from Oil and Gas Properties during the remaining expected economic
lives of such reserves. Each calculation of such expected future net revenues
shall be made in accordance with the then existing standards of the Society of
Petroleum Engineers (or any generally recognized successor), provided that in
any event (a) appropriate deductions shall be made for severance and ad valorem
Taxes, and for operating, gathering, transportation and marketing costs required
for the production and sale of such reserves, (b) appropriate adjustments shall
be made for hedging operations, provided that Swap Contracts with non-investment
grade counterparties shall not be taken into account to the extent that such
Swap Contracts improve the position of or otherwise benefit the Borrower or any
of its Subsidiaries and (c) the pricing assumptions used in determining PV-10
Value for any particular reserves shall be: (i) for natural gas, the quotation
for deliveries of natural gas for each such year from the New York Mercantile
Exchange for Henry Hub, provided that with respect to quotations for calendar
years after the third calendar year, the quotation for the third calendar year
shall be applied, (ii) for crude oil, the quotation for deliveries of West Texas
Intermediate crude oil for each such calendar year from the New York Mercantile
Exchange for Cushing, Oklahoma, provided that with respect to quotations for
calendar years after the third calendar year, the quotation for the third
calendar year shall be applied and (iii) for natural gas liquids, the

 

26

--------------------------------------------------------------------------------


 

quotation for deliveries of natural gas liquids for each such calendar year from
December 31, 2014, provided that with respect to quotations for calendar years
after the third calendar year, the quotation for the third calendar year shall
be applied; provided that future net revenues calculated using the pricing
assumptions set forth in this clause (c) shall be further adjusted to account
for the projected average basis differential for the periods utilized for such
pricing assumptions based upon market based quotations reasonably determined by
Borrower, with such supporting quotations or data as may be reasonably
acceptable to the Lead Lenders.

 

“Qualified Properties” means (a) with reference to an increase in the Delayed
Draw Commitment Amount pursuant to Section 2.6(b) pursuant to an Asset
Disposition involving CBM Properties, investments (including capital
expenditures) in any Oil and Gas Properties, provided, that not more than 75% of
the amount of such increase in the Delayed Draw Commitment Amount may be
utilized for investments that do not represent the acquisition of Oil and Gas
Properties that constitute Proved Developed Reserves and (b) with reference to
any transaction involving Net Cash Proceeds from an Asset Disposition of any
property or assets (other than any transaction involving CBM Properties),
investments (including capital expenditures) made by the Borrower or a
Restricted Subsidiary in Oil and Gas Properties, provided, that not more than
50% of the amount of such Net Cash Proceeds may be utilized for investments that
do not represent the acquisition of Oil and Gas Properties that constitute
Proved Developed Reserves.

 

“Quarterly Payment Date” means the next to last Business Day of each March,
June, September and December and the Maturity Date.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder or under any other Financing Document.

 

“Refinancing Indebtedness” means, with respect to any Person, any replacement,
refinancing, refunding, renewal or extension of any Debt of such Person;
provided that:

 

(a)                                 the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Debt so replaced, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest thereon in connection with
such replacement, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder;

 

(b)                                 such replacement, refinancing, refunding,
renewal or extension has at the time incurred a final maturity date equal to or
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Debt being modified, replaced, refinanced, refunded, renewed or extended; and

 

(c)                                  if such Debt being replaced, refinanced,
refunded, renewed or extended is junior or otherwise subordinated or pari passu
in right of payment or security to the Obligations, such replacement,
refinancing, refunding, renewal or extension is junior or otherwise subordinated
or pari passu in right of payment or security to the Obligations on terms not
materially less

 

27

--------------------------------------------------------------------------------


 

favorable to the Lenders (taken as a whole) than those contained in the
documentation governing the Debt being replaced, refinanced, refunded, renewed
or extended.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors and
sub-advisors of such Person and of such Person’s Affiliates.

 

“Repayment Premium” has the meaning set forth in Section 2.3(g).

 

“Replacement Lender” has the meaning set forth in Section 11.6(c).

 

“Required Lenders” means, subject to the provisions of Section 10.13(d), at any
time Lenders holding greater than fifty percent (50%) of the sum of (A) the
outstanding Delayed Draw Commitment and (B) the then aggregate outstanding
principal balance of the Loans; provided that the Delayed Draw Commitment Amount
of, and the portion of the aggregate outstanding principal balance of the Loans
held or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
statute, order, ordinance, decree, judgment, consent decree, writ, injunction,
settlement agreement or governmental requirement enacted, promulgated or imposed
or entered into or agreed by any Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Reserve Report” means the report regarding the Proved Reserves of the Credit
Parties, in form and scope reasonably acceptable to Lead Lenders, provided
pursuant to Section 4.1(i) or (j).

 

“Reserve Documents” has the meaning given in Section 6.1(e).

 

“Responsible Officer” means any of the Chairman of the Board, Chief Executive
Officer, President, Chief Financial Officer, Treasurer, or any other officer of
Borrower or the Guarantor acceptable to Lead Lenders.

 

“Restricted Payment” means as to any Person (i) any dividend or other
distribution (whether in cash, Capital Stock or other property) on any equity
interest in such Person (except those payable solely in Capital Stock of the
same class), (ii) any payment by such Person on account of (A) the purchase,
redemption, retirement, defeasance, surrender, cancellation, termination or
acquisition of any Capital Stock in such Person or any claim respecting the
purchase or sale of any equity interest in such Person or (B) any option,
warrant or other right to acquire any Capital Stock in such Person or (iii) any
optional or voluntary payment, purchase, redemption, retirement, defeasance,
surrender, cancellation, termination or acquisition of the Senior Notes
(including any Refinancing Indebtedness in respect thereof), any Permitted
Second Lien Debt (including any Refinancing Indebtedness in respect thereof).

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

28

--------------------------------------------------------------------------------


 

“Second Lien Intercreditor Agreement” means any intercreditor agreement and/or
collateral trust agreement among the Credit Parties, the Administrative Agent
and an agent or trustee (acting on behalf of the holders of any Debt that is
secured by the Collateral on a second-lien basis with the Liens securing the
Obligations) reflecting the second-lien status of the Liens securing such Debt,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and the Lead Lenders.

 

“Secured Parties” means, collectively, Administrative Agent, the Lenders, the
Eligible Secured Swap Counterparties, each co-agent or sub-agent appointed by
Administrative Agent from time to time pursuant to Section 10.1, the Indemnitees
and the other Persons the Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Documents.

 

“Security Agreement” means that certain Security Agreement dated as of the date
hereof, among the Borrower, the Guarantors and the Administrative Agent.

 

“Security Documents” means any agreement, document or instrument executed
concurrently herewith or at any time hereafter pursuant to which one or more
Credit Parties or any other Person either (i) Guarantees payment or performance
of all or any portion of the Obligations and/or (ii) provides, as security for
all or any portion of the Obligations, a Lien on any of its assets in favor of
Administrative Agent for its own benefit and the benefit of Secured Parties, as
any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

 

“Senior Notes” means the Borrower’s 9.0% senior unsecured notes due August 1,
2022 issued pursuant to that certain Indenture, dated as of August 11, 2014 (the
“Senior Notes Indenture”), among the Borrower, the subsidiary guarantors party
thereto and U.S. Bank National Association, as Trustee.

 

“Settlement Date” has the meaning set forth in Section 10.12(a).

 

“Settlement Service” has the meaning set forth in Section 11.6(a).

 

“Solvent” means, immediately after giving effect to the consummation of the
Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its Subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its Subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its Subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its Subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

 

29

--------------------------------------------------------------------------------


 

“Stated Rate” has the meaning set forth in Section 2.12(b).

 

“Subsidiary” means, with respect to any Person, (i) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Capital Stock whether by proxy,
agreement, operation of Law or otherwise, and (ii) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner.  Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of Borrower.

 

“Swap” means any “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code.

 

“Swap Obligation” means any obligation to pay or perform under any Swap, whether
as a party to such Swap or by providing any guarantee of or provision of support
for such Swap (and whether or not such obligation is pursuant to a Swap Contract
entered into with any Eligible Secured Swap Counterparty).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date and
(ii) any date on which Administrative Agent or Lead Lenders elect to declare all
or any portion of the Obligations to be, or all of the Obligations automatically
become, immediately due and payable pursuant to Section 8.2.

 

“Transactions” means the transactions contemplated by this Agreement to occur on
the Closing Date, the debt-for-debt exchange contemplated by the Exchange
Agreement, the borrowings of the Delayed Draw Term Loans and the payment of fees
and expenses incurred in connection with the foregoing.

 

“Treasury Rate” means the yield to maturity at a time of computation of United
States Treasury securities with a constant maturity (as compiled and published
in the most recent Federal Reserve Statistical Release H.15 (519) which has
become publicly available at least two (2) Business Days prior to the prepayment
date (or, if such Statistical Release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
the applicable prepayment date to the First Call Date, provided, however, that
if the period from the applicable prepayment date to the First Call Date is not
equal to the constant maturity of

 

30

--------------------------------------------------------------------------------


 

a United States Treasury security for which a weekly average yield is given, the
Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth (1/12th) of a year) from the weekly average yields of United
States Treasury securities for which such yields are given having maturities as
close as possible to the First Call Date, except that if the period from the
applicable prepayment date to the First Call Date is less than one (1) year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one (1) year shall be used.

 

“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

 

“United States” means the United States of America.

 

“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of Borrower in the manner provided below, and (ii) any Subsidiary of
an Unrestricted Subsidiary.  As of the Closing Date, Warren Energy Services, LLC
is currently an Unrestricted Subsidiary.  The Board of Directors of Borrower
may, at any time and from time to time, designate any Subsidiary (including any
newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
provided that (1) no Default or Event of Default has occurred or is continuing
at the time of such designation and after giving effect to such designation,
(2) immediately after such designation, neither Borrower nor any Guarantor has
any obligation to pay any Debt of such Subsidiary (excluding any contingent
liability arising solely by virtue of such Person’s general partnership interest
so long as (A) such Unrestricted Subsidiary’s charter documents prohibit it from
incurring Debt, (B) such Unrestricted Subsidiary has not incurred any Debt, has
not in any way guaranteed any Debt of such Subsidiary, nor has any assets or
properties (excluding a pledge of the Capital Stock in such Subsidiary) which
are subject to any Lien securing any Debt of such Subsidiary, and (C) notice of
any such designation is promptly given to Administrative Agent in writing) and
(3) the Borrower is in pro forma compliance with the financial covenants set
forth in Article 6.  The Board of Directors of Borrower may, at any time and
from time to time, designate any Unrestricted Subsidiary to be a Restricted
Subsidiary provided that (x) no Default or Event of Default has occurred or is
continuing at the time of such designation and after giving effect to such
designation, and (y) notice of any such designation is promptly given to
Administrative Agent in writing.

 

“Weighted Average Life to Maturity” means, when applied to Debt, at any Date,
the quotient obtained by dividing:

 

(a)                                 the sum of the products of the number of
years from the date of determination to the date of each successive scheduled
principal payment or scheduled commitment reduction or termination of such Debt
or redemption multiplied by the amount of the payment or reduction or
termination; by

 

(b)                                 the sum of all such payments (or reduction
or termination).

 

31

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person of which all of the Capital Stock (other than, in the case of a
corporation, directors’ qualifying shares, to the extent legally required) are
directly or indirectly owned and controlled by such Person or one or more
Wholly-Owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Yield Differential” shall have the meaning assigned to such term in the
definition of “Permitted Pari Debt”.

 

Section 1.2                                   Accounting Terms and
Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including without
limitation determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be
prepared on a consolidated basis in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of
Borrower and its Consolidated Subsidiaries delivered to Administrative Agent and
Lenders.  If at any time any change in GAAP would affect the computation of any
financial ratio or financial requirement set forth in any Financing Document,
and either Borrower or Required Lenders shall so request, Administrative Agent,
Lenders and Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) Borrower shall
provide to Administrative Agent and Lenders financial statements and other
documents required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Section 1.3                                   Other Definitional Provisions and
References.

 

References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided.  Any term defined
herein may be used in the singular or plural.  “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”.  Except as
otherwise specified or limited herein, references to any Person include the
successors and assigns of such Person.  References “from” or “through” any date
mean, unless otherwise specified, “from and including” or “through and
including”, respectively.  The words “assets” and “property” shall be construed
to have the same meaning and to refer to any and all tangible and intangible
asset and properties any type.  Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties
hereto shall be made in lawful money of the United States and in immediately
available funds.  Time is of the essence in Borrower’s and each other Credit
Party’s performance under this Agreement and all other Financing Documents.  All
amounts used for purposes of financial calculations required to be made herein
shall be without duplication.  References to any statute or

 

32

--------------------------------------------------------------------------------


 

act shall include all related current regulations and all amendments and any
successor statutes, acts and regulations.  References to any statute or act,
without additional reference, shall be deemed to refer to federal statutes and
acts of the United States.  References to any agreement, instrument or document
shall include all schedules, exhibits, annexes and other attachments thereto.

 

ARTICLE 2
LOANS

 

Section 2.1                                   Loans and Borrowings; Commitments.

 

(a)                                 Commitments.  On the terms and subject to
the conditions set forth herein, (a) each Conversion Lender severally agrees to
make a Converted Term Loan to Borrower on the Closing Date in a principal amount
not to exceed the Conversion Value of its Conversion Notes, (b) each New Term
Loan Lender severally agrees to make a New Term Loan to Borrower on the Closing
Date in a principal amount not to exceed its New Term Loan Commitment and
(c) each Delayed Draw Lender severally agrees to make a Delayed Draw Term Loan
to Borrower on each Delayed Draw Funding Date equal to such Lender’s Delayed
Draw Commitment Percentage of Delayed Draw Term Loans requested by Borrower
hereunder.

 

(b)                                 New Term Loans.  Each New Term Loan Lender
shall make each New Term Loan to be made by it hereunder on the Closing Date by
wire transfer of immediately available funds to such account in the United
States as the Administrative Agent may designate not later than 12:00 (noon),
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Notice of Borrowing maintained with the Administrative Agent or, if a Borrowing
shall not occur on such date because any condition precedent herein specified
shall not have been met, return the amounts so received to the respective New
Term Loan Lenders.

 

(c)                                  Delayed Draw Term Loans.  Each Delayed Draw
Lender shall make each Delayed Draw Term Loan to be made by it hereunder on the
applicable Delayed Draw Funding Date by wire transfer of immediately available
funds to such account in the United States as the Administrative Agent may
designate not later than 12:00 (noon), New York City time, on such Delayed Draw
Funding Date, and the Administrative Agent shall promptly credit the amounts so
received to an account as directed by Borrower in the applicable Notice of
Borrowing maintained with the Administrative Agent or, if a Borrowing shall not
occur on such date because any condition precedent herein specified shall not
have been met, return the amounts so received to the respective Delayed Draw
Lenders.

 

(d)                                 Converted Term Loans.  Each Conversion
Lender shall make each Converted Term Loan to be made by it hereunder on the
Closing Date by automatically converted its holdings of Senior Notes into a
Converted Term Loan under this Agreement.

 

Section 2.2                                   Advancing Loans.

 

(a)                                 Notice of Borrowing.  Borrower shall deliver
to Administrative Agent a Notice of Borrowing with respect to each proposed
Borrowing, such Notice of Borrowing to be delivered no later than noon (Central
time) on the third (3rd) Business Day prior to such proposed

 

33

--------------------------------------------------------------------------------


 

Borrowing (and one (1) Business Day prior to such proposed Borrowing with
respect to any Borrowings made on the Closing Date); provided that Borrower
shall deliver to Administrative Agent a Notice of Borrowing with respect to each
proposed Borrowing of Delayed Draw Term Loans no later than noon (Central time)
on the tenth (10th) Business Day prior to such proposed Borrowing.  Once given,
a Notice of Borrowing shall be irrevocable and Borrower shall be bound thereby.
Each request for a Loan shall be in a minimum amount of $250,000 and, if in
excess of such amount, in an integral multiple of $50,000 in excess of such
amount; provided that (i) the request for the Borrowing of the New Term Loans on
the Closing Date shall be equal to the full amount of the New Term Loan
Commitments and (ii) each request for a Borrowing of Delayed Draw Term Loans
shall be in a minimum amount of $10,000,000 and, if in excess of such amount, in
an integral multiple of $1,000,000 in excess of such amount.

 

(b)                                 [Reserved].

 

Section 2.3                                   Mandatory Prepayments.

 

(a)                                 Termination Date.  On the Termination Date,
there shall become due, and Borrower shall pay the entire outstanding principal
amount of each Loan, together with accrued and unpaid Obligations pertaining
thereto.

 

(b)                                 Indebtedness.  In addition to any other
mandatory prepayment pursuant to this Section 2.3, within five Business Days
after each date on or after the Closing Date upon which Borrower or any
Subsidiary receives any proceeds from any issuance or incurrence by Borrower or
any Subsidiary of Debt (other than Debt permitted to be issued or incurred
pursuant to Section 5.1), an amount equal to 100% of the Net Cash Proceeds of
the respective incurrence of Debt shall be applied on such date as a mandatory
repayment in accordance with the requirements of Sections 2.4, 8.6, 2.3(d) and
2.3(e). Any mandatory repayment pursuant to this Section 2.3(b) shall be
accompanied by the Make-Whole Amount and/or Repayment Premium, as applicable.

 

(c)                                  Asset Dispositions and Casualty Proceeds. 
In addition to any other mandatory prepayment pursuant to this Section 2.3,
within 10 days after each date on or after the Closing Date upon which Borrower
or any Subsidiary receives any Casualty Proceeds or proceeds from any Asset
Disposition, an amount equal to 100% of the Net Cash Proceeds therefrom shall be
applied on such date as a mandatory repayment in accordance with the
requirements of Sections 2.4, 8.6, 2.3(d) and 2.3(e); provided however, that
(A) such Net Cash Proceeds shall not be required to be so applied on such date
so long as (i) no Default or Event of Default then exists, (ii) Borrower has
delivered to the Administrative Agent and Lead Lenders (y) on or prior to such
date a certificate substantially in the form of Exhibit G providing written
notice of its intent to reinvest such Net Cash Proceeds in Qualified Properties
and certifying as to the matters set forth therein and (z) on or prior to the
date of such reinvestment a certificate substantially in the form of Exhibit H
providing written notice of its desire to withdraw funds from the Asset
Disposition or Recovery Event Proceeds Pledged Account for the purpose of
reinvesting such Net Cash Proceeds in Qualified Properties and certifying as to
the matters set forth therein, (iii) both on and after such Asset Disposition
and at the time of such proposed reinvestment, on a pro forma basis, (y) for any
period of determination prior to the 18th month anniversary of the Closing Date,
the Consolidated First Lien Leverage Ratio shall not exceed 5.5 to 1.0 and
(z) for

 

34

--------------------------------------------------------------------------------


 

any period of determination following the 18th month anniversary of the Closing
Date, the Borrower is in compliance with the Consolidated First Lien Leverage
Ratio test in Section 6.1 and (iv) such Net Cash Proceeds shall be reinvested
(or committed to be reinvested) in Qualified Properties within 270 days
following the date of receipt of such Net Cash Proceeds (or, if the Borrower or
the applicable Subsidiary enters into a legally binding commitment to reinvest
such Net Cash Proceeds within such original 270 day period, within 90 days after
such binding commitment is entered into); (B) upon receipt of any such Net Cash
Proceeds, Borrower or the applicable Subsidiary shall deposit such Net Cash
Proceeds into the Asset Disposition or Recovery Event Proceeds Pledged Account
and such Net Cash Proceeds shall remain in the Asset Disposition or Recovery
Event Proceeds Pledged Account until reinvested or applied to prepay the Loans,
in each case in accordance with this Section 2.3(c); and (C) if all or any
portion of such Net Cash Proceeds are not so reinvested within the time period
indicated (or such earlier date, if any, as Borrower or the applicable
Subsidiary determines not to reinvest such Net Cash Proceeds as set forth
above), such remaining portion shall be applied on the last day of such period
(or such earlier date, as the case may be) as provided above in this
Section 2.3(c) without regard to clause (A) above; provided further, that
(Y) (1) the first $25,000,000 in Net Cash Proceeds received in connection with
any Asset Disposition involving the CBM Properties shall be used to make a
mandatory prepayment pursuant to this Section 2.3 without regard to clauses (A),
(B) and (C) above of this Section 2.3(c) and without regard to clause
(Y)(1) below and (2) any additional Net Cash Proceeds in excess of $25,000,000
received in connection with any Asset Disposition of CBM Properties shall be
used to make a mandatory prepayment pursuant to this Section 2.3 without regard
to clauses (A), (B) and (C) above of this Section 2.3(c) and without regard to
clause (Y)(2) above; provided further, that notwithstanding anything to the
contrary contained herein, to the extent the positive balance in the Asset
Disposition or Recovery Event Proceeds Pledged Account that is used to reduce
Consolidated Total Debt pursuant to the definition thereof is not applied to a
permitted reinvestment pursuant to this Section 2.3(c) at the time of testing
the Consolidated First Lien Leverage Ratio as set forth above at the time of
such reinvestment, then Borrower shall, concurrently with the making of the
proposed permitted reinvestment, apply as a mandatory prepayment the portion of
such amount that is not used pursuant to this Section 2.3(c) at the time of such
proposed permitted reinvestment. Except as otherwise provided in Sections
2.3(g) and (h), any mandatory repayment pursuant to this Section 2.3(c) on
account of Asset Dispositions shall be accompanied by the Make-Whole Amount
and/or Repayment Premium, as applicable.

 

(d)                                 Certificates and Notices.  Borrower shall
deliver to the Administrative Agent, (i) at the time of each prepayment required
under this Section 2.3, a certificate signed by a Responsible Officer of
Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment and (ii) not later than 11:00 a.m., (Central time), four
Business Days before the date of such prepayment, prior written notice of such
prepayment (which such notice shall be delivered by the Administrative Agent to
each Lender on the Business Day of receipt (or the immediately following
Business Day if received after 11:00 a.m., (Central time) on any Business Day))
(a “Notice of Prepayment”). Each Notice of Prepayment shall specify the
prepayment date and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.3 shall be subject,
to the extent applicable, to Section 2.3(g) and Section 2.3(h), but shall
otherwise be without premium or penalty, and shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.

 

35

--------------------------------------------------------------------------------


 

(e)                                  Declining Lenders.  Each Lender may reject
all or part of its applicable share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Loans required to be made pursuant to this
Section 2.3 by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent no later than 5:00 p.m. (Central time) one Business Day
after the date of such Lender’s receipt of the applicable Notice of Prepayment
(any such Lender, a “Declining Lender”); provided, that, if a Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above, such failure will be deemed an acceptance by such Lender of the
total amount of such mandatory prepayment of Loans.  On such date, the
Administrative Agent shall then provide written notice (the “Second Offer”) to
Lenders other than the Declining Lenders (such Lenders, the “Accepting Lenders”)
of the additional amount available (due to such Declining Lenders’ declining
such prepayment) to prepay Loans owing to such Accepting Lenders, with such
available amount to be allocated on a pro rata basis among the Accepting Lenders
that accept the Second Offer.  Any Lenders declining prepayment pursuant to such
Second Offer shall give written notice thereof to the Administrative Agent by
5:00 p.m. (Central time) no later than one Business Day after the date of such
notice of a Second Offer; provided, that, if a Lender fails to deliver a
Rejection Notice to the Administrative Agent within the time frame specified
above, such failure will be deemed an acceptance of such Lender’s pro rata share
of the Second Offer.  Borrower shall prepay the applicable Loans within one
Business Day after its receipt of notice from the Administrative Agent of the
aggregate amount of such prepayment. Amounts remaining after the allocation to
Accepting Lenders as set forth above shall be retained by Borrower.

 

(f)                                   Repatriation.  Notwithstanding any other
provisions of this Section 2.3, (i)  to the extent that any Casualty Proceeds or
proceeds from any Asset Disposition by any Foreign Subsidiary would be
prohibited or delayed by (x) the applicable local law or (y) the applicable
certificate or articles of incorporation (or comparable organizational document)
due to a third-party minority ownership of any Person in such Foreign Subsidiary
from being repatriated to the United States (a “Minority Interest Restriction”),
an amount equal to the portion of such Casualty Proceeds or proceeds from any
Asset Disposition that would be so affected (any such portion, “Restricted
Proceeds”) will not be required to be applied to prepay Loans at the times
provided in Section 2.3(c), but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law or applicable
document would not permit repatriation to the United States (it being understood
that Borrower hereby agrees to cause the applicable Foreign Subsidiary to
promptly take all actions required by or necessary under the applicable local
law or applicable document to permit or minimize the delay of such
repatriation), and once such repatriation of any of such Restricted Proceeds is
permitted or no longer delayed under the applicable local law, such repatriation
will be immediately effected and such repatriated Restricted Proceeds will be
promptly (and in any event not later than two Business Days after such
repatriation) applied (net of costs, expenses or additional taxes payable or
reserved against as required in accordance with GAAP as a result thereof) to the
prepayment of Loans pursuant to this Section 2.3; provided, however, that
Restricted Proceeds with respect to a Minority Interest Restriction, when
measured as a percentage of the total Casualty Proceeds or proceeds from any
Asset Disposition by such Foreign Subsidiary, shall not be greater than the
percentage of the Equity Interests in such Foreign Subsidiary that are owned
directly by the minority investors therein and (ii) to the extent that Borrower
has determined in its reasonable business judgment and the Lead Lenders (acting
reasonably) have agreed that repatriation of any of or all such Net Cash
Proceeds would have material adverse tax consequences, then after Borrower’s and
the

 

36

--------------------------------------------------------------------------------


 

Subsidiaries’ use of commercially reasonable efforts to (A) eliminate such tax
consequences and (B) apply amounts under other cash resources that are available
to Borrower and the Subsidiaries to make such prepayments, the amount of such
Net Cash Proceeds so affected may be retained by the applicable Foreign
Subsidiary.

 

(g)                                  Make-Whole Amount.  If on or prior to the
first anniversary of the Closing Date (the “First Call Date”), Borrower repays,
for any reason (whether by mandatory or optional prepayment, at maturity or
following acceleration of the maturity thereof, in connection with an Event of
Default (including, without limitation, a Change in Control) and/or in or in
connection with a voluntary or involuntary Insolvency Event or otherwise) (other
than as a result of (i) a mandatory prepayment pursuant to
Section 2.3(c) (solely to the extent on account of any Casualty Proceeds) or
(ii) a mandatory prepayment pursuant to clauses (Y)(1) and (Y)(2) of the second
proviso in Section 2.3(c)), all or any part of the principal balance of any
Loan, or if the maturity of the Loans shall be accelerated under any provisions
of Section 8.2 or if a substitution of any Lender is made pursuant to
Section 11.6(c), then Borrower shall pay to the Administrative Agent, for the
benefit of all Lenders (or, in the case, of a substitution pursuant to
Section 11.6(c), the substituted Lender) in addition to the amount so repaid,
due or assigned, an amount equal to the present value at such time, computed on
such repayment or assignment date using a discount rate equal to the Treasury
Rate plus 50 basis points, of the amount of interest and the Repayment Premium
which would have accrued on the principal balance of the applicable Loan being
repaid (or so due or assigned) from the date of repayment, acceleration or
assignment, as applicable, through the First Call Date had such Loan remained
outstanding and been repaid on the First Call Date, such amount to be paid to be
calculated by the Administrative Agent and shall be conclusive absent manifest
error.

 

The amount described in this Section 2.3(g) shall be referred to as the
“Make-Whole Amount”.

 

(h)                                 Repayment Premium.  Following the First Call
Date, together with any repayment made pursuant to the terms of this Agreement
(whether by mandatory or optional prepayment, at maturity or following
acceleration of the maturity thereof, in connection with an Event of Default
(including, without limitation, a Change in Control) and/or in or in connection
with a voluntary or involuntary Insolvency Event or otherwise) with respect to
the Loans (other than (i) any repayment pursuant to Section 2.3(c) (solely to
the extent on account of any Casualty Proceeds) or (ii) any repayment pursuant
to clauses (Y)(1) and (Y)(2) of the second proviso in Section 2.3(c)), or if the
maturity of the Loans shall be accelerated under any provision of Section 8.2 or
if a substitution of any Lender is made pursuant to Section 11.6(c), Borrower
shall pay to Administrative Agent, for the benefit of all Lenders (or, in the
case, of a substitution pursuant to Section 11.6(c), the substituted Lender) in
addition to the amount so repaid or due, an amount equal to the applicable
percentage (herein referred to as the “Repayment Premium”) set forth in the
following chart, of the principal amount so repaid, due or assigned, together
with unpaid interest on the amount so repaid, due or assigned.

 

37

--------------------------------------------------------------------------------


 

Date of Repayment, Acceleration or Assignment

 

Repayment or Assignment
Percentage of Loans

 

From (but excluding) the First Call Date to (and including) the second
anniversary of the Closing Date

 

4

%

From (but excluding) the second anniversary of the Closing Date to (and
including) the third anniversary of the Closing Date

 

2

%

From (but excluding) the third anniversary of the Closing Date to (and
including) the fourth anniversary of the Closing Date

 

1

%

From (but excluding) the fourth anniversary of the Closing Date and thereafter

 

0

%

 

Any payment required pursuant to this Section 2.13(h) is in addition to, and not
a replacement of any amount paid pursuant to any other provision of this
Agreement.  For the avoidance of doubt, this Section 2.13(h) is for the benefit
of the Lenders only and is not intended to be the sole remedy for the Borrower’s
breach under Section 7.01.

 

(i)                                     Redemption Price in respect of Asset
Dispositions of CBM Properties.  Notwithstanding anything to the contrary
contained in this Section 2.3, (a) any mandatory prepayment made pursuant to
clause (Y)(1) of the second proviso in Section 2.3(c) shall be made at a
redemption price of 101% of the principal amount of the Loans so long as such
mandatory prepayment occurs prior to the First Call Date and (b) any mandatory
prepayment made pursuant to clause (Y)(2) of the second proviso in Section
2.3(c) shall be made at a redemption price of 100% so long as such mandatory
prepayment occurs prior to the First Call Date; provided that, if Borrower does
not make a Borrowing pursuant to Section 2.1(c) prior to the First Call Date in
respect of any mandatory prepayment that served to increase the Delayed Draw
Commitment Amount pursuant to Section 2.6(b), Borrower shall be required to pay
on the First Call Date an additional 1% redemption price on the amount of (x)
the aggregate increase in the Delayed Draw Commitment Amount pursuant to Section
2.6(b) less (y) any Borrowings made pursuant to Section 2.1(c) that were used
solely for the purpose of investing in Qualified Properties before the First
Call Date.

 

Section 2.4                                   All Prepayments.

 

Any prepayment of a Loan on a day other than the last day of an Interest Period
therefor shall include interest on the principal amount being repaid and shall
be subject to Section 2.7(e)(iv).  All prepayments of a Loan shall be applied in
direct order of Interest Period maturities.

 

Section 2.5                                   Optional Prepayments of Loans.

 

(a)                                 (i)                                    
Subject to the provisions of Section 2.7(e)(iv), Borrower may from time to time
prepay any Borrowing in whole or in part; provided that any such partial
prepayment of the Loans shall be in an amount equal to $5,000,000 or a higher
integral multiple of $1,000,000; provided further that such prepayments shall
require written notice to Administrative Agent not later than noon (Central
time) three Business Days prior to the date of prepayment.

 

(ii)                                  Notwithstanding anything to the contrary
in Section 2.3, prior to the First

 

38

--------------------------------------------------------------------------------


 

Call Date, the Borrower may on any one or more occasions, subject to
Section 2.7(e)(iv),  prepay up to $25,000,000 of the outstanding Loans with the
proceeds of one or more Equity Offerings, at a redemption price of 101.0% of the
principal amount of the Loans, so long as such redemption occurs prior to the
First Call Date; provided that, such prepayment must be made prior to the First
Call Date.

 

(b)                                 Optional prepayments of Loans shall be
applied in accordance with Section 2.4 and Section 8.6.

 

(c)                                  Each notice of prepayment shall specify the
prepayment date and the principal amount of each Borrowing (or portion thereof)
to be prepaid, shall be irrevocable and shall commit the Borrower to prepay such
Borrowing by the amount stated therein, together with interest then accrued and
unpaid on such principal amount and any Make-Whole Amount and Repayment Premium
with respect thereto on the date stated therein (and all such amounts shall
become due and payable for all purposes hereunder on such date). All prepayments
under this Section 2.5 shall be subject to the Make-Whole Amount and the
Repayment Premium but otherwise without premium or penalty. All prepayments
under this Section 2.5 shall be accompanied by accrued and unpaid interest on
the principal amount to be prepaid to but excluding the date of payment together
with any Make-Whole Amount and Repayment Premium with respect thereto.

 

Section 2.6                                   Termination, Reduction or Increase
of Delayed Draw Commitments.

 

(a)                                 Termination or Reduction of Delayed Draw
Commitments.  The New Term Loan Commitments shall automatically terminate upon
the making of the New Term Loans on the Closing Date.  The Delayed Draw
Commitments shall automatically terminate upon the twelve month anniversary of
the Closing Date.  Borrower may, upon notice to Administrative Agent, terminate
the Delayed Draw Commitment, or from time to time permanently reduce the Delayed
Draw Commitment; provided that (i) any such notice shall be received by
Administrative Agent not later than 11:00 a.m. (Central time) three Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof.  Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Delayed Draw
Commitment.  Any reduction of the Delayed Draw Commitment shall be applied to
each Delayed Draw Lender according to its Delayed Draw Commitment Percentage. 
All fees accrued until the effective date of any termination of the Delayed Draw
Commitment shall be paid on the effective date of such termination.

 

(b)                                 Increase of Delayed Draw Commitments.  The
Delayed Draw Commitments shall automatically increase by the amount of Net Cash
Proceeds received from an Asset Disposition involving CBM Properties that are
used to make a mandatory prepayment pursuant to clause (Y)(2) of the second
proviso in Section 2.3(c) prior to the First Call Date; provided that, the first
$25,000,000 in Net Cash Proceeds received in connection with any Asset
Disposition involving the CBM Properties shall not be used to increase the
Delayed Draw Commitments pursuant to this Section 2.6(b); provided further, that
Borrower shall only use that portion of the Delayed Draw Commitment Amount that
was increased pursuant to this Section 2.6(b) for the purpose of purchasing
Qualified Properties prior to the First Call Date.

 

39

--------------------------------------------------------------------------------


 

Section 2.7                                   Interest, Interest Calculations
and Certain Fees.

 

(a)                                 Interest.  From and following the Closing
Date, the Loans and the other Obligations shall bear interest at the LIBOR Rate
plus 8.50% per annum.

 

(b)                                 [Reserved].

 

(c)                                  Agent’s Fees.  Borrower shall pay to
Administrative Agent fees in such amounts and at such times as set forth in that
certain letter agreement dated May 22, 2015 among Administrative Agent and
Borrower, as amended from time to time.  Borrower shall pay to the GSO Funds
fees in such amounts and at such times as set forth in that certain letter
agreement, dated May 22, 2015, among GSO Funds and the Borrower, as amended from
time to time.

 

(d)                                 Computation of Interest and Related Fees. 
Interest shall be computed on the basis of a year of 360 days, in each case for
the actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan shall be
included, and the date of payment of such Loan shall be excluded. Interest on
each Loan shall be due and payable on each Quarterly Payment Date; provided that
(i) interest accrued pursuant to Section 8.4 shall be payable on demand and
(ii) in the event of any prepayment of any Loan pursuant to Section 2.3 or
Section 2.5, accrued interest on the principal amount prepaid shall be due and
payable on the date of such prepayment.

 

(e)                                  LIBOR Provisions.

 

(i)                                     [Reserved].

 

(ii)                                  Inability to Determine LIBOR.  If prior to
commencement of any Interest Period relating to a LIBOR Loan, (x) the Lead
Lenders shall have determined (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable methods do not exist
for ascertaining LIBOR for such Interest Period or (y) Administrative Agent
shall have been notified by the Required Lenders that LIBOR as determined for
such Interest Period (by reason of any changes arising on or after the Closing
Date affecting the interbank LIBOR market) will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) or
making or maintaining their affected Loans during such Interest Period,
Administrative Agent shall promptly provide notice of such determination to
Borrower and Lenders (which shall be conclusive and binding on Borrower and
Lenders).  In such event the Lenders may make loans based on each Lender’s
“prime” lending rate (which determination shall be conclusive and binding absent
manifest error).

 

(iii)                               Illegality.  Notwithstanding any other
provisions hereof, if any Law shall make it unlawful for any Lender to make,
fund or maintain LIBOR Loans, such Lender shall promptly give notice of such
circumstances to Administrative Agent, Borrower and the other Lenders.  In such
an event, tthe Lenders may make loans based on each Lender’s “prime” lending
rate (which determination shall be conclusive and binding absent manifest
error).

 

(iv)                              LIBOR Breakage Fee.  Upon (A) any default by
Borrower in making any borrowing of any LIBOR Loan following Borrower’s delivery
to Administrative Agent of any applicable Notice of Borrowing or (B) any payment
of a LIBOR Loan on any day that is not the

 

40

--------------------------------------------------------------------------------


 

last day of the Interest Period applicable thereto (regardless of the source of
such prepayment and whether voluntary, by acceleration or otherwise), Borrower
shall promptly pay Administrative Agent, for the benefit of all Lenders that
funded or were prepared to fund any such LIBOR Loan, an amount equal to the
amount of any losses, expenses and liabilities (including, without limitation,
any loss (including interest paid) in connection with the re-employment of such
funds) that any Lender may sustain as a result of such default or such payment. 
For purposes of calculating amounts payable to a Lender under this paragraph,
each Lender shall be deemed to have actually funded its relevant LIBOR Loan
through the purchase of a deposit bearing interest at LIBOR in an amount equal
to the amount of that LIBOR Loan and having a maturity and repricing
characteristics comparable to the relevant Interest Period; provided, however,
that each Lender may fund each of its LIBOR Loans in any manner it sees fit, and
the foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to Borrower (with a copy of the Administrative Agent)
and shall be conclusive absent manifest error.  Borrower shall pay such Lender
the amount shown as due on any such certificate within 15 days after receipt
thereof.

 

(f)                                   (i)                                    
interest accrued pursuant to Section 8.4 shall be payable on demand and (ii) in
the event of any prepayment of any Loan pursuant to Section 2.3 or Section 2.5,
accrued interest on the principal amount prepaid shall be due and payable on the
date of such prepayment.

 

(g)                                  [Reserved].

 

(i)                                     [Reserved].

 

(ii)                                  [Reserved].

 

(iii)                               [Reserved].

 

(iv)                              [Reserved].

 

(v)                                 Increased Costs.  If, after the Closing
Date, the adoption or taking effect of, or any change in, any Law, or any change
in the interpretation, administration or application of any Law by any
Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or compliance by any
Lender with any request, guideline or directive (whether or not having the force
of Law) of any such authority, central bank or comparable agency:  (A) shall
impose, modify or deem applicable any reserve (including any reserve imposed by
the Board of Governors of the Federal Reserve System, or any successor thereto,
but excluding any reserve included in the determination of the LIBOR pursuant to
the provisions of this Agreement), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by any Lender, (B) shall
subject any Lender or the Administrative Agent to any Taxes (other than
(i) Indemnified Taxes, (ii) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (iii) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other

 

41

--------------------------------------------------------------------------------


 

liabilities or capital attributable thereto or (C) shall impose on any Lender
any other condition affecting its LIBOR Loans, any of its Notes (if any) or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(A), (B) and (C) above is to increase the cost to (or to impose a cost on) such
Lender of making or maintaining any LIBOR Loan, or to reduce the amount of any
sum received or receivable by such Lender under this Agreement or under any of
its Notes (if any) with respect thereto, then within 15 days after demand by
such Lender (which demand shall be accompanied by a statement setting forth the
basis for such demand and a calculation of the amount thereof in reasonable
detail, a copy of which shall be furnished to Administrative Agent), Borrower
shall promptly pay directly to such Lender such additional amount as will
compensate such Lender for such increased cost or such reduction, so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefore; provided that, if such
adoption, taking effect, or change is given retroactive effect, then the 180-day
period referred to above shall be extended to include the retroactive effect
thereof.  Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
law”, regardless of the date enacted, adopted or issued.

 

Section 2.8                                   Notes; Commitments Several.

 

(a)                                 The portion of the Loans made by each Lender
shall be evidenced, if so requested by such Lender, by a Note executed by
Borrower in an original principal amount equal to the sum of (i) such Lender’s
Loans and (ii) such Lender’s Pro Rata Share of the Delayed Draw Commitment
outstanding at the time of such execution.

 

(b)                                 The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.6 are several and not
joint.  The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.6 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.6.

 

(c)                                  Nothing in this Agreement shall be deemed
to obligate any Lender to obtain the funds for any Loan in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.

 

Section 2.9                                   [Reserved].

 

Section 2.10                            General Provisions Regarding Payment.

 

All payments to be made by Borrower under any Financing Document, including
payments of principal and interest made hereunder and pursuant to any other
Financing Document, and all fees, expenses, indemnities and reimbursements,
shall be made without set

 

42

--------------------------------------------------------------------------------


 

off, deduction or counterclaim.  If any payment hereunder becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension (it being understood and agreed that, solely for purposes of
calculating financial covenants and computations contained herein and
determining compliance therewith, if payment is made, in full, on any such
extended due date, such payment shall be deemed to have been paid on the
original due date without giving effect to any extension thereto).  Any payments
received in the Payment Account before noon (Central time) on any date shall be
deemed received by Administrative Agent on such date, and any payments received
in the Payment Account after noon (Central time) on any date shall be deemed
received by Administrative Agent on the next succeeding Business Day.

 

Section 2.11                            Loan Account.

 

Administrative Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by Lenders hereunder
or under any other Financing Document, and all payments thereon made by
Borrower.  All entries in the Loan Account shall be made in accordance with
Administrative Agent’s customary accounting practices as in effect from time to
time.  The balance in the Loan Account, as recorded on Administrative Agent’s
most recent printout or other written statement delivered to Borrower, shall be
conclusive and binding evidence of the amounts due and owing to Administrative
Agent by Borrower absent clear and convincing evidence to the contrary; provided
that any failure to so record or any error in so recording shall not limit or
otherwise affect Borrower’s duty to pay all amounts owing hereunder or under any
other Financing Document.

 

Section 2.12                            Maximum Interest.

 

(a)                                 Applicable Limit.  In no event shall the
interest charged with respect to the Notes (if any) or any other obligations of
Borrower under any Financing Document exceed the maximum amount permitted under
the laws of the State of New York or of any other applicable jurisdiction.

 

(b)                                 Maximum Lawful Rate.  Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable Law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, that if at any time thereafter
the Stated Rate is less than the Maximum Lawful Rate, Borrower shall, to the
extent permitted by Law, continue to pay interest at the Maximum Lawful Rate
until such time as the total interest received is equal to the total interest
which would have been received had the Stated Rate been (but for the operation
of this provision) the interest rate payable.  Thereafter, the interest rate
payable shall be the Stated Rate unless and until the Stated Rate again would
exceed the Maximum Lawful Rate, in which event this provision shall again apply.

 

(c)                                  Application of Excess Interest.  In no
event shall the total interest received by any Lender exceed the amount which it
could lawfully have received had the interest been calculated

 

43

--------------------------------------------------------------------------------


 

for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrower.  In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.

 

Section 2.13                            Taxes.

 

(a)                                 Gross Up for Taxes.  All payments of
principal and interest on the Loans and all other amounts payable hereunder or
under any Financing Document shall be made without deduction or withholding for
any Taxes, except as required by applicable law.  If any applicable law requires
the deduction or withholding of any Tax from any payment to be made by a Credit
Party hereunder, then such Credit Party shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings of Indemnified Taxes
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the
Borrower.  Without limiting the provisions of subsection (a) above, the Borrower
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  Without
limiting (or duplication of) the provisions of subsection (a) or (b) above, the
Borrower shall, and does hereby, indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(d)                                 Lender Indemnity.  Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Taxes attributable to such Lender (but only to the extent
that any Credit Party has not already indemnified the Administrative Agent for
such Taxes and without limiting the obligation of the Credit Parties to do so)
and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.6 relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the

 

44

--------------------------------------------------------------------------------


 

Administrative Agent in connection with any Financing Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

(e)                                  Evidence of Payments.  After any payment of
Taxes by any Credit Party to a Governmental Authority as provided in this
Section 2.13, such Credit Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(f)                                   Status of Lenders / Administrative Agent. 
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Financing Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than the
documentation described in Section 2.13(f)(ii)(A), (ii)(B) and (ii)(C), below)
shall not be required if in the Lender’s reasonable judgment the completion,
execution or delivery of such documentation would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender

 

(ii)                                  Without limiting the generality of the
foregoing,

 

A.                                    any Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
reasonably requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent)
executed originals of Internal Revenue Service Form W-9 certifying that such
Lender is exempt from United States federal backup withholding tax; and

 

B.                                    each Foreign Lender that is entitled under
the Code or any applicable treaty to an exemption from or reduction of
withholding Tax with respect to payments hereunder or under any other Financing
Document shall deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and

 

45

--------------------------------------------------------------------------------


 

from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:

 

(1)                                 executed originals of Internal Revenue
Service Form W-8BEN or W-8BEN-E (as applicable) claiming eligibility for
benefits of an income Tax treaty to which the United States is a party,

 

(2)                                 executed originals of Internal Revenue
Service Form W-8ECI,

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
or either Parent within the meaning of Section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of
Internal Revenue Service Form W-8BEN or W-8BEN-E (as applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of Internal Revenue Service Form W-8IMY and
accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue Service
Form W-8BEN or W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit E-2 or Exhibit E-3, Internal Revenue
Service Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner.

 

C.                                    If a payment made to a Lender or
Administrative Agent under any Financing Document would be subject to United
States federal withholding Tax imposed by FATCA if such Lender or Administrative
Agent were to fail or were unable to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Borrower and
Administrative Agent or Administrative Agent shall deliver to Borrower at the
time or times prescribed by law and at such time or times reasonably requested
by Borrower or Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender or
Administrative Agent has complied with such Lender’s or Administrative Agent’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form of certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or

 

46

--------------------------------------------------------------------------------


 

promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(iii)                               On or before the date of this Agreement (or,
in the case of any successor or replacement Administrative Agent, the date on
which such person becomes the Administrative Agent hereunder), Wilmington Trust,
National Association (or such successor or replacement Administrative Agent)
shall deliver to the Borrower two duly executed originals of either (i) Internal
Revenue Service Form W-9, or (ii) (A) an Internal Revenue Service Form W-8ECI
with respect to amounts it receives on its own account, and (B) an Internal
Revenue Service Form W-8IMY, as revised April 2014 (or successor form)
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others are not effectively connected with the conduct of a trade or
business in the United States and that it is using such form as evidence of its
agreement with the Borrower to be treated as a “United States person” within the
meaning of Section 7701(a)(30) of the Code (including for purposes of Chapter 4
of the Code) with respect to such payments (and the Borrower and the
Administrative Agent agree to so treat the Administrative Agent as a “United
States person” within the meaning of Section 7701(a)(30) of the Code with
respect to such payments as contemplated by Treasury Regulation
Section 1.1441-1T(b)(2)(iv)(A)), with the effect that the Borrower can make
payments to the Administrative Agent without deduction or withholding of any
Taxes imposed by the United States.

 

(g)                                  Refunds.  If Administrative Agent or a
Lender determines, in its sole discretion, exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified by Borrower
or with respect to which Borrower has paid additional amounts pursuant to this
Section 2.13, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 2.13 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that Borrower, upon the request of
Administrative Agent or such Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Administrative Agent or such Lender in the event
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph (g) shall not be
construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its Taxes which it deems
confidential) to Borrower or any other Person.

 

(h)                                 For purposes of this Section 2.13, the term
“applicable law” includes FATCA.

 

47

--------------------------------------------------------------------------------


 

Section 2.14                            Capital Adequacy.

 

If any Lender shall reasonably determine that the adoption or taking effect of,
or any change in, any applicable Law regarding capital or liquidity
requirements, in each instance, after the Closing Date, or any change after the
Closing Date in the interpretation, administration or application thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital or liquidity requirements (whether or not having the
force of Law) of any such Governmental Authority, central bank or comparable
agency adopted or otherwise taking effect after the Closing Date, has or would
have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such controlling Person
could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into
consideration such Lender’s or such controlling Person’s policies with respect
to capital adequacy or liquidity) then from time to time, within 15 days after
demand by such Lender (which demand shall be accompanied by a statement setting
forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Administrative Agent),
Borrower shall promptly pay to such Lender such additional amount as will
compensate such Lender or such controlling Person for such reduction, so long as
such amounts have accrued on or after the day which is 180 days prior to the
date on which such Lender first made demand therefor; provided that, if such
adoption, taking effect or change is given retroactive effect, then the 180-day
period referred to above shall be extended to include the retroactive effect
thereof.  Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
law”, regardless of the date enacted, adopted or issued.

 

Section 2.15                            Mitigation Obligations.

 

If any Lender requests compensation under either Section 2.7(e)(v) or
Section 2.14, or requires Borrower to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.13, then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder
(subject to the provisions of Section 11.6) to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such Section, as the case may be, in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense and (iii) would not otherwise be
disadvantageous to such Lender (as determined in its sole discretion).  Without
limitation of the provisions of Section 9.1, Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

48

--------------------------------------------------------------------------------


 

Section 2.16                            [Reserved].

 

Section 2.17                            Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
Lead Lenders and Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article 8 or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 8.5 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Delayed
Draw Term Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Delayed Draw Term Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Delayed Draw Term Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 7.2
were satisfied or waived, such payment shall be applied solely to pay the
Delayed Draw Term Loans of all Non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Delayed Draw Term Loans of such
Defaulting Lender until such time as all Delayed Draw Term Loans are held by the
Lenders pro rata in accordance with the Delayed Draw Commitment Amounts. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.17(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral),

 

49

--------------------------------------------------------------------------------


 

that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Delayed Draw Commitment Amounts,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce Administrative Agent and Lenders to enter into this Agreement and to
make the Loans and other credit accommodations contemplated hereby, Borrower
hereby represents and warrants to Administrative Agent and each Lender that:

 

Section 3.1                                   Existence and Power.

 

Each Credit Party (i) is an entity as specified on Schedule 3.1, (ii) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction specified on Schedule 3.1, and (iii) has the same legal name as it
appears in such Credit Party’s Organizational Documents and an organizational
identification number (if any), in each case as specified on Schedule 3.1
(except, in each case, (i) as to those Persons becoming a Credit Party after the
Closing Date, as notified to Administrative Agent and (ii) for such changes
occurring after the Closing Date resulting from transactions permitted by
Section 5.7(a)).  Each Credit Party has all powers and all governmental
licenses, authorizations, registrations, permits, consents and approvals
required under all applicable Laws and required in order to carry on its
business as now conducted (collectively, “Permits”), except where the failure to
have such Permits could not reasonably be expected to have a Material Adverse
Effect.  Each Credit Party is qualified to do business as a foreign entity in
each jurisdiction in which it is required to be so qualified, which
jurisdictions as of the Closing Date are specified on Schedule 3.1, except where
the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.  Except as set forth on Schedule 3.1 (or, as to those
Persons becoming a Credit Party after the Closing Date, as notified to
Administrative Agent), no Credit Party has had, over the five (5) year period
preceding the Closing Date, any name other than its current name or was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.

 

Section 3.2                                   Organization and Governmental
Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of the Financing
Documents to which it is a party are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any Governmental
Authority (except the filing of the Mortgages and financing statements) and do
not violate, conflict with or cause a breach or a default under (i) any Law or
any of the Organizational Documents of any Credit Party or (ii) any agreement or

 

50

--------------------------------------------------------------------------------


 

instrument binding upon it, except for such violations, conflicts, breaches or
defaults as could not, with respect to this clause (ii) reasonably be expected
to have a Material Adverse Effect.

 

Section 3.3                                   Binding Effect.

 

Each of the Financing Documents to which any Credit Party is a party constitutes
a valid and binding agreement or instrument of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

Section 3.4                                   Capitalization.

 

The authorized Capital Stock of each of the Credit Parties as of the Closing
Date is as set forth on Schedule 3.4.  All issued and outstanding Capital Stock
of each of the Credit Parties are duly authorized and validly issued, fully
paid, non-assessable, free and clear of all Liens other than Permitted Liens and
those in favor of Administrative Agent for the benefit of Administrative Agent
and Lenders, and such Capital Stock were issued in compliance with all
applicable Laws.  The identity of the holders of the Capital Stock of each of
the Credit Parties (other than Borrower) and the percentage of their fully
diluted ownership of the Capital Stock of each of the Credit Parties (other than
Borrower) as of the Closing Date is set forth on Schedule 3.4.  No shares of the
Capital Stock of any Credit Party (other than Borrower), other than those
described above, are issued and outstanding as of the Closing Date.  Except as
set forth on Schedule 3.4, as of the Closing Date there are no preemptive or
other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Credit
Party of any Capital Stock of any such entity.

 

Section 3.5                                   Financial Information.

 

(a)                                 Audited Statements.  The consolidated
balance sheet of Borrower and its Consolidated Subsidiaries as of December 31,
2014, and the related consolidated statements of operations, stockholders’
equity (or comparable calculation, if such Person is not a corporation) and cash
flows for the fiscal year then ended, reported on by Grant Thornton LLP, copies
of which have been delivered to the Initial Lenders, fairly present in all
material respects, in conformity with GAAP, the consolidated financial position
of Borrower and its Consolidated Subsidiaries as of such date and their
consolidated results of operations, changes in stockholders’ equity (or
comparable calculation) and cash flows for such period.

 

(b)                                 Unaudited Statements. The unaudited
consolidated balance sheet of Borrower and its Consolidated Subsidiaries as of
March 31, 2015 and the related unaudited consolidated statements of operations
and cash flows for the three (3) months then ended, copies of which have been
delivered to the Initial Lenders, fairly present in all material respects, in
conformity with GAAP applied on a basis consistent with the financial statements
referred to in Section 3.5(a), the consolidated financial position of Borrower
and its Consolidated Subsidiaries as of such date and their consolidated results
of operations and cash flows for the six (6) months then ended (subject to
normal year-end adjustments and the absence of footnote disclosures).

 

51

--------------------------------------------------------------------------------


 

(c)                                  No Material Adverse Change.  Since
December 31, 2014, there has been no Material Adverse Effect.  As of the date of
delivery of each financial statement required by Section 4.1(b), since
December 31, 2014 there has been no Material Adverse Effect.

 

Section 3.6                                   Litigation.

 

Except as set forth on Schedule 3.6, there is no Litigation pending or to the
knowledge of Borrower threatened against or affecting Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
decision and that, if adversely decided, could reasonably be expected to have a
Material Adverse Effect or (ii) which in any manner draws into question the
validity of any of the Financing Documents.

 

Section 3.7                                   Ownership of Property.

 

Each Credit Party is the lawful owner of, has Defensible Title to and is in
lawful possession of, or has valid leasehold interests in, all material
properties and other assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such Person,
except as may have been disposed of in the Ordinary Course of Business or
otherwise in compliance with the terms hereof.

 

Section 3.8                                   No Default.

 

No Default or Event of Default has occurred and is continuing.  No Credit Party
is in breach or default under or with respect to any contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect.

 

Section 3.9                                   Labor Matters.

 

As of the Closing Date, there are no strikes or other labor disputes pending or,
to Borrower’s knowledge, threatened against any Credit Party.  Hours worked and
payments made to the employees of the Credit Parties have not been in violation
of the Fair Labor Standards Act or any other applicable Law dealing with such
matters, except as could not reasonably be expected to have a Material Adverse
Effect.  All payments due from the Credit Parties, or for which any claim may be
made against any of them, on account of wages and employee and retiree health
and welfare insurance and other benefits have been paid or accrued as a
liability on their books, as the case may be.  The consummation of the
transactions contemplated by the Financing Documents and the other Financing
Documents will not give rise to a right of termination or right of renegotiation
on the part of any union under any collective bargaining agreement to which it
is a party or by which it is bound.

 

52

--------------------------------------------------------------------------------


 

Section 3.10                            Regulated Entities.

 

No Credit Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” all within
the meaning of the Investment Company Act of 1940.

 

Section 3.11                            Margin Regulations.

 

None of the proceeds from the Loans have been or will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the
purpose of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any Margin Stock, in either case in violation of
Regulation T, U or X of the Federal Reserve Board, or for any other purpose
which might cause any of the Loans to be considered a “purpose credit” within
the meaning of and in violation of Regulation T, U or X of the Federal Reserve
Board.

 

Section 3.12                            Compliance With Laws; Anti-Terrorism
Laws.

 

(a)                                 Laws Generally.  Each Credit Party is in
compliance with the requirements of all applicable Laws, except for such Laws
the noncompliance with which could not reasonably be expected to have a Material
Adverse Effect.

 

(b)                                 Anti-Terrorism Laws.  None of the Borrower
nor the other Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates nor agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement (i) is in
violation of or has engaged in any conduct that would be sanctionable under any
Anti-Terrorism Law, (ii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, (iii) is a
Blocked Person, or is controlled by a Blocked Person, (iv) is acting or will act
for or on behalf of a Blocked Person, (v) is associated with, or will become
associated with, a Blocked Person or (vi) is providing, or will provide,
material, financial or technical support or other services to or in support of
acts of terrorism of a Blocked Person.  No Credit Party nor, to the knowledge of
any Credit Party, any of its Affiliates or agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement,
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or
(B) deals in, or otherwise engages in any transaction relating to, any property
or interest in property blocked pursuant to Executive Order No. 13224, any
similar executive order or other Anti-Terrorism Law.  The Borrower and each of
the Credit Parties has adopted, maintains and enforces policies, procedures and
controls designed to ensure compliance with Anti-Terrorism Laws and intended to
ensure no dealings or transactions with any Blocked Person.

 

Section 3.13                            Taxes.

 

Except subject to a Permitted Contest or where the failure to do so could not
reasonably be expected to have a Material Adverse Effect:  (i) all Federal,
state and local tax returns, reports and statements required to be filed by or
on behalf of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed and, all Taxes (including real property Taxes and state
and

 

53

--------------------------------------------------------------------------------


 

local sales and use Taxes) and other charges (whether or not shown to be due and
payable in respect thereof) have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for nonpayment
thereof and (ii) all Federal and state returns have been filed by each Credit
Party for all periods for which returns were due with respect to employee income
tax withholding, social security and unemployment taxes, and the amounts shown
thereon to be due and payable have been paid in full or adequate provisions
therefor have been made.

 

Section 3.14                            Compliance with ERISA.

 

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  Each Plan is in material compliance with ERISA, the Code and any
applicable law.  Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect: (1)  no liability
to the PBGC (other than required premium payments) or to the IRS has been or is
expected to be incurred by Borrower or any ERISA Affiliates with respect to any
Plan; (2) all amounts required by applicable law with respect to, or by the
terms of, any retiree welfare benefit arrangement maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate has an obligation to
contribute have been accrued in accordance with Accounting Standards
Codification Topic 715-60; and (3) the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standards Codification Topic
No. 715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

 

Section 3.15                            Brokers.

 

Except as set forth on Schedule 3.15, and except for fees payable to
Administrative Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Financing Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees in connection
herewith or therewith.

 

Section 3.16                            Environmental Compliance.

 

Except as set forth in Schedule 3.16, and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

54

--------------------------------------------------------------------------------


 

Section 3.17                            Intellectual Property.

 

Each Credit Party owns, is licensed to use or otherwise has the right to use,
all Intellectual Property that is material to the condition (financial or
other), business or operations of such Credit Party.  To Borrower’s knowledge,
each Credit Party conducts its business without infringement or claim of
infringement of any Intellectual Property rights of others and there is no
infringement or claim of infringement by others of any Intellectual Property
rights of any Credit Party, which infringement or claim of infringement could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.18                            Solvency.

 

Borrower and each other Credit Party is Solvent on a consolidated basis after
giving effect to the Transactions.

 

Section 3.19                            Full Disclosure.

 

None of the written information (financial or otherwise) furnished by or on
behalf of any Credit Party to Administrative Agent or any Lender in connection
with the consummation of the transactions contemplated by the Financing
Documents (excluding projections, estimates, and engineering reports), taken as
a whole, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading on the date such information is dated or certified in light of the
circumstances under which such statements were made.  To the best knowledge of
Borrower, the engineering reports delivered to Administrative Agent and/or the
Lenders in connection with this Agreement do not contain any material
inaccuracies and/or omissions.  The said engineering reports, however, are based
upon professional opinions, estimates and projections and Borrower does not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.  All other financial projections delivered to Administrative
Agent and Lenders have been prepared on the basis of the assumptions stated
therein.  Such projections represent as of such time Borrower’s best estimate of
Borrower’s future financial performance and such assumptions were as of such
time believed by Borrower to be fair and reasonable in light of then current
business conditions; provided that Borrower can give no assurance that such
projections will be attained.

 

Section 3.20                            Reserve Reports, Imbalances and
Marketing Matters.

 

(a)                                 Except as set forth on Schedule 3.20,
Borrower and each Guarantor has Defensible Title to each Mortgaged Property
having a book cost in excess of $2,000,000 (except to the extent that (1) such
assets have thereafter been disposed of in compliance with this Agreement or
(2) leases for such property have expired pursuant to their terms), in each case
free and clear of all Liens, except (i) Permitted Liens, (ii) obligations or
duties to any municipality or public authority with respect to any franchise,
grant, license or permit and all applicable laws, rules, regulations and orders
of any Governmental Authority, (iii) all lessors’ royalties, overriding
royalties, net profits interests, production payments, carried interests,
reversionary interests and other burdens on or deductions from the proceeds of
production, (iv) the terms and conditions of joint operating agreements and
other oil and gas contracts, (v) all rights to consent by required notices to,
and filing with or other actions by governmental or tribal entities, if any,

 

55

--------------------------------------------------------------------------------


 

in connection with the change of ownership or control of an interest in federal,
state, tribal or other domestic governmental oil and gas leases, if the same are
customarily obtained in connection with such change of ownership or control, but
only insofar as such consents, notices, filings and other actions relate to the
transactions permitted by this Agreement, (vi) any preferential purchase rights,
(vii) required third party consents to assignment, (viii) conventional rights of
reassignment prior to abandonment and (ix) the terms and provisions of oil and
gas leases, unit agreements, pooling agreements, and other documents creating
interests comprising the Oil and Gas Properties, Hydrocarbons and Hydrocarbon
Interests; provided, however, the exceptions described in clauses (i) through
(viii) inclusive above are qualified to include only those exceptions in each
case which do not operate to (A) materially reduce the net revenue interest of
Borrower or any Guarantor below that set forth in the Reserve Report,
(B) materially increase the proportionate share of costs and expenses of
leasehold operations attributable to or to be borne by the working interest of
Borrower or any Guarantor above that set forth in the Reserve Report without a
proportionate increase in the net revenue interest of Borrower or such Guarantor
or (C) materially increase the working interest of Borrower or any Guarantor
above that set forth in the Reserve Report without a proportionate increase in
the net revenue interest of Borrower or such Guarantor, and provided further
that the foregoing defects, limitations, liens and encumbrances, whether
individually material or not, do not in the aggregate create a Material Adverse
Effect (the categories of exceptions in clauses (i) through (ix), as so
qualified and as any such exceptions may exist from time to time, being referred
to as the “Designated Title Exceptions”).

 

(b)                                 After giving full effect to the Permitted
Liens, except as set forth on Schedule 5.2, the Credit Parties own the net
interests in production attributable to the wells and units evaluated in the
Initial Reserve Report or the most recent Reserve Report furnished to the
Lenders pursuant to Section 4.1 (i) and (j) or except to the extent that
(i) such assets have thereafter been disposed of incompliance with this
Agreement or (ii) leases for such property have expired pursuant to their terms.
Except as provided in paragraph (a) above, the ownership of such Oil and Gas
Properties shall not in any material respect obligate the Credit Parties to bear
the costs and expenses relating to the maintenance, development and operations
of each such Oil and Gas Property in any amount materially in excess of the
working interest of each Oil and Gas Property set forth in the Initial Reserve
Report or the most recent Reserve Report furnished to the Lenders pursuant to
Section 4.1 (i) and (j). The Credit Parties have paid all royalties payable
under the oil and gas leases to which they are operator, except those not yet
due or contested in accordance with the terms of the applicable joint operating
agreement or otherwise contested in good faith by appropriate proceedings or
where failure to so pay could not reasonably be expected to have a Material
Adverse Effect.  Upon the delivery of each Reserve Report furnished to the
Lenders pursuant to Section 4.1 (i) and (j), the statements made in the
preceding sentences of this section shall, as of the date of such Reserve
Report, be true in all material respects with respect to such Reserve Reports.

 

Section 3.21                            Maintenance and Development of
Properties.

 

Except as set forth on Schedule 3.21, as of the effective date of each Reserve
Report with respect to the Oil and Gas Properties reflected in such Reserve
Report, the Oil and Gas Properties (and all properties unitized therewith) are
being maintained, operated and developed in a good and workmanlike manner, in
accordance with prudent industry standards and in

 

56

--------------------------------------------------------------------------------


 

conformity with (i) all applicable Laws, (ii) all oil, gas or other mineral
leases and other contracts and agreements forming a part of such Oil and Gas
Properties and (iii) with any Permitted Liens burdening such Oil and Gas
Properties, except to the extent the failure to so comply would not reasonably
be expected to have a Material Adverse Effect.  Except as set forth on Schedule
3.16, each Credit Party has all governmental licenses and permits necessary or
appropriate to own and operate the Oil and Gas Properties, except where a
failure to have such licenses or permits could not reasonably be expected to
have a Material Adverse Effect, and no Credit Party has received notice of any
violations in respect of any such licenses or permits which violation could
reasonably be expected to have a Material Adverse Effect.

 

Section 3.22                            Security Documents.

 

The Security Documents are effective to create in favor of the Administrative
Agent, for the benefit of the Lenders, a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  When stock
certificates representing Collateral are delivered to the Administrative Agent
(together with a properly completed and signed stock power or endorsement), and
in the case of the other Collateral (other than the Mortgages described below),
when financing statements are filed in the appropriate offices, the Security
Documents shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Credit Parties in such Collateral (to the
extent such Collateral can be perfected by the actions described above) and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (subject only to Permitted Liens).  Each
of the Mortgages is effective to create in favor of the Administrative Agent,
for the benefit of the Lenders, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the appropriate offices, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Credit Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Obligations, in each case prior and superior in
right to any other Person (subject only to Permitted Liens).

 

ARTICLE 4
AFFIRMATIVE COVENANTS

 

Borrower agrees that:

 

Section 4.1                                   Financial Statements and Other
Reports.

 

Borrower will maintain and will cause each Credit Party to maintain a system of
accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in accordance with GAAP
and to provide the information required to be delivered to Administrative Agent
and Lenders hereunder, and will deliver to Administrative Agent and each Lender
all of the following deliveries:

 

(a)                                 Quarterly Financial Statements.  As soon as
practicable and in any event within forty-five (45) days after the end of the
first three fiscal quarters, a consolidated balance sheet of Borrower and its
Consolidated Subsidiaries as of and at the end of such quarter and the related
consolidated statements of operations and cash flows for such quarter, and for
the portion of the

 

57

--------------------------------------------------------------------------------


 

Fiscal Year ended at the end of such quarter setting forth in each case in
comparative form the figures for the corresponding periods of the previous
Fiscal Year and the figures for such quarter and for such portion of the Fiscal
Year ended at the end of such quarter, all in reasonable detail and certified by
a Responsible Officer as fairly presenting in all material respects the
financial condition and results of operations of Borrower and its Consolidated
Subsidiaries and as having been prepared in accordance with GAAP applied on a
basis consistent with the audited financial statements of Borrower, subject to
changes resulting from audit and normal year end adjustments and the absence of
footnote disclosures.

 

(b)                                 Annual Financial Statements.  As soon as
available and in any event within ninety (90) days after the end of each Fiscal
Year, a consolidated balance sheet of Borrower and its Consolidated Subsidiaries
as of the end of such Fiscal Year and the related consolidated statements of
operations, stockholders’ equity (or the comparable item, if Borrower is not a
corporation) and cash flows for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, without qualification
(including with respect to the scope of audit, but excluding any “going concern”
qualification) or exception by independent public accountants of nationally
recognized standing and reasonably acceptable to the Lead Lenders.

 

(c)                                  Compliance Certificates.  Together with
each delivery of financial statements pursuant to Sections 4.1(a) and 4.1(b),
(i) a Compliance Certificate and (ii) if Borrower is no longer subject to the
public reporting requirements under the rules of the Securities and Exchange
Commission, a management report (A) describing the operations and financial
condition of Borrower and its Consolidated Subsidiaries for the fiscal period
covered by such financial statements and the portion of the current Fiscal Year
then elapsed (or for the Fiscal Year then ended in the case of year-end
financials) and (B) discussing the reasons for any significant variations as
between the fiscal period covered and the portion of the Fiscal Year then
elapsed, as between such periods and the same periods during the immediately
preceding Fiscal Year, and as between such periods and the same periods included
in the projections and forecasts delivered pursuant to Section 4.1(h), all such
information to be presented in reasonable detail and to be certified by a
Responsible Officer to the effect that such information fairly presents, in all
material respects, the results of operations and financial condition of Borrower
and its Consolidated Subsidiaries as at the dates and for the periods indicated.

 

(d)                                 Regulatory Filing Information.  Promptly
upon their becoming publicly available, copies of (i) all financial statements,
reports, notices and proxy statements sent or made available generally by any
Credit Party to its security holders, (ii) all regular and periodic reports and
all registration statements and prospectuses filed by any Credit Party with any
securities exchange or with the Securities and Exchange Commission or any
successor, (iii) all press releases and other statements made available
generally by any Credit Party concerning material developments in the business
of any Credit Party and (iv) all Swap Contracts entered into by any Credit
Party.

 

(e)                                  Notices of Material Events.  Promptly upon
any Responsible Officer of any Credit Party obtaining knowledge (i) of the
existence of any Event of Default or Default, or becoming aware that the holder
of any Debt of any Credit Party in excess of $10,000,000 has given any notice or
taken any other action with respect to a claimed default thereunder, (ii) of the
institution of any Litigation seeking

 

58

--------------------------------------------------------------------------------


 

equitable relief or involving an alleged liability of any Credit Party equal to
or greater than $10,000,000 above insurance coverage or any adverse
determination in any Litigation involving equitable relief or a potential
liability of any Credit Party equal to or greater than $10,000,000 above
insurance coverage, (iii) of the institution of any dispute, litigation,
investigation, proceeding or suspension by any Governmental Authority in respect
of any Credit Party or any property of any Credit Party that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect,
(iv) any loss, damage or destruction of any Collateral having a fair market
value in excess of $10,000,000, whether or not covered by insurance, or (v) any
other development that results in or could reasonably be expected to have a
Material Adverse Effect, a certificate of a Responsible Officer specifying the
nature and period of existence of any such condition or event, or specifying the
notice given or action taken by such holder or Person and the nature of such
claimed default (including any Event of Default or Default), event or condition,
and what action the applicable Credit Party has taken, is taking or proposes to
take with respect thereto.

 

(f)                                   ERISA Notices.  The Borrower or an ERISA
Affiliate shall provide, promptly following receipt thereof, copies of (i) any
documents described in Sections 101(k) or 101(l) of ERISA that the Borrower or
any ERISA Affiliate may request with respect to any Multiemployer Plan or any
documents described in Section 101(f) of ERISA that the Borrower or any ERISA
Affiliate may request with respect to any Plan; provided, that if the relevant
Borrower or ERISA Affiliates have not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plans, then, upon
reasonable request of the Administrative Agent, such Borrower or the ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof.

 

(g)                                  Environmental Notices.  Promptly upon any
Responsible Officer of any Credit Party obtaining knowledge of any written
complaint, order, citation, notice or other written communication from any
Person delivered to any Credit Party with respect to, or if any Responsible
Officer of any Credit Party becomes aware of (i) the existence or alleged
existence of a violation by any Credit Party of any applicable Environmental
Law, which could reasonably be expected to have a Material Adverse Effect,
(ii) any release by any Credit Party of any Hazardous Materials into the
environment which could reasonably be expected to have a Material Adverse
Effect, (iii) the commencement by any Credit Party of any cleanup of any
Hazardous Materials, which could reasonably be expected to result in costs to a
Credit Party in excess of $2,000,000 above insurance coverage, (iv) any pending
legislative or threatened governmental proceeding for the termination,
suspension or non-renewal of any Permit of any Credit Party required under any
applicable Environmental Law, which termination, suspension or non-renewal could
reasonably be expected to have a Material Adverse Effect, or (v) any property of
any Credit Party that is or will be subject to a Lien imposed pursuant to any
Environmental Law, a certificate of a Responsible Officer specifying the nature
and period of existence of any such condition or event, or specifying the notice
given or action taken by such holder or Person, and what action the applicable
Credit Party has taken, is taking or proposes to take with respect thereto.

 

59

--------------------------------------------------------------------------------


 

(h)                                 Budget.  Within sixty (60) days after the
conclusion of each fiscal year, Borrower’s annual operating and Capital
Expenditure budgets, and financial forecasts, including cash flow projections
covering proposed fundings, repayments, additional advances, investments and
other cash receipts and disbursements, each for the following fiscal year in a
format reasonably consistent with projections, budgets and forecasts theretofore
provided to Lenders, and promptly following the preparation thereof, material
updates to any of the foregoing from time to time prepared by management of
Borrower;

 

(i)                                     Annual Reserve Report.  Prior to April 1
of each year, commencing the first such day after the Closing Date, a Reserve
Report effective as of December 31 of the preceding year, prepared by
independent petroleum engineers chosen by Borrower and reasonably acceptable to
the Lead Lenders, concerning all Oil and Gas Properties owned by any Credit
Party which are located in the United States and which have attributable to them
Proved Reserves.  The report shall (i) be in form reasonably satisfactory to the
Lead Lenders, (ii) take into account any “over-produced” status under gas
balancing arrangements, (iii) contain information and analysis sufficient to
enable Borrower to meet the reporting requirements concerning oil and gas
reserves contained in Regulations S-K and SX promulgated by the Securities and
Exchange Commission and (iv) distinguish (or be delivered together with a
certificate from an appropriate officer of Borrower which distinguishes) those
Oil and Gas Properties treated in the report that are Collateral from those Oil
and Gas Properties in the report that are not, which report shall be accompanied
by a report detailing the Swap Contracts of the Credit Parties relating to
commodity prices that are then currently in effect;

 

(j)                                    Interim Reserve Report.  (i) Prior to
October 1 of each year, commencing the first such day after the Closing Date, a
Reserve Report effective as of the preceding June 30 by petroleum engineers who
are employees of Borrower (or, at Borrower’s option, by an independent engineers
as specified above), in the same form and scope as the report in Section 4.1(i),
which report shall be accompanied by updates, if any, to the most recent reports
specified in Section 4.1(i) to the extent necessary for such reports to be
accurate in all material respects on the date of the applicable Reserve Report
provided pursuant to this Section 4.1(j);

 

(k)                                 Reserve Documents.  At the time of delivery
of any report pursuant to Section 4.1(i) or (j): (i) a report detailing by lease
or unit the gross volume of production and sales attributable to production of
Hydrocarbons from the Oil and Gas Properties described in the most recent
Reserve Report for the month most recently available and for each prior month
since the last report delivered pursuant to this subsection and describing the
related severance taxes, other taxes, and leasehold operating expenses
attributable to each lease or unit and incurred during each such month, (ii) a
list of Persons purchasing any material production of Hydrocarbons from the Oil
and Gas Properties, and (iii) such other reports, data and supplemental
information necessary to cause the representations and warranties contained in
Section 3.20 and Section 3.21 to be true and correct and such other information
as may be reasonably requested by Administrative Agent or Lead Lenders (the
Reserve Report, such certificate and such reports, data and supplemental
information, the “Reserve Documents”);

 

(l)                                     Swap Contracts.  Together with each
delivery of financial statements pursuant to Sections 4.1(a) and 4.1(b), a
report detailing the Swap Contracts of the Credit Parties relating to commodity
prices that are then currently in effect;

 

60

--------------------------------------------------------------------------------


 

(m)                             Credit Party Information.  With reasonable
promptness, such other information and data with respect to any Credit Party as
from time to time may be reasonably requested by Administrative Agent or any
Lender.

 

Documents required to be delivered pursuant to Section 4.1(a), Section 4.1(b) or
Section 4.1(e) (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which Borrower posts such documents, or provides a link thereto on
Borrower’s website on the Internet at http://www.warrenresources.com; or (ii) on
which such documents are posted on Borrower’s behalf on an Internet or intranet
website reasonably acceptable to Administrative Agent to which each Lender and
Administrative Agent have access; provided that Borrower shall notify
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents, and Borrower shall provide to Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents; notwithstanding anything contained herein, in every instance Borrower
shall be required to provide paper copies of the compliance certificate required
by Section 4.1(c) to Administrative Agent, which shall then promptly furnish
such compliance certificate to the Lenders.  Except for such compliance
certificates, Administrative Agent shall have no obligation to request the
delivery copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Section 4.2                                   Payment and Performance of
Obligations.

 

Borrower (i) will pay and discharge, and cause each other Credit Party to pay
and discharge, at or before maturity, all of their respective obligations and
liabilities, including tax liabilities, except for such obligations and/or
liabilities (A) that may be the subject of a Permitted Contest and (B) the
nonpayment or nondischarge of which could not reasonably be expected to have a
Material Adverse Effect, (ii) will maintain, and cause each other Credit Party
to maintain, in accordance with GAAP, appropriate reserves for the accrual of
all of their respective obligations and liabilities and (iii) will not breach or
permit any other Credit Party to breach, or permit to exist any default under,
the terms of any lease, commitment, contract, instrument or obligation to which
it is a party, or by which its properties or assets are bound, except for such
breaches or defaults which could not reasonably be expected to have a Material
Adverse Effect.

 

Section 4.3                                   Maintenance of Existence.

 

Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect (a) its legal existence and (b) except where the failure to do so
could not reasonably be excepted to result in a Material Adverse Effect, the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 5.17.

 

61

--------------------------------------------------------------------------------


 

Section 4.4                                   Maintenance of Property;
Insurance.

 

(a)                                 Maintenance of Property and Insurance. 
Borrower will, and will cause each of its Restricted Subsidiaries to, (a) keep
and maintain all operating equipment material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.  All such insurance shall be provided by insurers having
an A.M. Best policyholders rating reasonably acceptable to the Lead Lenders. 
Borrower will not, and will not permit any other Credit Party to, bring or keep
any article on any business location of any Credit Party, or cause or allow any
condition to exist, if the presence of such article or the occurrence of such
condition could reasonably cause the invalidation of any insurance required by
this Section 4.4(b), or would otherwise be prohibited by the terms thereof.

 

(b)                                 Evidence of Insurance Coverage.  On or prior
to the Closing Date, and at all times thereafter, Borrower will cause
Administrative Agent to be named as an additional insured and loss payee (which
shall include, as applicable, identification as mortgagee), as applicable, on
each insurance policy required to be maintained pursuant to this Section 4.4
pursuant to endorsements in form and substance reasonably acceptable to the Lead
Lenders.  Borrower will deliver to Administrative Agent and Lenders (i) on the
Closing Date, a certificate from Borrower’s insurance broker dated such date
showing the amount of coverage as of such date, and that such policies will
include effective waivers of applicable rights of subrogation against loss
payees and additional insureds, and that if all or any part of such policy is
canceled, terminated or expires, the insurer will endeavor to give notice
thereof to each additional insured and loss payee at least thirty (30) days
prior thereto, (ii) on an annual basis, and upon the request of any Lender
through Administrative Agent from time to time full information as to the
insurance carried, (iii) within five (5) Business Days of receipt of notice from
any insurer, a copy of any notice of cancellation, nonrenewal or material change
in coverage from that existing on the date of this Agreement and (iv) forthwith,
notice of any cancellation or nonrenewal of coverage by Borrower.

 

(c)                                  Right to Purchase Insurance.  In the event
Borrower fails to provide Administrative Agent with evidence of the insurance
coverage required by this Agreement within three (3) Business Days after request
therefor, Administrative Agent may after 20 days notice to Borrower, purchase
insurance at Borrower’s expense to protect Administrative Agent’s interests in
the Collateral.  This insurance may, but need not, protect Borrower’s
interests.  The coverage purchased by Administrative Agent may not pay any claim
made by Borrower or any claim that is made against Borrower in connection with
the Collateral.  Borrower may later cancel any insurance purchased by
Administrative Agent, but only after providing Administrative Agent with
evidence that Borrower has obtained insurance as required by this Agreement.  If
Administrative Agent purchases insurance for the Collateral, Borrower will be
responsible for the costs of that insurance to the fullest extent provided by
Law including interest and other charges imposed by Administrative Agent in
connection with the placement of the insurance, until the effective date of the
cancellation or expiration of the insurance.  The costs of the insurance may be
added to the Obligations.  The costs of the insurance may be more than the cost
of insurance Borrower is able to obtain on its own.

 

62

--------------------------------------------------------------------------------


 

Section 4.5                                   Compliance with Laws.

 

Borrower will comply, and cause each other Credit Party to comply, with the
requirements of all applicable Laws, except to the extent that failure to so
comply could not reasonably be expected to have a Material Adverse Effect or
result in any Lien upon a material portion of the assets of any such Person in
favor of any Governmental Authority.

 

Section 4.6                                   Inspection of Property, Books and
Records.

 

Borrower will keep, and will cause each other Credit Party to keep, proper books
of record and account in accordance with GAAP; and will permit, and will cause
each other Credit Party to permit, at the sole cost of Borrower or any
applicable other Credit Party, representatives of Administrative Agent and of
any Lender (but at such Lender’s expense unless such visit or inspection is made
concurrently with Administrative Agent) or is made during the existence and
continuance of an Event of Default to visit and inspect any of their respective
properties, to examine and make abstracts or copies from any of their respective
books and records, to conduct a collateral audit and analysis of their
respective inventory and accounts and to discuss their respective affairs,
finances and accounts with their respective officers, as often as may reasonably
be desired, subject in all cases to any confidentiality restrictions that may be
applicable to Borrower and its Subsidiaries and to any confidentiality
restrictions that Borrower reasonably imposes on the Persons receiving such
information; provided, however, that neither Borrower nor any of its
Subsidiaries shall be required to disclose to Administrative Agent or any agents
or representatives thereof any information which is the subject of
attorney-client privilege or attorney’s work product privilege properly asserted
by the applicable Person to prevent the loss of such privilege in connection
with such information; and provided, further, that Borrower will use
commercially reasonable efforts to furnish such information (excluding
information covered by confidentiality restrictions in agreements relating to
seismic, geologic or geophysical data or similar technical and business matters
relating to the exploration for oil and gas), which requirement shall be
satisfied if Administrative Agent is offered the opportunity to review such
confidential information by executing or otherwise becoming a party to the
confidentiality restrictions on substantially the same terms (including any
standstill provisions) as are applicable to Borrower.  In the absence of an
Event of Default, Administrative Agent or any Lender exercising any rights
pursuant to this Section 4.6 shall give Borrower or any applicable other Credit
Party commercially reasonable prior written notice of such exercise.  No notice
shall be required during the existence and continuance of any Event of Default.

 

Section 4.7                                   Use of Proceeds.

 

(a)                                 On the Closing Date, the proceeds of the
Loans shall be used by the Borrower to repay in full the Existing Credit
Agreement Debt and all fees and expenses in connection with the Transactions and
(b) following the Closing Date, the proceeds of the Loans shall be used by
Borrower solely for lawful corporate purposes, including to finance corporate
and capital expenditures and permitted acquisitions of Oil and Gas Properties
and other assets related to the exploration, production, development,
processing, gathering, storage and transportation of Hydrocarbons and for
working capital needs of Credit Parties.

 

63

--------------------------------------------------------------------------------


 

Section 4.8                                   Lenders’ Meetings.

 

Promptly after the delivery to Administrative Agent and Lenders of Reserve
Reports pursuant to Section 4.1(i) or (j), Borrower will, in each case to the
extent reasonably requested by either Administrative Agent or Lead Lenders,
conduct a meeting of Administrative Agent and Lenders to discuss the most
recently reported financial results and the financial condition and engineering
projections of Borrower and its Subsidiaries, at which shall be present a
Responsible Officer and such other officers of the Credit Parties as may be
reasonably requested to attend by Administrative Agent or Lead Lenders, such
request or requests to be made within a reasonable time prior to the scheduled
date of such meeting.  Such meetings shall be held at a time and place
convenient to Lenders and to Borrower.

 

Section 4.9                                   Hazardous Materials; Remediation.

 

If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of Borrower or any other
Credit Party, which could reasonably be expected to have a Material Adverse
Effect, Borrower will cause, or direct the applicable Credit Party to cause, the
prompt containment and removal of such Hazardous Materials and the remediation
of such real property or other assets as is necessary to comply with all
Environmental Laws and to preserve the value of such real property or other
assets.  Without limiting the generality of the foregoing, Borrower shall, and
shall cause each other Credit Party to, comply with each Environmental Law
requiring the performance at any real property by Borrower or any other Credit
Party of activities in response to the release or threatened release of a
Hazardous Material, except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.10                            Further Assurances.

 

(a)                                 General.  Borrower will, and will cause each
other Credit Party, at its own cost and expense, to promptly and duly take,
execute, acknowledge and deliver all such further acts, documents and assurances
as Administrative Agent or Lead Lenders may from time to time reasonably request
in order to carry out the intent and purposes of the Financing Documents and the
transactions contemplated thereby, including all such actions to establish,
create, preserve, protect and perfect a first priority Lien (subject only to
Permitted Liens) in favor of Administrative Agent for itself and for the benefit
Lenders on the Collateral (including Collateral acquired after the date hereof),
including on any and all assets of each Credit Party, whether now owned or
hereafter acquired.  Notwithstanding anything in this Agreement or any Security
Document to the contrary, no Guarantor shall be required to guarantee (or grant
a Lien to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of such Guarantor.

 

(b)                                 New Subsidiaries.  Without limiting the
generality of the foregoing, in the event Borrower or any of its Restricted
Subsidiaries shall form any new Restricted Subsidiary after the date hereof,
Borrower or the respective Restricted Subsidiary will cause such new Restricted
Subsidiary, promptly following such formation (excluding any Excluded
Subsidiary), (i) to execute a Guarantee (in form and substance reasonably
acceptable to Administrative Agent) guaranteeing payment and performance of all
of the Obligations and to execute a joinder to the

 

64

--------------------------------------------------------------------------------


 

Security Agreement and to take such other action (including, without limitation,
authorizing the filing of such UCC financing statements and delivering
certificates in respect of the Capital Stock of such Restricted Subsidiary) as
shall be necessary or appropriate to establish, create, preserve, protect and
perfect a first priority Lien (subject only to Permitted Liens) in favor of
Administrative Agent for the benefit of Administrative Agent and Lenders to the
extent required by Section 4.10(e), (ii) to execute such other Security
Documents and Collateral Documents, in form and substance reasonably acceptable
to Administrative Agent and the Lead Lenders, as may be required or requested by
Administrative Agent and the Lead Lenders in connection with the actions
contemplated hereby and (iii) to deliver such proof of corporate (or comparable)
action, incumbency of officers, opinions of counsel and other documents as
Administrative Agent and the Lead Lenders shall have reasonably required or
requested.

 

(c)                                  Capital Stock.  Borrower will, and will
cause each of its Restricted Subsidiaries, to take such action from time to time
as shall be necessary to ensure that each of its Restricted Subsidiaries is a
Wholly-Owned Subsidiary and that Administrative Agent shall have, for the
benefit of Administrative Agent and Lenders, a first priority Lien on all
Capital Stock of each Restricted Subsidiary, provided that neither Borrower nor
any Restricted Subsidiary shall be required to pledge (i) more than 65% of the
voting stock of (A) any First-tier Foreign Subsidiary, or (B) any Domestic
Subsidiary that is a FSHCO or is owned directly or indirectly by a CFC, or
(ii) the Capital Stock of a Foreign Subsidiary that is not a First-tier Foreign
Subsidiary. Subject to the foregoing limitations, in the event that any
additional Capital Stock shall be issued by any Restricted Subsidiary, Borrower
shall or shall cause each of its Restricted Subsidiaries to, promptly following
such issuance, deliver to Administrative Agent to the extent required by the
applicable Financing Documents the certificates evidencing such Capital Stock,
accompanied by undated powers executed in blank and to take such other action as
Administrative Agent shall request to perfect the security interest created
therein pursuant to such Financing Documents and Intercreditor Agreements.

 

(d)                                 Mortgage of Oil and Gas Property.  Prior to
March 1 and September 1 of each calendar year, Borrower shall review the Reserve
Report and the list of current Mortgaged Properties to ascertain whether the
Mortgaged Properties represent at least 90% of the total PV-10 value of Proved
Reserves attributable to the Oil and Gas Properties evaluated in the most
recently completed Reserve Report after giving effect to any exploration and
production activities, acquisitions, dispositions and production.  In the event
that the Mortgaged Properties do not represent at least 90% of such total PV-10
value, then on or prior to such March 1 or September 1, as applicable, Borrower
shall, and shall cause its Restricted Subsidiaries to, grant to Administrative
Agent as security for the Debt a first-priority Lien (subject only to Permitted
Liens) under the Mortgages on additional Oil and Gas Properties not already
subject to such a Lien under the Mortgages such that after giving effect
thereto, the Mortgaged Properties will represent at least 90% of the total PV-10
value of Proved Reserves attributable to the Oil and Gas Properties evaluated by
the relevant Reserve Report.

 

(e)                                  Other Collateral.  Upon Administrative
Agent’s request, Borrower will and will cause its Restricted Subsidiaries
(excluding any Excluded Subsidiary) to grant Liens as security for the Debt on
(i) assets and interests related to the Mortgaged Properties, including related
operating equipment, accounts, inventory, contract rights and all products,
proceeds and other interests related to the ownership, operation and or
production of the Mortgaged Properties and

 

65

--------------------------------------------------------------------------------


 

(ii) all other material facilities (including gathering, transportation,
compression, processing, treating and storage facilities) and other material
real and personal property owned by it from time to time (excluding any interest
in any Unrestricted Subsidiaries and any Excluded Property (as defined in the
Mortgages)).

 

(f)                                   Production Proceeds.  Notwithstanding that
by the terms of the Mortgages, Credit Parties are and will be assigning to
Administrative Agent and Lenders all of the “Production Proceeds” (as defined
therein) accruing to the property covered thereby, so long as no Event of
Default has occurred, Credit Parties may continue to receive from the purchasers
of production all such Production Proceeds, subject, however, to the Liens
created under the Mortgages.  Upon the occurrence of an Event of Default,
Administrative Agent may exercise all rights and remedies granted under the
Mortgages, including the right to obtain possession of all Production Proceeds
then held by Credit Parties or to receive directly from the purchasers of
production all other Production Proceeds.  In no case shall any failure, whether
intentional or inadvertent, by Administrative Agent or Lenders to collect
directly any such Production Proceeds constitute in any way a waiver, remission
or release of any of their rights under the Security Documents, nor shall any
release of any Production Proceeds by Administrative Agent or Lenders to Credit
Parties constitute a waiver, remission, or release of any other Production
Proceeds or of any rights of Administrative Agent or Lenders to collect other
Production Proceeds thereafter.

 

(g)                                  Title Information.  Promptly upon request
of Administrative Agent, Borrower will deliver title information in form and
substance reasonably acceptable to Administrative Agent covering enough of the
Oil and Gas Properties evaluated in the most recently delivered Reserve Report,
so that Administrative Agent shall have received, together with title
information previously delivered to Administrative Agent in connection with
previous Reserve Reports or otherwise, title information evidencing the Credit
Parties have Defensible Title on at least 70% of the total PV-10 value of Proved
Reserves attributable to the Oil and Gas Properties evaluated by such Reserve
Report.  If Borrower has provided title information for Oil and Gas Properties
under the preceding sentence, Borrower shall, within 60 days of notice from
Administrative Agent or Lead Lenders that material title defects or exceptions
exist with respect to such Oil and Gas Properties such that the Credit Parties
do not have Defensible Title to 70% of the PV-10 value of such properties,
either (1) cure any such material title defects or exceptions (including defects
or exceptions as to priority) raised by such information, (2) substitute
acceptable Mortgaged Properties having at least an equivalent value such that
the Credit Parties do have Defensible Title to 70% of the PV-10 value of such
properties, or (3) deliver title information in form and substance acceptable to
Administrative Agent or Lead Lenders so that Administrative Agent shall have
received, together with title information previously delivered to Administrative
Agent, title information evidencing the Credit Parties have Defensible Title on
at least 70% of the PV-10 value of Proved Reserves attributable to the Oil and
Gas Properties evaluated by such Reserve Report.

 

Section 4.11                            Post-Closing Obligations.

 

The Credit Parties will cause each obligation specified on Schedule 4.11 hereto
to be completed no later than the date set forth with respect to such obligation
on such schedule, or such later date as the Administrative Agent and the Lead
Lenders shall reasonably agree.

 

66

--------------------------------------------------------------------------------


 

ARTICLE 5
NEGATIVE COVENANTS

 

Borrower agrees that, so long as any Credit Exposure exists:

 

Section 5.1                                   Debt.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, incur, assume, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Debt, except for:

 

(a)                                 Debt incurred under the Financing Documents;

 

(b)                                 Debt outstanding on the date of this
Agreement and set forth on Schedule 5.1 and any Refinancing Indebtedness in
connection therewith;

 

(c)                                  Intercompany Debt arising from loans made
by (i) Borrower to any Guarantor, (ii) any Guarantor to Borrower, (iii) Borrower
to its Restricted Subsidiaries that are Wholly-Owned Subsidiaries to fund
working capital requirements of such Restricted Subsidiaries in the Ordinary
Course of Business, or (iv) any Restricted Subsidiary that is a Wholly-Owned
Subsidiary of Borrower to Borrower; provided, however, that upon the request of
Administrative Agent at any time, any such Debt shall be evidenced by promissory
notes having terms reasonably satisfactory to Administrative Agent, and the sole
originally executed counterparts of which shall be pledged and delivered to
Administrative Agent, for the benefit of Administrative Agent and Lenders, as
security for the Obligations;

 

(d)                                 Guarantees by Borrower of Debt of any
Restricted Subsidiary permitted hereunder and by any Restricted Subsidiary of
Debt of Borrower or any other Restricted Subsidiary permitted hereunder;

 

(e)                                  Debt of Borrower or any Restricted
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any Debt
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such Debt that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of Debt
permitted by this clause (e) shall not exceed $10,000,000 at any time
outstanding;

 

(f)                                   Debt, if any, arising under Swap
Contracts, to the extent permitted under Section 5.6;

 

(g)                                  Debt constituting Permitted Pari Debt;
provided that (A) after giving effect thereto, the aggregate amount of Permitted
Pari Debt incurred at or prior to such time does not exceed $25,000,000, (B) no
Default or Event of Default shall have occurred and be continuing on the date of
incurrence of such Permitted Pari Debt, (C) after giving effect thereto, (i) the
ratio of PDP PV-10 Value to Secured Total Debt as of such date shall be greater
than 1.0:1.0 and (ii) the Consolidated Secured Total Leverage Ratio shall be
less than 4.0:1.0 and (D) Borrower shall have delivered a certificate executed
by a Responsible Officer to the Administrative Agent and

 

67

--------------------------------------------------------------------------------


 

the Lead Lenders demonstrating with reasonable detail compliance with the
requirements in the preceding clauses (A) through (C) and the definition of
Permitted Pari Debt;

 

(h)                                 Debt of any Person that becomes a Subsidiary
after the Closing Date; provided that such Debt exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;

 

(i)                                     Debt constituting Permitted Second Lien
Debt; provided that (A) after giving effect thereto, the aggregate amount of
Permitted Second Lien Debt incurred at or prior to such time does not exceed
(x) $20,000,000 plus (y) any additional amount of Permitted Second Lien Debt so
long as the Borrower would be permitted to incur $1.00 of additional Permitted
Second Lien Debt subject to a pro forma compliance with (i) a PDP PV-10 Value to
Secured Total Debt Ratio of 0.8:1.0 and (ii) a Consolidated Secured Total
Leverage Ratio of 6.0:1.0, (B) no Default or Event of Default shall have
occurred and be continuing on the date of incurrence of such Permitted Second
Lien Debt and (C) the Borrower shall have delivered a certificate executed by a
Responsible Officer to the Administrative Agent and the Lead Lenders
demonstrating with reasonable detail compliance with the requirements in the
preceding clauses (A) and (B) and the definition of Permitted Second Lien Debt;

 

(j)                                    Debt incurred to finance the acquisition
of equipment, provided that the amount of such Debt does not exceed the purchase
price of such equipment;

 

(k)                                 other Debt in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding;

 

(l)                                     any Contingent Obligation permitted by
Section 5.3;

 

(m)                             Debt incurred pursuant to an Excluded Property
Leaseback;

 

(n)                                 Debt incurred under Bonds; and

 

(o)                                 Debt constituting letters of credit and bank
guaranties, to the extent that such letters of credit and bank guaranties are
fully cash collateralized, in an aggregate principal amount not exceeding
$10,000,000 at any time outstanding; provided that, if any Permitted Pari Debt
is in the form of a revolving credit facility or letter of credit facility than
this basket shall be zero.

 

Section 5.2                                   Liens.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except:

 

(a)                                 Liens created by the Security Documents;

 

(b)                                 Permitted Encumbrances;

 

68

--------------------------------------------------------------------------------


 

(c)                                  any Lien on any property of Borrower or any
Restricted Subsidiary existing on the date hereof and set forth in Schedule 5.2;
provided that (i) such Lien shall not apply to any other property of Borrower or
any Restricted Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals or replacements
thereof that do not increase the outstanding principal amount thereof;

 

(d)                                 any Lien existing on any property (together
with receivables, intangibles and proceeds thereof) prior to the acquisition
thereof by Borrower or any Restricted Subsidiary or existing on any property of
any Person that becomes a Restricted Subsidiary after the date hereof prior to
the time such Person becomes a Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such Person becoming a Restricted Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property of Borrower or any Restricted
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be and extensions, renewals or
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(e)                                  Liens on fixed or capital assets (together
with receivables, intangibles and proceeds thereof) acquired, constructed or
improved by Borrower or any Restricted Subsidiary; provided that (i) such
security interests secure Debt permitted by Section 5.1(e), (ii) such security
interests and the Debt secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement,
(iii) the Debt secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property of Borrower or any Restricted
Subsidiary;

 

(f)                                   Liens securing obligations and liabilities
of Borrower and any Restricted Subsidiary under Swap Contracts with Eligible
Secured Swap Counterparties to the extent such Swap Contracts are permitted
hereunder;

 

(g)                                  Liens on the Capital Stock of an
Unrestricted Subsidiary granted by a Restricted Subsidiary to secure
Non-Recourse Debt;

 

(h)                                 Liens granted to secure Permitted Pari Debt
incurred pursuant to Section 5.2(g) and Permitted Second Lien Debt incurred
pursuant to Section 5.2(a);

 

(i)                                     Liens granted to secure other
obligations in an amount not to exceed $5,000,000 in the aggregate so long as
the assets and properties secured by such Liens do not constitute Collateral;
and

 

(j)                                    Liens granted to secure letters of credit
and bank guaranties permitted pursuant to Section 5.1(o) in an amount not to
exceed the amount of Debt permitted under Section 5.1(o).

 

69

--------------------------------------------------------------------------------


 

Section 5.3                                   Contingent Obligations.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, create, assume, incur or suffer to exist any Contingent Obligations,
except for:

 

(a)                                 Contingent Obligations arising in respect of
the Debt under the Financing Documents;

 

(b)                                 Contingent Obligations resulting from
endorsements for collection or deposit in the Ordinary Course of Business;

 

(c)                                  Contingent Obligations existing or arising
under any Swap Contract, provided that (i) so long as there exists no Event of
Default both immediately before and immediately after giving effect to any such
transaction and (ii) such obligations are (or were) entered into by Borrower or
another Credit Party in the Ordinary Course of Business for the purpose of
directly mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person and not for
purposes of speculation;

 

(d)                                 Contingent Obligations outstanding on the
date of this Agreement and set forth on Schedule 5.3 and Contingent Obligations
with respect to Debt permitted under Section 5.1;

 

(e)                                  Contingent Obligations incurred in the
Ordinary Course of Business with respect to Bonds;

 

(f)                                   Contingent Obligations arising under
indemnity agreements in connection with mortgagee title insurance policies;

 

(g)                                  Contingent Obligations arising with respect
to customary indemnification obligations in favor of purchasers in connection
with dispositions permitted under Section 5.7;

 

(h)                                 Contingent Obligations in favor of Credit
Parties; and

 

(i)                                     Contingent Obligations to the extent
constituting a Permitted Lien.

 

Section 5.4                                   Restricted Payments.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment; provided that the foregoing shall not restrict or prohibit
(a) dividends or distributions made by any Restricted Subsidiary, directly or
indirectly, to Borrower or to any Restricted Subsidiary that is a Wholly-Owned
Subsidiary of Borrower, (b) dividends declared and paid by Subsidiaries ratably
with respect to their Capital Stock (or on a basis more favorable to Borrower
and its Restricted Subsidiaries), (c) Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of Borrower and its Subsidiaries, (d) cash payments by Borrower in
lieu of issuing fractional shares in an aggregate amount not exceeding $200,000
during the term of this Agreement, provided that no Default or Event of Default
exists at the time of such payment, such payment will not cause a Default or
Event of Default and such payment is made only in respect of Borrower’s 8%
Convertible Preferred Stock outstanding on

 

70

--------------------------------------------------------------------------------


 

the Closing Date, (e) distributions declared and paid by Borrower effecting
“poison pill” rights plans provided that any securities or rights so distributed
have a nominal fair market value at the time of declaration, (f)  Restricted
Payments (i) with the proceeds of Permitted Second Lien Debt in connection with
future debt-for-debt exchanges involving the Senior Notes and (ii) consisting
solely of debt-for-debt exchanges of the Senior Notes for Permitted Second Lien
Debt, (g) repayments of Debt from the proceeds of Debt constituting Refinancing
Indebtedness and (h) other Restricted Payments in an amount not to exceed
$1,000,000 in the aggregate.  Borrower will not, and will not permit any other
Credit Party to issue preferred Capital Stock providing for Restricted Payments
not permitted by this Section 5.4.

 

Section 5.5                                   Restrictive Agreements.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of Borrower or any Restricted Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets (other than (1) Capital Stock
in any Unrestricted Subsidiary, (2) other investments in Capital Stock of joint
ventures permitted under Section 5.8, (3) investments permitted under
Section 5.8(j) if such restriction or conditions apply only to the property or
assets that are the subject of such investment), or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to Borrower or any other
Restricted Subsidiary or to Guarantee Debt of Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 5.5 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary or other assets
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary or other assets that is to be sold and such sale is permitted
hereunder, (iv) paragraph (a) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Debt permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Debt, (v) paragraph (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof, (vi) existing restrictions with respect to a Person acquired by
Borrower or any of its Restricted Subsidiaries (except to the extent such
restrictions were put in place in connection with or in contemplation of such
acquisition), which restrictions are not applicable to any Person, or the
properties or assets of any Person other than the Person, or the property or
assets of the Person, so acquired, (vii) restrictions contained in any agreement
or instrument relating to Swap Contracts to the extent, in the good faith
judgment of the Borrower, such restrictions, at the time such Debt is incurred,
either (A) are on customary market terms for Debt of such type, so long as
Borrower has determined in good faith that such restrictions would not
reasonably be expected to impair in any material respect the ability the
Borrower and the other Restricted Subsidiaries to meet their ongoing payment
obligations under the Financing Documents, or (B) are not materially more
restrictive, taken as a whole with respect to the Borrower and the other
Restricted Subsidiaries, than the restrictions in the Financing Documents,
(viii) customary supermajority voting provisions and other customary provisions
with respect to the disposition or distribution of assets, each contained in
corporate charters, bylaws, stockholders’ agreements,

 

71

--------------------------------------------------------------------------------


 

limited liability company agreements, partnership agreements, joint venture
agreements and other similar agreements entered into in the Ordinary Course of
Business of Borrower and its Restricted Subsidiaries, and (ix) non-material,
ordinary course of business provisions and conditions contained in the existing
operating units, farmout exchange, joint exploration, transportation and related
oil and gas agreements executed in the ordinary course of business.

 

Section 5.6                                   Swap Contracts.

 

Borrower will not, and will not permit any other Credit Party to enter into any
Swap Contracts other than Swap Contracts in respect of commodities (i) with
Eligible Swap Counterparties, (ii) with durations not to exceed 120 months at
any time, and (iii) the notional volumes for which (when aggregated with other
commodity Swap Contracts then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Contracts) do not exceed, as of
the date such Swap Contract is executed, 85% of the Projected Oil and Gas
Production from Proved Developed Producing Reserves attributable to the Oil and
Gas Properties for each month during the period during which such Swap Contract
is in effect for each of crude oil and natural gas, calculated separately;
provided that (x) such limitations in clauses (i) and (ii) of this Section 5.6
do not apply to forward agreements requiring the physical delivery of
Hydrocarbons and (y) such limitation in clause (iii) of this Section 5.6 shall
not apply to Swap Contracts in respect of commodities that are floor prices or
puts for which no further payment obligation is owed by such Credit Party and
not in excess of 100% of Proved Developed Producing Reserves attributable to the
Oil and Gas Properties for each month during the period during which such Swap
Contract is in effect for each of crude oil and natural gas, calculated
separately.  Not later than thirty (30) days after consummation of an Asset
Disposition in respect of Oil and Gas Properties which, together with any other
Asset Dispositions of Oil and Gas Properties not theretofore taken into account
in connection with this sentence, reduces by more than 5% the Credit Parties’
aggregate Projected Oil and Gas Production from Proved Developed Producing
Reserves, Borrower will cause the notional volumes of Swap Contracts maintained
by Borrower and other Credit Parties in respect of commodities not to exceed in
the aggregate the amounts that would be permitted under clause (iii) of the
preceding sentence if such Swap Contracts were entered into immediately after
giving effect to such Asset Disposition.

 

Section 5.7                                   Consolidations, Mergers and Sales
of Assets.

 

(a)                                 Borrower will not, and will not permit any
other Credit Party to, directly or indirectly consolidate or merge with or into
any other Person other than (i) mergers of any Restricted Subsidiary with and
into Borrower or another Restricted Subsidiary, (ii) mergers of any Restricted
Subsidiaries with and into Borrower (with Borrower as the surviving entity of
such merger) and (iii) mergers or consolidations with or into any Person so long
as Borrower or a wholly-owned Restricted Subsidiary or a Person who becomes a
wholly-owned Restricted Subsidiary is the surviving entity; provided that any
such merger involving a Person that is not a Wholly-Owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 5.8.  Any Restricted Subsidiary may liquidate or dissolve if Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of Borrower and is not materially disadvantageous to the Lenders.

 

72

--------------------------------------------------------------------------------


 

(b)                                 Borrower will not, and will not permit any
other Credit Party to, directly or indirectly, consummate any Asset Dispositions
other than, so long as no Default or Event of Default then exists or would
result from any such disposition (i) dispositions of Excluded Property,
(ii) dispositions of property (other than Oil and Gas Properties) for 100% cash
and fair market value so long as any prepayment required under Section 2.3(c) is
made in accordance with this Agreement and (iii) dispositions of any Oil and Gas
Property or any interest therein if (A) the consideration received in respect of
such sale or other disposition shall be equal to or greater than the fair market
value of such Oil and Gas Property or interest therein (as reasonably determined
by Borrower), and (B) any prepayment required under Section 2.3(c) is made in
accordance with this Agreement.  Notwithstanding anything to the contrary
contained herein, in no event shall Borrower or any other Credit Party be
permitted to make an Asset Disposition (other than in connection with the CBM
Properties) so long as Borrower has not established an Asset Disposition or
Recovery Event Proceeds Pledged Account in accordance with Sections 2.3(c) and
4.11.

 

Section 5.8                                   Investments.

 

Borrower will not, and will not permit any Credit Party to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) (x) all or
substantially all of the property and assets or business of another Person or
(y) any assets of any other Person constituting a business unit, except:

 

(a)                                 Permitted Investments;

 

(b)                                 investments by Borrower and its Subsidiaries
in the Capital Stock of its Restricted Subsidiaries that are Guarantors;

 

(c)                                  loans or advances made by Borrower to any
Restricted Subsidiary and made by any Subsidiary to Borrower or any other
Restricted Subsidiary that is a Guarantor;

 

(d)                                 Guarantees constituting Debt permitted by
Section 5.1;

 

(e)                                  investments consisting of Swap Contracts to
the extent permitted under Section 5.6;

 

(f)                                   loans or advances to employees in the
Ordinary Course of Business in an aggregate amount for all employees of Borrower
and its Subsidiaries not in excess of $750,000 at any one time outstanding;

 

(g)                                  trade credits and accounts arising in the
Ordinary Course of Business;

 

(h)                                 investments made as a result of the receipt
of non-cash considerations from a disposition that was made pursuant to and in
compliance with this Agreement;

 

73

--------------------------------------------------------------------------------


 

(i)                                     investments made in any debtor of
Borrower or any Restricted Subsidiary as a result of the receipt of stock,
obligations or securities in settlement of debts created in the Ordinary Course
of Business and owing to Borrower or any Restricted Subsidiary;

 

(j)                                    investments made pursuant to the
requirements of farm-out, farm in, unit, joint operating, unit operating, joint
venture, area of mutual interest and other oil and gas agreements, gathering
systems, pipelines or other similar or customary arrangements entered into the
Ordinary Course of Business (including advances to operators under operating
agreements entered into by Borrower or any Subsidiary in the Ordinary Course of
Business); provided that any such single investment in excess of $20,000,000
shall be approved by the Board of Directors of Borrower;

 

(k)                                 investments made in connection with the
purchase, lease, or other acquisition of tangible assets of any Person and
investments made in connection with the purchase, lease or other acquisition of
all or substantially all of the business, of any Person, or all of the capital
stock or other equity interests of any Person (provided that such Person becomes
a Guarantor), or any division, line of business or business unit of any Person
(including (i) by the merger or consolidation of such Person into Borrower or
any Guarantor or by the merger of a Restricted Subsidiary into such Person and
(ii) the purchase of proved reserves);

 

(l)                                     investments held by a Person acquired
(including by way of merger, amalgamation or consolidation) after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

 

(m)                             repurchase of Capital Stock deemed to occur upon
exercise of stock options or warrants if such Capital Stock represents a portion
of the exercise price or such options or warrants or the payment of withholding
taxes through the issuance of Capital Stock;

 

(n)                                 the purchase of fractional shares arising
out of stock dividends, splits or combinations or business combinations;

 

(o)                                 any other investments in any Person having
an aggregate fair market value (measured on the date each such investment was
made and without giving effect to subsequent changes in value), when taken
together will all other investments made pursuant to this clause (o) do not
exceed $5,000,000 outstanding at any time;

 

(p)                                 investments outstanding as of the Closing
Date in Unrestricted Subsidiaries and listed on Schedule 5.8;

 

(q)                                 investments, loans, advances and
acquisitions in exchange for, or out of the net cash proceeds from the sale of,
Capital Stock of Borrower issued after the Closing Date;

 

(r)                                    [reserved]; and

 

(s)                                   Dispositions permitted by Section 5.7 to
the extent constituting Investments.

 

74

--------------------------------------------------------------------------------


 

Section 5.9                                   Transactions with Affiliates.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of Borrower, except (i) as expressly permitted by
this Agreement, (ii) as otherwise disclosed on Schedule 5.9, and (iii) for
transactions which contain terms that are no less favorable to Borrower or any
other Credit Party, as the case may be, than those which might be obtained from
a third party not an Affiliate of any Credit Party, (iv) any Restricted Payment
permitted by Section 5.4 or a disposition of Excluded Property, (v) with respect
to any Person serving as an officer, director, employee or consultant of
Borrower or any Restricted Subsidiary, (1) the payment of reasonable
compensation, benefits or indemnification liabilities in connection with his or
her services in such capacity provided that the payment of any such
compensation, benefits or indemnification liabilities are approved by a majority
of the disinterested members of the Board of Directors of Borrower or by the
compensation committee of Borrower, (2) the making of advances for travel or
other business expenses in the Ordinary Course of Business or (3) such Person’s
participation in any benefit or compensation and (vi) with respect to
transactions among Credit Parties

 

Section 5.10                            Modification of Certain Documents.

 

(a)                                 Borrower will not, directly or indirectly,
amend or otherwise modify any Organizational Documents of Borrower, except for
such amendments or other modifications required by Law or which are not
materially adverse to the interests of Administrative Agent or any Lender and
which, in each instance, are fully disclosed to Administrative Agent.

 

(b)                                 Borrower will not, directly or indirectly,
amend or modify, or permit the amendment or modification of, any provision of
any agreement governing (a) Permitted Pari Debt or Permitted Second Lien Debt
except for such amendments or other modifications which are not materially
adverse to the interest of the Administrative Agent or any Lender and which, in
each instance, are fully disclosed to the Administrative Agent and the Lead
Lenders (b) Senior Notes..

 

Section 5.11                            Fiscal Year.

 

Borrower will not, and will not permit any other Credit Party to, change its
Fiscal Year.

 

Section 5.12                            Conduct of Business.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, engage in any line of business other than those businesses engaged
in on the Closing Date and described on Schedule 5.12 and businesses reasonably
related thereto.

 

Section 5.13                            Capital Stock.

 

Borrower will not, nor cause or permit any Restricted Subsidiary to, permit a
Lien (other than a Lien created under a Financing Document or an involuntary
Permitted Lien) to be placed on any of the Capital Stock owned by Borrower or
such Restricted Subsidiary in any other

 

75

--------------------------------------------------------------------------------


 

Person; provided that Liens against Capital Stock in an Unrestricted Subsidiary
shall be permitted to the extent such Lien is granted to secure Non-Recourse
Debt.

 

Section 5.14                            Limitation on Sale and Leaseback
Transactions.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, enter into any arrangement with any Person whereby in a
substantially contemporaneous transaction Borrower or any of its Restricted
Subsidiaries sells or transfers all or substantially all of its right, title and
interest in an asset and, in connection therewith, acquires or leases back the
right to use such asset; provided this Section 5.14 shall not prohibit (i) any
sale-leaseback resulting from the incurrence of any lease of any capital asset
entered into within 180 days of the acquisition of such capital asset for the
purpose of providing permanent financing of such asset, provided that the Debt
related thereto is permitted by Section 5.1 or (ii) any Excluded Property
Leaseback.

 

Section 5.15                            Bank Accounts.

 

Borrower will not, and will not permit any other Credit Party to, directly or
indirectly, establish any new bank account (excluding any account established
after notice to Administrative Agent exclusively for payroll or petty cash)
without the prior written consent of Administrative Agent, and provided that in
each case, Administrative Agent, Borrower or such other Credit Party and the
bank at which the account is to be opened enter into a control agreement
regarding such bank account pursuant to which such bank acknowledges the
security interest of Administrative Agent in such bank account, agrees to comply
with instructions originated by Administrative Agent directing disposition of
the funds in such bank account without further consent from Borrower, and agrees
to subordinate and limit any security interest such bank may have in such bank
account on terms reasonably satisfactory to Administrative Agent.

 

Section 5.16                            Compliance with Anti-Corruption Laws.

 

(a)                                 None of the Borrower, its Subsidiaries, or
to the knowledge of Borrower or any Subsidiary, their respective directors,
officers, agents, employees or other persons that act for or on behalf of the
Borrower or its Subsidiaries (individually and collectively, “Borrower
Representative”) has taken any act that would violate the U.S. Foreign Corrupt
Practices Act, the UK Bribery Act, or any other applicable anti-bribery law (the
“Anti-Corruption Laws”).

 

(b)                                 Without limiting the foregoing, none of the
Borrower or any Subsidiary, or to the knowledge of the Borrower or any
Subsidiary, any Borrower Representative has offered, paid, promised to pay, or
authorized the payment of any money, or offered, given, promised to give, or
authorized the giving of anything of value, to any officer, employee or any
other person acting in an official capacity for any Governmental Authority,
quasi-governmental authority, public international organization, to any
political party or official thereof, or to any candidate for political office
(individually and collectively, “Government Official”) or to any person under
circumstances where the Borrower, its Subsidiaries or Borrower Representatives
knew or had reason to know or believe that all or a portion of such money or
thing of value would be offered, given, or promised, directly or indirectly, to
any person, in each case for the purpose of (i) influencing any act or decision
of such person in his official capacity as a Government Official,

 

76

--------------------------------------------------------------------------------


 

(ii) inducing such person to perform or omit to perform any activity related to
his legal duties, (iii) securing any improper advantage, or (iv) inducing such
person to influence or affect any act or decision of any Governmental Authority,
quasi-governmental authority, public international organization, in each case,
in order to assist the Borrower, its Subsidiaries or any Borrower
Representatives in obtaining or retaining business for or with, or in directing
business to, the Borrower or any other person.

 

Section 5.17                            Compliance with Anti-Terrorism Laws.

 

Borrower will not, and will not permit any other Credit Party to, engage in any
activities which could cause them to become a Blocked Person.  Borrower shall
immediately notify Administrative Agent if Borrower has knowledge that Borrower,
any additional Credit Party or any of their respective Affiliates or their
respective employees or agents acting or benefiting in any capacity in
connection with the transactions contemplated by this Agreement is or becomes a
Blocked Person or (i) is convicted on, (ii) pleads nolo contendere to, (iii) is
indicted on or (iv) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering.  Borrower will not, and will
not permit any other Credit Party to, directly or indirectly, (i) engage in any
business, transaction or dealing in or with any Blocked Person, or with any
government, country or territory where such activities would violate
Anti-Terrorism Law or (ii) act in any manner that will result in a violation of
any Anti-Terrorism Law.

 

ARTICLE 6
FINANCIAL COVENANTS

 

Section 6.1                                   Consolidated First Lien Leverage
Ratio.

 

Commencing on the eighteen (18) month anniversary of the Closing Date,
(a) during the period following the end of the eighteen (18) month anniversary
of the Closing Date until the twenty-four (24) month anniversary of the Closing
Date, the Consolidated First Lien Leverage Ratio for any period of four
consecutive Fiscal Quarters shall not be greater than 5.5 to 1.0, determined as
of the last day of each Fiscal Quarter, and (b) during the period following the
end of the twenty-four (24) month anniversary of the Closing Date until the
Maturity Date, the Consolidated First Lien Leverage Ratio for any period of four
consecutive Fiscal Quarters shall not be greater than 5.0 to 1.0 as of the last
day of each Fiscal Quarter.

 

ARTICLE 7
CONDITIONS

 

Section 7.1                                   Conditions to Closing.

 

The obligation of each Lender to make the initial Loans on the Closing Date
shall be subject to the receipt by Administrative Agent and the Initial Lenders
of each agreement, document and instrument set forth on the Closing Checklist,
each in form and substance reasonably satisfactory to Administrative Agent and
the Initial Lenders, and to the satisfaction of the following conditions
precedent, each to the satisfaction of Administrative Agent and Initial Lenders
in their sole discretion:

 

77

--------------------------------------------------------------------------------


 

(a)                                 after giving effect to the Transactions,
(i) neither the Borrower nor any of its Subsidiaries shall have any material
Debt for borrowed money other than the Obligations or the Senior Notes and
(ii) the Borrower shall have unrestricted cash and Permitted Investments of not
less than $9,000,000;

 

(b)                                 the Administrative Agent and Initial Lenders
shall have received on or before the Closing Date duly executed counterparts, as
applicable, of the Notice of Borrowing, each of the Financing Documents and any
other agreement, document, instrument and other item set forth on the Closing
Checklist attached hereto as Annex B, each in form and substance reasonably
satisfactory to the Administrative Agent and the Arranger;

 

(c)                                  the Administrative Agent and the Initial
Lenders shall have received evidence that the Borrower shall have paid all
principal, interest, fees and expenses outstanding under the Existing Credit
Agreement as of the Closing Date;

 

(d)                                 the representations and warranties of each
Credit Party contained in the Financing Documents shall be true, correct and
complete in all material respects on and as of the date of such borrowing or
issuance, except to the extent that any such representation or warranty relates
to a specific date in which case such representation or warranty shall be true
and correct as of such earlier date;

 

(e)                                  upon giving effect to the transactions
contemplated to occur hereunder, (i) no Default or Event of Default shall be
outstanding or shall result therefrom and (ii) no default, event of default or
similar event will exist under the Senior Notes or any ancillary document to
which any Credit Party is a party;

 

(f)                                   the Administrative Agent and the Initial
Lenders shall be satisfied, based on financial statements (actual and pro
forma), projections and other evidence provided by the Borrower, including a
certificate of the chief financial officer of the Borrower, dated as of the
Closing Date, stating that the Borrower and each other Credit Party is Solvent
on a consolidated basis after giving effect to the Transactions;

 

(g)                                  since December 31, 2014, there shall not
have been any change, event, development, circumstance, condition, occurrence or
effect that has had or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

 

(h)                                 the Administrative Agent shall have
received, at least five Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act, that is requested by the Administrative Agent or any
Initial Lender in writing at least five Business Days prior to the Closing Date;

 

(i)                                     the Administrative Agent and the Lead
Lenders shall have received the executed legal opinions of (i) Thompson & Knight
LLP, as counsel to the Credit Parties, and (ii) local counsel to the Borrower in
the jurisdictions listed on Schedule 7.1(f) in form and substance reasonably
satisfactory to the Administrative Agent and Arranger (the Borrower, the other
Credit Parties and the Administrative Agent hereby instruct such counsel to
deliver such legal opinion;

 

78

--------------------------------------------------------------------------------


 

(j)                                    the Administrative Agent and the Lead
Lenders shall have received copies of insurance certificates, if applicable,
evidencing insurance required to be maintained by the Borrower and the
Restricted Subsidiaries pursuant to Section 4.4, each of which shall name the
Secured Parties, as additional insureds on any such liability insurance and, if
casualty insurance is obtained, name the Administrative Agent as additional loss
payee under any such casualty insurance, in each case in form and substance
reasonably satisfactory to the Administrative Agent and the Lead Lenders
(provided that if such endorsement or amendment cannot be delivered by the
Closing Date, the Administrative Agent (at the direction of the Lead Lenders)
may consent to such endorsement or amendment being delivered at such later date
as it reasonably deems appropriate in the circumstances);

 

(k)                                 the Administrative Agents and the Lead
Lenders shall have received the results of a recent appropriate UCC search with
respect to each Credit Party, and such search shall reveal no Liens on any of
the assets of the Credit Parties except for (a) Permitted Liens or
(b) discharged on or prior to the Closing Date pursuant to documentation
reasonably satisfactory to the Administrative Agent and the Lead Lenders;

 

(l)                                     all actions necessary to establish that
the Administrative Agent will have a perfected first priority security interest
(subject to Permitted Liens) in the Collateral shall have been taken;

 

(m)                             prior to or substantially concurrently with the
Closing Date, the Exchange Agreement shall have become effective according to
its terms and the Conversion Notes shall convert into Converted Loans; and

 

(n)                                 all fees, expenses and other amounts due and
payable under each Financing Document shall have been paid.

 

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Financing Document and each other document, agreement
and/or instrument required to be approved by Administrative Agent, Lead Lenders
or Lenders, as applicable, on the Closing Date.

 

Section 7.2                                   Conditions to Each Delayed Draw
Funding Date.

 

The obligation of Delayed Draw Lenders to make a Delayed Draw Term Loan is
subject to the satisfaction of the following additional conditions:

 

(a)                                 receipt by Administrative Agent of a Notice
of Borrowing (or telephonic or electronic notice, as permitted by
Section 2.2(b)) in accordance with Section 2.2(b) specifying the Delayed Draw
Funding Date;

 

(b)                                 [reserved];

 

(c)                                  the fact that, immediately before and after
such borrowing or issuance, no Default or Event of Default shall have occurred
and be continuing; and

 

79

--------------------------------------------------------------------------------


 

(d)                                 the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct as of such earlier date.

 

Each giving of a Notice of Borrowing which requests the making of a Delayed Draw
Term Loan hereunder and each acceptance by Borrower of the proceeds of any Loan
made hereunder shall, except as set forth in the Notice of Borrowing, be deemed
to be a representation and warranty by Borrower on the date of such notice or
acceptance as to the facts specified in Sections 7.2(c) and 7.2(d).

 

ARTICLE 8
EVENTS OF DEFAULT

 

Section 8.1                                   Events of Default.

 

For purposes of the Financing Documents, the occurrence of any of the following
conditions and/or events, whether voluntary or involuntary, by operation of Law
or otherwise, shall constitute an “Event of Default”:

 

(a)                                 Borrower shall fail to pay when due any
principal, interest, premium or fee under any Financing Document or any other
amount payable under any Financing Document and, in the case of any such payment
(other than any principal payment), such failure shall continue unremedied for a
period of three Business Days;

 

(b)                                 Borrower shall fail to observe or perform
any covenant contained in Section 4.1(e), Section 4.1(f), Section 4.3,
Section 4.7, Section 4.11, Article 5, or Article 6, provided however, the
imposition of a lien under Section 303(k) or 4068 of ERISA or under
Section 430(k) of the Code shall not be regarded as a failure to perform the
covenants contained in Article 5 unless such lien or liens could reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect;

 

(c)                                  any Credit Party defaults in the
performance of or compliance with any term contained in this Agreement or in any
other Financing Document (other than occurrences described in other provisions
of this Section 8.1 for which a different grace or cure period is specified or
for which no grace or cure period is specified and thereby constitute immediate
Events of Default) and such default is not remedied or waived within thirty (30)
days after the earlier of (i) receipt by Borrower of notice from Administrative
Agent or Lead Lenders of such default or (ii) actual knowledge of Borrower or
any other Credit Party of such default;

 

(d)                                 any representation, warranty, certification
or statement made by any Credit Party in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any material respect when made (or deemed
made);

 

(e)                                  (i) failure of any Credit Party to pay when
due or within any applicable grace period any principal, interest or other
amount on Debt (other than the Loans) or Senior Notes or

 

80

--------------------------------------------------------------------------------


 

in respect of any Swap Contract, or the occurrence of any breach, default,
condition or event with respect to any Debt (other than the Loans) or in respect
of any Senior Notes or in respect of any Swap Contract if the effect of such
occurrence is (A) to cause or to permit the holder or holders of any such Debt
or Senior Notes, or the counterparty under any such Swap Contract, to cause
Debt, Senior Notes or other liabilities to become or be declared immediately due
and payable or (B) to require any mandatory payment, purchase, redemption,
retirement, defeasance, surrender, cancellation or acquisition of Debt or Senior
Notes or to require any Credit Party to offer to pay, purchase, redeem, retire,
defease, surrender, cancel or acquire Debt or Senior Notes, in the case of any
or all of the foregoing under this clause (i) in respect of Debt, Senior Notes
or Swap Contracts having an individual principal amount in excess of $10,000,000
(or any amount, solely with respect to Swap Contracts) or having an aggregate
principal amount in excess of $10,000,000 (or any amount, solely with respect to
Swap Contracts); provided that this paragraph (e) shall not apply to (x) secured
Debt that becomes due as a result of the voluntary sale or transfer of the
property or assets securing such Debt or (y) any payment, purchase, redemption,
retirement, defeasance, surrender, cancellation or acquisition of Debt or Senior
Notes satisfied by the conversion, exchange or issuance of Capital Stock
permitted to be issued hereunder; or (ii) the occurrence of any event requiring
the prepayment of any subordinated Debt prior to the repayment of the
Obligations;

 

(f)                                   Borrower or any Credit Party shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(g)                                  an involuntary case or other proceeding
shall be commenced against Borrower or any Credit Party seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of forty-five (45) days; or an order for relief shall be entered against
Borrower or any Credit Party under the federal bankruptcy laws as now or
hereafter in effect;

 

(h)                                 an ERISA Event shall have occurred that, in
the opinion of the Lead Lenders, when taken together with all other ERISA Events
that have occurred, could reasonably be expected to result in a Material Adverse
Effect;

 

(i)                                     one or more judgments or orders for the
payment of money (not paid or fully covered by insurance maintained in
accordance with the requirements of this Agreement and as to which the relevant
insurance company has not denied coverage) aggregating in excess of $10,000,000
shall be rendered against Borrower or any or all Credit Parties and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgments

 

81

--------------------------------------------------------------------------------


 

or orders or (ii) there shall be any period of 30 consecutive days during which
a stay of enforcement of any such judgments or orders, by reason of a pending
appeal, bond or otherwise, shall not be in effect;

 

(j)                                    a Change of Control shall occur;

 

(k)                                 any Lien created by any of the Security
Documents shall at any time fail to constitute a valid and (to the extent
perfection is obtained by filing) perfected Lien on a material portion of the
Collateral purported to be secured thereby, subject to no prior or equal Lien
(except Permitted Liens), or any Credit Party shall so assert; or

 

(l)                                     any of the Financing Documents shall for
any reason fail to constitute the valid and binding agreement of any party
thereto, or any Credit Party shall so assert.

 

Section 8.2                                   Acceleration and Suspension or
Termination of Loans and Commitments.

 

Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent may, and shall, if so requested by Lead Lenders, (i) by
notice to Borrower suspend or terminate the Delayed Draw Commitment and the
obligations of Administrative Agent and Lenders with respect thereto, in whole
or in part (and, if in part, such reduction shall be pro rata among Delayed Draw
Lenders) and/or (ii) by notice to Borrower declare all or any portion of the
Obligations to be, and such Obligations shall thereupon become, immediately due
and payable, with accrued interest thereon, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by Borrower and
Borrower will pay the same; provided that in the case of any of the Events of
Default specified in Section 8.1(f) or 8.1(g) above, without any notice to
Borrower or any other act by Administrative Agent or Lenders, the Delayed Draw
Commitment and the obligations of Administrative Agent and Lenders with respect
thereto shall thereupon terminate and all of the Obligations shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by Borrower and Borrower will pay
the same.  If the maturity of the Loans shall be accelerated (under any
provision of this Section 8.2 or otherwise) a premium equal to the Make-Whole
Amount or Repayment Premium (in each case, determined as if the Loans were
repaid at the time of such acceleration at the option of the Borrower pursuant
to Section 2.5) shall become immediately due and payable, and Borrower will pay
such premium, as compensation to the Lenders for the loss of their investment
opportunity and not as a penalty, whether or not an Insolvency Event has
commenced, and (if an Insolvency Event has commenced) without regard to whether
such Insolvency Event is voluntary or involuntary, or whether payment occurs
pursuant to a motion, plan of reorganization, or otherwise, and without regard
to whether the Loans and other Obligations are satisfied or released by
foreclosure (whether or not by power of judicial proceeding), deed in lieu of
foreclosure or by any other means.  Without limiting the foregoing, any
redemption, prepayment, repayment, or payment of the Obligations in or in
connection with an Insolvency Event shall constitute an optional prepayment
thereof under the terms of Section 2.5 and require the immediate payment of the
Make-Whole Amount and Repayment Premium.

 

82

--------------------------------------------------------------------------------


 

Section 8.3                                   [Reserved].

 

Section 8.4                                   Default Rate of Interest and
Suspension of LIBOR Rate Options.

 

At the election of the Lead Lenders, after the occurrence of an Event of Default
and for so long as it continues, any portion of the Loans and other Obligations
that are overdue shall bear interest at rates that are two percent (2.0%) in
excess of the rates otherwise payable under this Agreement.

 

Section 8.5                                   Setoff Rights.

 

During the continuance of any Event of Default, each Lender is hereby authorized
by Borrower at any time or from time to time, with reasonably prompt subsequent
notice to Borrower (any prior or contemporaneous notice being hereby expressly
waived) to set off and to appropriate and to apply any and all (i) balances held
by such Lender or any of such Lender’s Affiliates at any of its offices for the
account of Borrower or any of its Restricted Subsidiaries (regardless of whether
such balances are then due to Borrower or its Restricted Subsidiaries), and
(ii) other property at any time held or owing by such Lender to or for the
credit or for the account of Borrower or any of its Restricted Subsidiaries,
against and on account of any of the Obligations; except that no Lender shall
exercise any such right without the prior written consent of Administrative
Agent.  Any Lender exercising a right to set off shall purchase for cash (and
the other Lenders shall sell) interests in each of such other Lender’s Pro Rata
Share of the Obligations as would be necessary to cause all Lenders to share the
amount so set off with each other Lender in accordance with their respective Pro
Rata Share of the Obligations.  Borrower agrees, to the fullest extent permitted
by Law, that any Lender or any of such Lender’s Affiliates may exercise its
right to set off with respect to the Obligations as provided in this
Section 8.5.  In the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.

 

Section 8.6                                   Application of Proceeds.

 

(a)                                 As to Borrower.  Notwithstanding anything to
the contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Administrative Agent from or on behalf of Borrower or any guarantor
of all or any part of the Obligations, and, as between Borrower on the one hand
and Administrative Agent and Lenders on the other, Administrative Agent shall
have the continuing and exclusive right to apply and to reapply any and all
payments received against the Obligations in such manner as Administrative Agent
may deem advisable notwithstanding any previous application by Administrative
Agent.

 

83

--------------------------------------------------------------------------------


 

(b)                                 After Event of Default.  Following the
occurrence and continuance of an Event of Default, Administrative Agent shall
apply any and all payments received by Administrative Agent in respect of the
Obligations, and any and all proceeds of Collateral received by Administrative
Agent, in the following order: first, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to Administrative
Agent with respect to this Agreement, the other Financing Documents or the
Collateral, second, to all fees, costs, indemnities and expenses incurred by or
owing to any Lender with respect to this Agreement, the other Financing
Documents or the Collateral, third, to accrued and unpaid interest on the
Obligations, fourth, to the principal amount of the Obligations outstanding, and
fifth, to any other indebtedness or obligations of Borrower owing to
Administrative Agent or any Lender under the Financing Documents.

 

(c)                                  [Reserved].

 

(d)                                 Residuary.  Any balance remaining after
giving effect to the applications set forth in this Section 8.6 shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out any
of the applications set forth in this Section 8.6, amounts received shall be
applied in the numerical order provided until exhausted prior to the application
to the next succeeding category.

 

(e)                                  Excluded Swap Obligations.  Notwithstanding
anything to the contrary in this Section, to the extent that any Excluded Swap
Obligations exist with respect to any Guarantor, monies or property received
from such Guarantor or from the proceeds of any Collateral provided by such
Guarantor may not be shared with the Eligible Secured Swap Counterparties to the
extent that doing so would violate the Commodity Exchange Act (but to the
maximum extent allowed under applicable law the amounts received or recovered
from the other Credit Parties will instead be allocated to the Eligible Secured
Swap Counterparties as necessary to achieve the overall ratable applications of
monies and property intended by this Section but for this Subsection).

 

ARTICLE 9
EXPENSES AND INDEMNITY

 

Section 9.1                                   Expenses.

 

Borrower hereby agrees to promptly pay (i) (x) all reasonable and invoiced
out-of-pocket costs and expenses of Administrative Agent and the Lead Lenders
(with respect to counsel, limited to fees, disbursements and other charges for
one counsel to each of (x) the Administrative Agent and its respective
Affiliates and (y) the Lenders; and if reasonably requested by the
Administrative Agent or the Lead Lenders, special regulatory counsel to each of
the Administrative Agent and the Lenders (taken as a whole) and one local
counsel in any relevant jurisdiction to each of the Administrative Agent and the
Lenders (taken as a whole)) in connection with the examination, review, due
diligence investigation, documentation, negotiation, closing and syndication of
the transactions contemplated by the Financing Documents, (y) reasonable and
invoiced out-of-pocket costs and expenses of Administrative Agent and the Lead
Lenders (with respect to counsel, limited to fees, disbursements and other
charges for one counsel to each of (x) the Administrative Agent and its
respective Affiliates and (y) the Lenders; and if reasonably requested by the
Administrative Agent or the Lead Lenders, special regulatory counsel to each of
the Administrative Agent and the Lenders (taken as a whole) and one local
counsel in any relevant jurisdiction to each of the Administrative Agent and the
Lenders (taken as a whole)) in connection with the performance by Administrative
Agent or the Lead Lenders of their rights and remedies under the Financing
Documents and in connection with the continued administration of the Financing
Documents including (A) any amendments, modifications, consents and waivers to
and/or under any and all Financing Documents and (B) any periodic public record
searches conducted by or at the request of Administrative Agent or the Lead
Lenders (including, without limitation, title investigations, UCC searches,
fixture filing searches, judgment, pending litigation and tax lien searches and
searches of applicable corporate, limited liability, partnership and related
records concerning the continued existence, organization and good standing of
certain Persons), (ii) without limitation of the preceding clause (i), all
reasonable and invoiced out-of-pocket costs and expenses of Administrative Agent
and the Lead Lenders (with respect to counsel, limited to fees, disbursements
and other charges for one counsel to each of (x) the Administrative Agent and
its respective Affiliates and

 

84

--------------------------------------------------------------------------------


 

(y) the Lenders; and if reasonably requested by the Administrative Agent or the
Lead Lenders, special regulatory counsel to each of the Administrative Agent and
the Lenders (taken as a whole) and one local counsel in any relevant
jurisdiction to the Administrative Agent and the Lenders (taken as a whole)) in
connection with the creation, perfection and maintenance of Liens pursuant to
the Financing Documents, (iii) without limitation of the preceding clause (i),
all reasonable and invoiced out-of-pocket costs and expenses of Administrative
Agent and the Lead Lenders (with respect to counsel, limited to fees,
disbursements and other charges for one counsel to each of (x) the
Administrative Agent and its respective Affiliates and (y) the Lenders; and if
reasonably requested by the Administrative Agent or the Lead Lenders, special
regulatory counsel to each of the Administrative Agent and the Lenders (taken as
a whole) and one local counsel in any relevant jurisdiction to each of the
Administrative Agent and the lenders (taken as a whole)) in connection with
protecting, storing, insuring, handling, maintaining or selling any Collateral,
(iv) without limitation of the preceding clause (i), all reasonable and invoiced
out-of-pocket costs and expenses of Administrative Agent and the Lead Lenders in
connection with Administrative Agent’s or Lead Lenders’ reservation of funds in
anticipation of the funding of the initial Loans to be made hereunder, provided
that Borrower or any Affiliate has requested or consented to such reservation of
funds and (v) all reasonable and invoiced out-of-pocket costs and expenses
incurred by the Administrative Agent and the Lenders (with respect to counsel,
limited to fees, disbursements and other charges for one counsel to each of
(x) the Administrative Agent and its respective Affiliates and (y) the Lenders;
and if reasonably requested by the Administrative Agent or the Lead Lenders,
special regulatory counsel to each of the Administrative Agent and the Lenders
(taken as a whole) and one local counsel in any relevant jurisdiction to each of
the Administrative Agent and the Lenders (taken as a whole); and, solely in the
case of an actual or perceived conflict of interest, one additional counsel for
the Administrative Agent or Lender affected by such conflict) in connection with
any claim, litigation, dispute, suit, investigation or proceeding relating to
the Transactions, any Financing Document and in connection with any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all Financing Documents.

 

85

--------------------------------------------------------------------------------


 

Section 9.2                                   Indemnity.

 

Borrower hereby agrees to indemnify, pay and hold harmless Administrative Agent,
Lenders and their respective Affiliates and the officers, directors, employees,
trustees, agents, investment advisors, collateral managers, servicers, and
counsel of Administrative Agent, Lenders and their respective Affiliates
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnitee)
in connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Administrative Agent or Lenders) asserting any right to payment for
the transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Financing Documents (including
(i)(A) as a direct or indirect result of the presence on or under, or escape,
seepage, leakage, spillage, discharge, emission or release from, any property
now or previously owned, leased or operated by Borrower, any other Credit Party
or any other Person of any Hazardous Materials or any Hazardous Materials
Contamination, (B) arising out of or relating to the offsite disposal of any
materials generated or present on any such property or (C) arising out of or
resulting from the environmental condition of any such property or the
applicability of any governmental requirements relating to Hazardous Materials,
whether or not occasioned wholly or in part by any condition, accident or event
caused by any act or omission of Borrower or any other Credit Party, (ii) the
Transactions and (iii) proposed and actual extensions of credit under this
Agreement) and the use or intended use of the proceeds of the Loans; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such liabilities, losses, damages, claims or out-of-pocket expenses
resulted from the gross negligence or willful misconduct of such Indemnitee or
of any of its Related Indemnified Persons (as determined by a final
non-appealable judgment of a court of competent jurisdiction).  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them.  For purposes of this paragraph, “Related Indemnified Person” shall
mean, with respect to an Indemnitee, (1) any controlling Person or controlled
Affiliate of such Indemnitee, (2) the respective directors, officers, or
employees of such Indemnitee or any of its controlling Persons or controlled
Affiliates and (3) the respective trustees, agents, investment advisors,
collateral managers, servicers and counsel of such Indemnitee or any of its
controlling Persons or controlled Affiliates.

 

86

--------------------------------------------------------------------------------


 

ARTICLE 10
ADMINISTRATIVE AGENT

 

Section 10.1                            Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes Administrative Agent to
enter into each of the Financing Documents to which it is a party (other than
this Agreement) on its behalf and to take such actions as Administrative Agent
on its behalf and to exercise such powers under the Financing Documents as are
delegated to Administrative Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto.  Subject to the terms of
Section 11.5 and to the terms of the other Financing Documents, Administrative
Agent and the Lead Lenders are authorized and empowered to amend, modify, or
waive any provisions of this Agreement or the other Financing Documents on
behalf of Lenders.  Other than to the extent set forth in Section 10.12, the
provisions of this Article 10 are solely for the benefit of Administrative Agent
and Lenders and neither Borrower nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof.  In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as a non-fiduciary agent of Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency, fiduciary or trust with or for the Lenders, Borrower or any other Credit
Party.  Subject to the provisions of this Article X, including but not limited
to Section 10.5 and Section 10.7, the Administrative Agent hereby agrees to act
on the instructions of the Lead Lenders, the Required Lenders or all the
Lenders, as the context requires herein and the other Financing Documents,
and/or upon the express conditions contained herein and the other Financing
Documents, as applicable.  Administrative Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its own agents or
employees.  Administrative Agent is authorized to appoint co-agents or
sub-agents to act for it in connection with any right or power under the
Financing Documents as are delegated to Administrative Agent by the terms
thereof in respect of any jurisdiction or any Collateral, and all provision
hereof benefiting Administrative Agent shall benefit such co-agents and
sub-agents, including provisions regarding indemnification.

 

Section 10.2                            Administrative Agent and Affiliates.

 

Administrative Agent shall have the same rights and powers under the Financing
Documents as any other Lender and may exercise or refrain from exercising the
same as though it were not Administrative Agent, and Administrative Agent and
its Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 10.3                            Action by Administrative Agent.

 

The duties of Administrative Agent shall be mechanical and administrative in
nature.  Nothing in this Agreement or any of the Financing Documents is intended
to or shall be construed to impose upon Administrative Agent any obligations in
respect of this Agreement or any of the Financing Documents except as expressly
set forth herein or therein.  Without limiting the generality of the foregoing,
the Administrative Agent shall not:

 

87

--------------------------------------------------------------------------------


 

(a)                                 be subject to any implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

 

(b)                                 have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Financing Documents that
Administrative Agent is required to exercise as directed in writing by the Lead
Lenders or Required Lenders (or such other number or percentage of the Lenders
as shall be expressly provided for herein or in the other Financing Documents);
provided that Administrative Agent shall not be required to take any action
that, in its judgment or the judgment of its counsel, may expose Administrative
Agent to liability or that is contrary to any Financing Document or applicable
Requirements of Law; and

 

(c)                                  except as expressly set forth herein and in
the other Financing Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Credit Party
or any of its Affiliates that is communicated to or obtained by the person
serving as Administrative Agent or any of its Affiliates in any capacity.

 

Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.  Each party
to this Agreement acknowledges and agrees that the Administrative Agent and the
Lead Lenders or the Required Lenders may use an outside service provider for the
tracking of all UCC financing statements or similar statements under the laws of
any other jurisdiction required to be filed pursuant to the Financing Documents
and notification to the Administrative Agent, the Lead Lenders or the Required
Lenders, as the case may be, of, among other things, the upcoming lapse or
expiration thereof.

 

Section 10.4                            Consultation with Experts; Delegation of
Duties.

 

In determining compliance with any condition hereunder to the making of a Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received written notice to the
contrary from such Lender prior to the making of such Loan.  Administrative
Agent may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.  Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Financing
Document by or through, or delegate any and all such rights and powers to, any
one or more sub-agents appointed by Administrative Agent.  Administrative Agent
and any such sub-agent may perform any and all of its duties and exercise its
rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 

88

--------------------------------------------------------------------------------


 

Administrative Agent shall not incur any liability for any action or inaction
taken by a subagent so long as such subagent is appointed with due care.

 

Section 10.5                            Liability of Administrative Agent.

 

Neither Administrative Agent, any Lead Arranger nor any of their respective
directors, officers, agents or employees shall be liable to any Lender for any
action taken or not taken by it in connection with the Financing Documents,
except that Administrative Agent shall be liable with respect to its specific
duties set forth hereunder, but only to the extent of its own gross negligence
or willful misconduct in the discharge thereof as determined by a final
non-appealable judgment of a court of competent jurisdiction.  Neither
Administrative Agent, any Lead Lender nor any of their respective directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with any Financing Document or any borrowing hereunder,
(ii) the performance or observance of any of the covenants or agreements
specified in any Financing Document, (iii) the satisfaction of any condition
specified in any Financing Document, (iv) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith, (v) the existence or non-existence of any Default or Event
of Default; (vi) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, or
(vii) the financial condition of any Credit Party.  Neither Administrative Agent
nor any Lead Lender shall incur any liability by acting in reliance upon any
notice, consent, certificate, statement, or other writing (which may be a bank
wire, telex, facsimile or electronic transmission or similar writing) believed
by it to be genuine or to be signed by the proper party or parties. 
Administrative Agent shall not be liable for any apportionment or distribution
of payments made by it in good faith and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).  In addition,
Administrative Agent shall not be liable for any action taken or not taken by it
(x) with the consent or at the request of the Lead Lenders or Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.5), or (y) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment.

 

Section 10.6                            Indemnification.

 

Each Lender shall, in accordance with its Pro Rata Share, indemnify
Administrative Agent and Lead Lender (to the extent not reimbursed by Borrower)
upon demand against any cost, expense (including counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Administrative Agent’s or Lead Lender’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction) that Administrative Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by
Administrative Agent hereunder or thereunder.  If any indemnity furnished to
Administrative Agent or Lead Lender for any purpose shall, in the

 

89

--------------------------------------------------------------------------------


 

opinion of Administrative Agent, be insufficient or become impaired,
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against even if so directed by Lead Lenders
until such additional indemnity is furnished.

 

Section 10.7                            Right to Request and Act on
Instructions.

 

Administrative Agent and the Lead Lenders may at any time request instructions
from Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the Financing Documents Administrative Agent is permitted
or desires to take or to grant, and if such instructions are promptly requested,
Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever to any Person for refraining from any action or withholding any
approval under any of the Financing Documents until it shall have received such
instructions from Lead Lenders or all or such other portion of Lenders as shall
be prescribed by this Agreement.  Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Administrative Agent or Lead
Lender as a result of Administrative Agent or Lead Lender, as applicable, acting
or refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Lead Lenders (or all or such
other portion of Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Lead Lenders (or such other applicable
portion of Lenders), Administrative Agent shall have no obligation to take any
action if it believes, in good faith, that such action would violate applicable
Law or exposes Administrative Agent to any liability for which it has not
received satisfactory indemnification in accordance with the provisions of
Section 10.6, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

Section 10.8                            Credit Decision.

 

Each Lender acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under the Financing Documents.  Notwithstanding anything herein to
the contrary, each Lender also acknowledges that the Lien and security interest
granted to the Administrative Agent pursuant to the Security Documents and the
exercise of any right or remedy by the Administrative Agent thereunder are
subject to the provisions of the Intercreditor Agreements. In the event of any
conflict between the terms of the Intercreditor Agreements and the Security
Documents, the terms of the Intercreditor Agreements shall govern and control.

 

Section 10.9                            Collateral Matters.

 

(a)                                 Lenders irrevocably authorize Administrative
Agent, at its option and in its discretion, to (i) release any Lien granted to
or held by Administrative Agent under any Security Document (A) upon termination
of the Delayed Draw Commitment and payment in full of all

 

90

--------------------------------------------------------------------------------


 

Obligations or (B) constituting property sold or disposed of as part of or in
connection with any disposition permitted under any Financing Document (it being
understood and agreed that Administrative Agent may conclusively rely without
further inquiry on a certificate of a Responsible Officer as to the sale or
other disposition of property being made in full compliance with the provisions
of the Financing Documents), (ii) release or subordinate any Lien granted to or
held by Administrative Agent under any Security Document constituting property
described in Section 5.2(d) (it being understood and agreed that Administrative
Agent may conclusively rely without further inquiry on a certificate of a
Responsible Officer as to the identification of any property described in
Section 5.2(d)), and (iii) the Guaranty shall be terminated (and any Lenders
Lien on the assets of such Guarantor and the Equity Interests in such Guarantor
shall be terminated) as to any Guarantor at such time as such Guarantor shall
have been designated an Unrestricted Subsidiary pursuant to the Financing
Documents or such Guarantor shall be sold, merged, consolidated, dissolved or
liquidated in accordance with this Agreement.  Upon request by Administrative
Agent at any time, Lenders will confirm Administrative Agent’s authority to
release and/or subordinate particular types or items of Collateral pursuant to
this Section 10.9. Each Lender acknowledges that it has received a copy of the
Intercreditor Agreements, authorizes the Administrative Agent to enter into the
same, and agrees to be bound by its terms.

 

(b)                                 The Administrative Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the security interest, mortgage or liens
granted to Administrative Agent upon any Collateral to the extent set forth
above; provided, that (i) Administrative Agent shall not be required to execute
any such document on terms which, in Administrative Agent’s opinion, would
expose Administrative Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (ii) other than in connection with the payment
in full of all Obligations (other than inchoate or contingent or reimbursable
obligations for which no claim has been asserted) and termination of this
Agreement, such release shall not in any manner discharge, affect or impair the
Obligations or any security interest in, or mortgage or lien upon (or
obligations of a Credit Party in respect of) the Collateral retained by any
Credit Party.

 

(c)                                  The Administrative Agent shall have no
obligation whatsoever to any Lender or any other person to investigate, confirm
or assure that the Collateral exists or is owned by any Credit Party or is cared
for, protected or insured or has been encumbered, or that any particular items
of Collateral meet the eligibility criteria applicable in respect of the Loans
hereunder, or that the liens and security interests granted to the
Administrative Agent pursuant hereto or any of the Financing Documents or
otherwise have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Administrative Agent in this Agreement or in any of
the other Financing Documents, it being understood and agreed that in respect of
the Collateral, or any act, omission or event related thereto, subject to the
other terms and conditions contained herein, the Administrative Agent shall have
no duty or liability whatsoever to                 any other Lender.

 

91

--------------------------------------------------------------------------------


 

Section 10.10                     Agency for Perfection.

 

Administrative Agent and each Lender hereby appoint each other Lender as agent
for the purpose of perfecting Administrative Agent’s security interest in assets
which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control.  Should any Lender
(other than Administrative Agent) obtain possession or control of any such
assets, such Lender shall notify Administrative Agent thereof, and, promptly
upon Administrative Agent’s request therefor, shall deliver such assets to
Administrative Agent or in accordance with Administrative Agent’s instructions
or transfer control to Administrative Agent in accordance with Administrative
Agent’s instructions.  Each Lender agrees that it will not have any right
individually to enforce or seek to enforce any Security Document or to realize
upon any Collateral for the Loans unless instructed to do so by Administrative
Agent (or consented to by Administrative Agent, as provided in Section 8.5), it
being understood and agreed that such rights and remedies may be exercised only
by Administrative Agent. The Lenders hereby acknowledge and agree that the
Administrative Agent may act, subject to and in accordance with the terms of the
Intercreditor Agreements, as the collateral agent for the Lenders.

 

Section 10.11                     Notice of Default.

 

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default except with respect to defaults in
the payment of principal, interest and fees required to be paid to
Administrative Agent for the account of Lenders, unless Administrative Agent
shall have received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  Administrative Agent will notify each Lender
of its receipt of any such notice.  Administrative Agent shall take such action
with respect to such Default or Event of Default as may be requested by Lead
Lenders, or Lead Lenders (or all or such other portion of Lenders as shall be
prescribed by this Agreement) in accordance with the terms hereof.  Unless and
until Administrative Agent has received any such request, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interests of Lenders.

 

Section 10.12                     Successor Administrative Agent.

 

Administrative Agent may at any time give notice of its resignation to Lenders
and Borrower.  Upon receipt of any such notice of resignation, Lead Lenders
shall have the right, in consultation with Borrower (so long as no Event of
Default exists), to appoint a successor Administrative Agent.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder and
notice of such acceptance to the retiring Administrative Agent, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, the retiring
Administrative Agent’s resignation shall become immediately effective and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder and under the other Financing Documents (if such
resignation was not already effective and such duties and obligations not
already discharged, as provided below in this paragraph).  Until such time as
the Lead Lenders appoint a successor Administrative Agent as provided for above
in this Section 10.12, all payments,

 

92

--------------------------------------------------------------------------------


 

communications and determinations required to be made by, to or through
Administrative Agent shall instead be made by or to each Lender directly.  The
fees payable by Borrower to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between Borrower and
such successor.  If no such successor shall have been so appointed by Lead
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of Lenders (but without any
obligation) appoint a successor Administrative Agent.  From and following the
expiration of such thirty (30) day period, Administrative Agent shall have the
exclusive right, upon one (1) Business Days’ notice to Borrower and Lenders, to
make its resignation effective immediately.  From and following the
effectiveness of such notice, (i) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other
Financing Documents and (ii) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by or to each Lender directly, until such time as Lead Lenders appoint a
successor Administrative Agent as provided for above in this paragraph.  The
provisions of this Agreement shall continue in effect for the benefit of any
retiring Administrative Agent and its sub-agents after the effectiveness of its
resignation hereunder and under the other Financing Documents in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting or was continuing to act as Administrative
Agent. Any successor Administrative Agent shall provide the applicable
documentation described in Section 2.13(f)(iii) to the Borrower on or prior to
the date on which it becomes an Administrative Agent hereunder.

 

Section 10.13                     Disbursements of Loans; Payment and Sharing of
Payment.

 

(a)                                 Loan Advances, Payments and Settlements;
Interest and Fee Payments.

 

(i)                                     Unless the Administrative Agent shall
have been notified by telephone, confirmed in writing, by any Lender by
5:00 p.m. (Central time) on the day prior to the date of a proposed borrowing of
Loans, that such Lender will not make available the amount that would constitute
its Applicable Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  Each Lender shall reimburse
Administrative Agent on demand, in accordance with the provisions of the
immediately following paragraph, for all funds disbursed on its behalf by
Administrative Agent pursuant to the first sentence of this clause (i), or if
Administrative Agent so requests, each Lender will remit to Administrative Agent
its Pro Rata Share of any Loan before Administrative Agent disburses the same to
Borrower.  If Administrative Agent elects to require that each Lender make funds
available to Administrative Agent, prior to a disbursement by Administrative
Agent to Borrower, Administrative Agent shall advise each Lender by telephone,
facsimile or e-mail of the amount of such Lender’s Pro Rata Share of the Loan
requested by Borrower no later than noon (Central time) on the date of funding
of such Loan, and each such Lender shall pay Administrative Agent on such date
such Lender’s Pro Rata Share of such requested Loan, in same day funds, by wire
transfer to the Payment Account, or such other account as may be identified by
Administrative Agent to Lenders from time to time.  If any Lender fails to pay
the amount of its Pro Rata Share within one (1) Business Day after
Administrative Agent’s demand, Administrative Agent shall promptly

 

93

--------------------------------------------------------------------------------


 

notify Borrower, and Borrower shall immediately repay such amount to
Administrative Agent.  Any repayment required by Borrower pursuant to this
Section 10.13 shall be accompanied by accrued interest thereon from and
including the date such amount is made available to Borrower to but excluding
the date of payment at the LIBOR Rate then applicable to Loans.  Nothing in this
Section 10.13 or elsewhere in this Agreement or the other Financing Documents
shall be deemed to require Administrative Agent to advance funds on behalf of
any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Administrative Agent or
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

(ii)                                  On the Closing Date, Administrative Agent,
on behalf of Lenders, may elect to advance to Borrower the full amount of the
initial Loans to be made on the Closing Date prior to receiving funds from
Lenders, in reliance upon each Lender’s commitment to make its Pro Rata Share of
such Loans to Borrower in a timely manner on such date.  If Administrative Agent
elects to advance the initial Loans to Borrower in such manner, Administrative
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender’s Pro Rata Share of such Loans unless Administrative Agent
receives such Lender’s Pro Rata Share of such Loans by 3:00 p.m. (Central time)
on the Closing Date.

 

(iii)                               The provisions of this
Section 10.13(a) shall be deemed to be binding upon Administrative Agent and
Lenders notwithstanding the occurrence of any Default or Event of Default, or
any insolvency or bankruptcy proceeding pertaining to Borrower or any other
Credit Party.

 

(b)                                 [reserved].

 

(c)                                  Return of Payments.

 

(i)                                     If Administrative Agent pays an amount
to a Lender under this Agreement in the belief or expectation that a related
payment has been or will be received by Administrative Agent from Borrower and
such related payment is not received by Administrative Agent, then
Administrative Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind, together with
interest accruing on a daily basis at the Federal Funds Rate.

 

(ii)                                  If Administrative Agent determines at any
time that any amount received by Administrative Agent under this Agreement must
be returned to Borrower or paid to any other Person pursuant to any insolvency
Law or otherwise, then, notwithstanding any other term or condition of this
Agreement or any other Financing Document, Administrative Agent will not be
required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Administrative Agent on demand any portion of such amount
that Administrative Agent has distributed to such Lender, together with interest
at such rate, if any, as Administrative Agent is required to pay to Borrower or
such other Person, without setoff, counterclaim or deduction of any kind.

 

(d)                                 Defaulting Lenders.  The failure of any
Defaulting Lender to make any Delayed Draw Term Loan or any payment required by
it hereunder shall not relieve any other Lender of

 

94

--------------------------------------------------------------------------------


 

its obligations to make such Delayed Draw Term Loan or payment, but neither any
other Lender nor Administrative Agent shall be responsible for the failure of
any Defaulting Lender to make a Delayed Draw Term Loan or make any other payment
required hereunder.  Notwithstanding anything set forth herein to the contrary,
a Defaulting Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Lead Lenders” or “Required Lenders” hereunder) for any
voting or consent rights under or with respect to any Financing Document except
that neither the Delayed Draw Commitment Amount of such Lender may be increased
or extended without the consent of such Lender.

 

(e)                                  Sharing of Payments.  If any Lender shall
obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Loan (other than the
application of funds arising from the existence of a Defaulting Lender or
pursuant to the terms of Section 2.7(e)(v) or Section 2.14) in excess of its pro
rata share of payments entitled pursuant to the other provisions of this
Section 10.13, such Lender shall purchase from the other Lenders such
participations in extensions of credit made by such other Lenders (without
recourse, representation or warranty) as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest.  Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this clause
(e) may, to the fullest extent permitted by Law, exercise all its rights of
payment (including pursuant to Section 8.5) with respect to such participation
as fully as if such Lender were the direct creditor of Borrower in the amount of
such participation.  If under any applicable bankruptcy, insolvency or other
similar Law, any Lender receives a secured claim in lieu of a setoff to which
this clause (e) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of Lenders entitled under this clause (e) to share in the benefits of any
recovery on such secured claim.

 

Section 10.14                     Right to Perform, Preserve and Protect.

 

If any Credit Party fails to perform any obligation hereunder or under any other
Financing Document, Administrative Agent itself may, but shall not be obligated
to, cause such obligation to be performed at Borrower’s expense.  Administrative
Agent is further authorized by Borrower and Lenders to make expenditures from
time to time which Administrative Agent, in its reasonable business judgment,
deems necessary or desirable to (i) preserve or protect the business conducted
by Borrower, the Collateral, or any portion thereof and/or (ii) enhance the
likelihood of, or maximize the amount of, repayment of the Loans and other
Obligations.  Borrower hereby agrees to reimburse Administrative Agent on demand
for any and all costs, liabilities and obligations incurred by Administrative
Agent pursuant to this Section 10.13.  Each Lender hereby agrees to indemnify
Administrative Agent upon demand for any and all costs, liabilities and
obligations incurred by Administrative Agent pursuant to this Section 10.14, in
accordance with the provisions of Section 10.6.

 

95

--------------------------------------------------------------------------------


 

Section 10.15                     Additional Titled Agents.

 

Except for rights and powers, if any, expressly reserved under this Agreement to
any bookrunner, arranger or to any titled agent named on the cover page of this
Agreement, other than Administrative Agent (collectively, the “Additional Titled
Agents”), and except for obligations, liabilities, duties and responsibilities,
if any, expressly assumed under this Agreement by any Additional Titled Agent,
no Additional Titled Agent, in such capacity, has any rights, powers,
liabilities, duties or responsibilities hereunder or under any of the other
Financing Documents.  Without limiting the foregoing, no Additional Titled Agent
shall have nor be deemed to have a fiduciary relationship with any Lender.  At
any time that any Lender serving (or whose Affiliate is serving) as an
Additional Titled Agent shall have transferred to any other Person (other than
any Affiliates) all of its interests in the Loans and in the Delayed Draw
Commitment, such Person shall be deemed to have concurrently resigned as such
Additional Titled Agent.

 

Section 10.16                     Administrative Agent May File Proof of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any Restricted Subsidiary,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise to:

 

(a)                                 file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans and all
other Debt that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Article 9 allowed in such judicial
proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and their agents and counsel, and any other amounts due the
Administrative Agent under Article 9.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Debt or
the rights of any Lender or to

 

96

--------------------------------------------------------------------------------


 

authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.

 

ARTICLE 11
MISCELLANEOUS

 

Section 11.1                            Survival.

 

All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement
and the other Financing Documents and the other Financing Documents.  The
provisions of Sections 2.13 and 2.14 and Articles 9, 10 and 11 shall survive the
payment of the Obligations (both with respect to any Lender and all Lenders
collectively) and any termination of this Agreement.

 

Section 11.2                            No Waivers.

 

No failure or delay by Administrative Agent or any Lender in exercising any
right, power or privilege under any Financing Document shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein and therein provided shall be
cumulative and not exclusive of any rights or remedies provided by Law.

 

Section 11.3                            Notices.

 

(a)                                 All notices, requests and other
communications to any party hereunder shall be in writing (including prepaid
overnight courier, facsimile transmission, e mail, electronic submissions or
similar writing) and shall be given to such party at its address, facsimile
number or e mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
Assignment Agreement or in a notice delivered to Borrower and Administrative
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Administrative Agent and Borrower; provided, that
notices, requests or other communications shall be permitted by e mail or other
electronic submissions only in accordance with the provisions of
Section 11.3(c).  Notices sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or facsimile number for
notices and other communications hereunder by written notice to Borrower and the
Administrative Agent.

 

(b)                                 The Administrative Agent agrees that the
receipt of the communications by the Administrative Agent at its e-mail address
set forth above shall constitute effective delivery of the communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
communications have been posted to the Platform (as defined below) shall
constitute effective

 

97

--------------------------------------------------------------------------------


 

delivery of the communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
e-mail address to which the foregoing notice may be sent by electronic
transmission.

 

(c)                                  Borrower hereby acknowledges that (a) the
Administrative Agent may make available to the Lenders materials and/or
information provided by or on behalf of Borrower hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”), (b) the Administrative Agent may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications, and (c) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders, or representatives thereof, that do not wish to receive material
nonpublic information with respect to Borrower or its securities) (each, a
“Public Lender”).  Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, Borrower shall be deemed to have authorized the Administrative Agent
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower or its securities for purposes
of United States Federal and state securities laws (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor”; and (z) the Administrative Agent shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”. 
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless Borrower notifies the Administrative Agent promptly (after
being given a reasonable opportunity to review such Borrower Materials) that any
such document contains material non-public information: (1) the Loan Documents
and (2) notification of changes in the terms of the Loan Documents.

 

(d)                                 THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS RELATED PARTIES
WARRANTS THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF
THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN
THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
CREDIT PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY CREDIT PARTY’S OR

 

98

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 11.4                            Severability.

 

In case any provision of or obligation under this Agreement or any other
Financing Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 11.5                            Amendments and Waivers.

 

(a)                                 General Provisions.  Except as set forth in
Section 2.19, no provision of this Agreement or any other Financing Document may
be amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrower and
Lead Lenders (and, if the rights or duties of Administrative Agent are affected
thereby, by Administrative Agent); provided that no such amendment, waiver or
other modification shall, unless signed or otherwise approved in writing by all
Lenders directly and adversely affected thereby, (A) reduce the principal of,
rate of interest on or any fees with respect to any Loan or forgive any
principal, interest or fees with respect to any Loan, (B) postpone the date
fixed for, or waive, any payment (other than a payment pursuant to
Section 2.3(b), (c) or (g)) of principal of or interest on any Loan or any fees
hereunder or postpone the date of termination of the commitment of any Lender
hereunder, (C) increase the Delayed Draw Commitment Amount of a Lender (or
reinstate any Delayed Draw Commitment Amount of a Lender terminated pursuant to
Section 8.2), (D) change the definition of either or both terms Lead Lenders and
Lead Lenders or the percentage of Lenders which shall be required for Lenders to
take any action hereunder, (E) release all or substantially all of the
Collateral or release all or substantially all of the value of the Guarantees,
except, in each case with respect to this clause (E), as otherwise may be
provided in this Agreement or the other Financing Documents (including in
connection with any disposition permitted hereunder), (F) amend, waive or
otherwise modify this Section 11.5(a) or the definitions of the terms used in
this Section 11.5(a) insofar as the definitions affect the substance of this
Section 11.5(a); (G) reduce the required percentages of Mortgaged Properties
pursuant to Section 4.10(d); or (H) consent to the assignment, delegation or
other transfer by any Credit Party of any of its rights and obligations under
any Financing Document or release Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (G),
pursuant to a merger or consolidation permitted pursuant to this Agreement.  It
is hereby understood and agreed that all Lenders shall be deemed directly and
adversely affected by an amendment, waiver or other modification of the type
described in the preceding clauses (D), (E), (F), (G) and (H) of the preceding
sentence.

 

(b)                                 Eligible Secured Swap Counterparty Consent
Rights.  Without limitation of the provisions of the preceding clause (a), no
waiver, amendment or other modification to this Agreement shall, unless signed
by each Eligible Secured Swap Counterparty then in existence,

 

99

--------------------------------------------------------------------------------


 

modify the provisions of Section 8.6 in any manner adverse to the interests of
each such Eligible Secured Swap Counterparty.

 

Section 11.6                            Assignments; Participations; Replacement
of Lenders.

 

(a)                                 Assignments.

 

(i)                                     Any Lender may at any time assign to one
or more Eligible Assignees all or any portion of such Lender’s Loans and
interest in the Delayed Draw Commitment, together with all related obligations
of such Lender hereunder.  Except as Administrative Agent may otherwise agree,
the amount of any such assignment (determined as of the date of the applicable
Assignment Agreement or, if a “Trade Date” is specified in such Assignment
Agreement, as of such Trade Date) shall be in a minimum aggregate amount equal
to $5,000,000 or, if less, the assignor’s entire interests in the Delayed Draw
Commitment and outstanding Loans; provided, that, in connection with
simultaneous assignments to two or more related Approved Funds, such Approved
Funds shall be treated as one assignee for purposes of determining compliance
with the minimum assignment size referred to above.  Borrower and Administrative
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned to an Eligible Assignee until
Administrative Agent shall have received and accepted an effective Assignment
Agreement executed, delivered and fully completed by the applicable parties
thereto, such other information regarding such Eligible Assignee as
Administrative Agent reasonably shall require and a processing fee of $3,500;
provided, only one processing fee shall be payable in connection with
simultaneous assignments to two or more related Approved Funds.

 

(ii)                                  From and after the date on which the
conditions described above have been met, (A) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such Assignment
Agreement, shall have the rights and obligations of a Lender hereunder and
(B) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment Agreement, shall be
released from its rights and obligations hereunder (other than those that
survive termination pursuant to Section 11.1), provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been Defaulting Lender.  Upon the
request of the Eligible Assignee (and, as applicable, the assigning Lender)
pursuant to an effective Assignment Agreement, Borrower shall execute and
deliver to the Eligible Assignee (and, as applicable, the assigning Lender)
Notes in the aggregate principal amount equal to the sum of (x) such Eligible
Assignee’s Loans and (y) such Eligible Assignee’s Pro Rata Share of the Delayed
Draw Commitment outstanding at the time of such execution (and, as applicable,
Notes in the principal amount equal to the sum of (x) the Loans retained by the
assigning Lender and (y) the assigning Lender’s retained Pro Rata Share of the
Delayed Draw Commitment).  Upon receipt by the assigning Lender of such Note,
the assigning Lender shall return to Borrower any prior Note held by it.

 

(iii)                               Administrative Agent, acting solely for this
purpose as a non-fiduciary agent of Borrower, shall maintain at its offices a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the commitments of,
and principal amount (and stated interest) of the Loans owing to, such Lender

 

100

--------------------------------------------------------------------------------


 

pursuant to the terms hereof.  The entries in such register shall be conclusive,
and Borrower, Administrative Agent and Lenders may treat each Person whose name
is recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  Such
register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Administrative Agent.

 

(iv)                              Notwithstanding the foregoing provisions of
this Section 11.6(a) or any other provision of this Agreement, any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(v)                                 Notwithstanding the foregoing provisions of
this Section 11.6(a) or any other provision of this Agreement, Administrative
Agent has the right, but not the obligation, to effectuate assignments of Loans
and Delayed Draw Commitment Amounts via an electronic settlement system
acceptable to Administrative Agent as designated in writing from time to time to
Lenders by Administrative Agent (the “Settlement Service”).  At any time when
Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 11.6(a).  Each assigning Lender and proposed Eligible
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Delayed Draw Commitment
Amounts pursuant to the Settlement Service.  With the prior approval of each of
Administrative Agent and Borrower, as applicable, Administrative Agent’s and
Borrower’s approval of such Eligible Assignee shall be deemed to have been
automatically granted with respect to any transfer effected through the
Settlement Service.  Assignments and assumptions of the Loans and Delayed Draw
Commitment Amounts shall be effected by the provisions otherwise set forth
herein until Administrative Agent notifies Lenders of the Settlement Service as
set forth herein.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Delayed Draw Term Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Delayed Draw Term Loans in
accordance with its Delayed Draw Commitment Percentage.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph,

 

101

--------------------------------------------------------------------------------


 

then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(b)                                 Participations.

 

Any Lender may at any time, without the consent of, or notice to, Borrower or
Administrative Agent, sell to one or more Persons participating interests in its
Loans, commitments or other interests hereunder (any such Person, a
“Participant”).  In the event of a sale by a Lender of a participating interest
to a Participant, (i) such Lender’s obligations hereunder shall remain unchanged
for all purposes, (ii) Borrower and Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations hereunder and (iii) all amounts payable by Borrower shall be
determined as if such Lender had not sold such participation and shall be paid
directly to such Lender.  No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in
Section 11.5 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders.  The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.7(e)(v) and 2.13 (subject to the
requirements and limitations therein, including the requirements under
Section 2.13(f) (it being understood that the documentation required under
Section 2.13(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section; provided that such Participant
(i) agrees to be subject to the provisions of Sections 2.7(e)(v), 2.13 and
11.6(c) as if it were an assignee under paragraph (a) of this Section and
(ii) shall not be entitled to receive any greater payment under Sections
2.7(e)(v) and 2.13, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) by any Governmental Authority made subsequent to the date
hereof that occurs after the Participant acquired the applicable participation.
Borrower agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 8.5.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Financing Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any commitments, loans, letters of credit or its other obligations under any
Financing Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the

 

102

--------------------------------------------------------------------------------


 

contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(c)                                  First Out, Second Out Tranches.  Borrower
and Administrative Agent agree to execute and deliver amendments to this
Agreement in form and substance reasonably satisfactory to Borrower (such
approval not to be unreasonably withheld, delayed or conditioned) and
Administrative Agent within fifteen (15) days of written request from the Lead
Lenders if such amendments act only to change the priority or allocation of
payments by Borrower among the Lenders hereunder (or among existing and new
Lenders after giving effect to any permitted assignment under Section 11.6(a)).
Notwithstanding the provisions of Section 11.5, each Lender agrees to execute
and deliver such amendments within fifteen (15) days of written request from the
Lead Lenders which do not change the priority or allocation of payments to such
Lender.

 

(d)                                 Credit Party Assignments.

 

No Credit Party may assign, delegate or otherwise transfer any of its rights or
other obligations hereunder or under any other Financing Document without the
prior written consent of Administrative Agent and each Lender.

 

Section 11.7                            Headings.

 

Headings and captions used in the Financing Documents (including the Exhibits,
Schedules and Annexes hereto and thereto) are included for convenience of
reference only and shall not be given any substantive effect.

 

Section 11.8                            Confidentiality.

 

Administrative Agent and each Lender shall hold all non-public information
regarding the Credit Parties and their respective businesses in accordance with
such Person’s customary procedures for handling information of such nature,
except that disclosure of such information may be made (i) to their respective
agents, employees, Subsidiaries, Affiliates, attorneys, auditors, professional
consultants, rating agencies, insurance industry associations and portfolio
management services, (ii) to prospective transferees or purchasers of any
interest in the Loans, and to prospective contractual counterparties (or the
professional advisors thereto) in Swap Contracts permitted hereby, provided that
any such Persons shall have agreed to be bound by the provisions of this
Section 11.8, (iii) as required by Law, subpoena, judicial order or similar
order and in connection with any litigation, (iv) as may be required in
connection with the examination, audit or similar investigation of such Person
and (v) to a Person that is a trustee, investment advisor, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization. For the purposes of this
Section, “Securitization” shall mean a public or private offering by a Lender or
any of its Affiliates or their respective successors and assigns, of Capital
Stock which represent an interest in, or which are collateralized, in whole or
in party, by the Loans.  Confidential information shall not include information
that either (A) is in the public domain, or becomes part of the public domain
after disclosure to such Person through no fault of such Person, or (B) is
disclosed to such Person by a Person other than a Credit Party, provided
Administrative Agent does not have actual knowledge

 

103

--------------------------------------------------------------------------------


 

that such Person is prohibited from disclosing such information.  The
obligations of Administrative Agent and Lenders under this Section 11.8 shall
supersede and replace the obligations of Administrative Agent and Lenders under
any confidentiality agreement in respect of this financing executed and
delivered by Administrative Agent or any Lender prior to the date hereof.

 

Section 11.9                            Waiver of Consequential and Other
Damages.

 

To the fullest extent permitted by applicable Law, Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of this
Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

 

Section 11.10                     Marshaling; Payments Set Aside.

 

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in payment of any or all of the Obligations.  To the extent
that Borrower makes any payment or Administrative Agent enforces its Liens or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such enforcement or set-off is subsequently
invalidated, declared to be fraudulent or preferential, set aside, or required
to be repaid by anyone, then to the extent of such recovery, the Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or set-off had not
occurred.

 

Section 11.11                     GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

EXCEPT AS OTHERWISE SET FORTH IN THE MORTGAGES, THIS AGREEMENT, EACH NOTE AND
EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR THERETO OR
ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE),
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE
OF NEW YORK AND IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S
ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. 
BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF

 

104

--------------------------------------------------------------------------------


 

THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  BORROWER
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH
SERVICE OF PROCESS MAY BE MADE UPON BORROWER BY CERTIFIED OR REGISTERED MAIL,
RETURN RECEIPT REQUESTED, ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED.

 

Section 11.12                     WAIVER OF JURY TRIAL.

 

EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THE FINANCING DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.  EACH OF BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT
AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF BORROWER, ADMINISTRATIVE AGENT
AND EACH LENDER WARRANTS AND REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF
REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

Section 11.13                     Publication; Advertisement.

 

Each Lender and each Credit Party hereby authorizes the Arranger to publish the
name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which the Arranger elects to submit for
publication.  In addition, each Lender and each Credit Party agrees that the
Arranger may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date.  With respect to any of the foregoing, the Arranger shall provide
Borrower with an opportunity to review and confer with the Arranger regarding
the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period, the
Arranger may, from time to time, publish such information in any media form
desired by the Arranger, until such time that Borrower shall have requested the
Arranger cease any such further publication.

 

105

--------------------------------------------------------------------------------


 

Section 11.14                     Counterparts; Integration.

 

This Agreement and the other Financing Documents may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Signatures by
facsimile shall bind the parties hereto.  This Agreement and the other Financing
Documents constitute the entire agreement and understanding among the parties
hereto and supersede any and all prior agreements and understandings, oral or
written, relating to the subject matter hereof.

 

Section 11.15                     No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

Section 11.16                     USA PATRIOT Act Notification.

 

Administrative Agent (for itself and not on behalf of any Lender) and each
Lender hereby notifies Borrower that pursuant to the requirements of the USA
PATRIOT Act, it is required to obtain, verify and record certain information and
documentation that identifies Borrower, which information includes the name and
address of Borrower and such other information that will allow Administrative
Agent or such Lender, as applicable, to identify Borrower in accordance with the
USA PATRIOT Act.

 

Section 11.17                     [Reserved].

 

Section 11.18                     Keepwell.

 

Borrower absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party that is not a Qualified ECP Credit Party to honor all of such other Credit
Party’s obligations under any Financing Document in respect of Swap Obligations
(provided that Borrower shall only be liable under this Section 11.18 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 11.18, or otherwise under this Agreement, as
it relates to such other Credit Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of Borrower under this Section 11.18 shall remain in full force
and effect for so long as this Agreement shall remain in effect. Borrower
intends that this Section 11.18 constitute, and this Section 11.18 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

106

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

/s/ Lance Peterson

 

 

Name:

Lance Peterson

 

 

Title:

 Interim Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

Address:

1114 Avenue of the Americas

 

 

 

34th Floor

 

 

 

New York, NY 10036

 

 

 

Attention:   Secretary and General Counsel

 

 

 

Facsimile number: (212) 697-9466

 

E-mail Address: ssomalya@warrenresources.com

 

Taxpayer Identification Number: 11-3024080

 

 

 

Borrower’s Account Designation:

 

 

 

JPMorgan Chase Bank

 

One Chase Plaza

 

New York, NY 10081

 

ABA No.: 021000021

 

Account No.: 459-1-517471

 

Account Name:  Warren Resources, Inc.

 

489 Fifth Avenue, 32nd Floor

 

New York, NY 10017

 

--------------------------------------------------------------------------------


 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Joshua G. James

 

 

Name: Joshua G. James

 

 

Title: Vice President

 

 

 

 

Address for notices:

 

 

 

Wilmington Trust, N.A.

 

50 South Sixth Street, Suite 1290

 

Minneapolis, MN 55402

 

Attention: Meghan McCauley

 

Telephone: (612) 217-5647

 

Facsimile: (612) 217-5651

 

Email: MMcCauley@WilmingtonTrust.com

 

 

 

with a copy to:

 

 

 

Lindquist & Vennum LLP

 

4200 IDS Center

 

80 South Eighth Street

 

Minneapolis, MN 55402

 

Attention: Mark C. Dietzen, Esq.

 

Telephone: (612) 371-2452

 

Facsimile: (612) 371-3207

 

Email: MDietzen@Lindquist.com

 

 

 

Payment Account:

 

Wilmington Trust, N.A.

 

Wilmington, DE

 

ABA No.: 031100092

 

Account No.: 112032-000

 

Account Name: Warren Resources, Inc. 2nd Lien

 

--------------------------------------------------------------------------------


 

 

FS INVESTMENT CORPORATION

 

 

 

 

By:

GSO/Blackstone Debt Funds

 

 

Management LLC, as Sub-Adviser

 

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

FS Investment Corporation

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

FS Investment Corporation

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Facsimile: (201) 244-3775

 

Email: 12012443775@tls.ldsprod.com

 

 

 

with a copy to:

 

 

 

FS Investment Corporation

 

c/o Franklin Square Capital Partners

 

2929 Arch Street, Suite 675

 

Philadelphia, PA 19104

 

Attention: Sean Coleman

 

Email: sean.coleman@franklinsquare.com

 

 

 

with a copy to:

 

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FS INVESTMENT CORPORATION II

 

 

 

 

By:

GSO/Blackstone Debt Funds

 

 

Management LLC, as Sub-Adviser

 

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

FS Investment Corporation II

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

FS Investment Corporation II

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Facsimile: (201) 244-3775

 

Email: 12012443775@tls.ldsprod.com

 

 

 

with a copy to:

 

 

 

FS Investment Corporation II

 

c/o Franklin Square Capital Partners

 

2929 Arch Street, Suite 675

 

Philadelphia, PA 19104

 

Attention: Sean Coleman

 

Email: sean.coleman@franklinsquare.com

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to
Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FS INVESTMENT CORPORATION III

 

 

 

By:

GSO/Blackstone Debt Funds

 

 

Management LLC, as Sub-Adviser

 

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

FS Investment Corporation III

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

FS Investment Corporation III

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Facsimile: (201) 244-3775

 

Email: 12012443775@tls.ldsprod.com

 

 

 

with a copy to:

 

 

 

FS Investment Corporation III

 

c/o Franklin Square Capital Partners

 

2929 Arch Street, Suite 675

 

Philadelphia, PA 19104

 

Attention: Sean Coleman

 

Email: sean.coleman@franklinsquare.com

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FS ENERGY AND POWER FUND

 

 

 

By: GSO Capital Partners LP, as Sub-Adviser

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

FS Energy and Power Fund

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Valerie Kristberg or Dwight Scott

 

Facsimile: (646) 455-4153

 

Email: valerie.kritsberg@gsocap.com or dwight.scott@gsocap.com

 

 

 

with a copy to:

 

 

 

FS Energy and Power Fund

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Facsimile: (201) 812-7906

 

Email: 12018127906@tls.ldsprod.com

 

 

 

with a copy to:

 

 

 

FS Energy and Power Fund

 

c/o Franklin Square Capital Partners

 

2929 Arch Street, Suite 675

 

Philadelphia, PA 19104

 

Attention: Sean Coleman

 

Email: sean.coleman@franklinsquare.com

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COBBS CREEK LLC

 

 

 

By: FS Investment Corporation II, as Sole Member

 

By: GSO/Blackstone Debt Funds Management LLC, as Sub-Adviser

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

Cobbs Creek LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

Cobbs Creek LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Facsimile: (972) 499-4213

 

Email: 19724994213@tls.ldsprod.com

 

 

 

with a copy to:

 

 

 

Cobbs Creek LLC

 

c/o Franklin Square Capital Partners

 

201 Rouse Boulevard

 

Philadelphia, PA 19112

 

Attention: Sean Coleman

 

Email: sean.coleman@franklinsquare.com

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RACE STREET FUNDING LLC

 

 

 

By: FS Investment Corporation, as Sole Member

 

By: GSO/Blackstone Debt Funds Management LLC, as Sub-Adviser

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

Race Street Funding LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

Race Street Funding LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Facsimile: (972) 499-4213

 

Email: 19724994213@tls.ldsprod.com

 

 

 

with a copy to:

 

 

 

Race Street Funding LLC

 

c/o Franklin Square Capital Partners

 

201 Rouse Boulevard

 

Philadelphia, PA 19112

 

Attention: Sean Coleman

 

Email: sean.coleman@franklinsquare.com

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LEHIGH RIVER LLC

 

 

 

By: FS Investment Corporation II, as Sole Member

 

By: GSO/Blackstone Debt Funds Management LLC, as Sub-Adviser

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

Lehigh River LLC

 

c/o Virtus Group, LP

 

5400 Westheimer Court, Suite 760

 

Houston, TX 77056

 

Attention: Lisa Baltagi

 

Email: notices.lehighriver@virtusllc.com

 

 

 

with a copy to:

 

 

 

Lehigh River LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

Lehigh River LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Telephone: (212) 503-2146

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JUNIATA RIVER LLC

 

 

 

By: FS Investment Corporation II, as Sole Member

 

By: GSO/Blackstone Debt Funds Management LLC, as Sub-Adviser

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

Juniata River LLC

 

c/o Virtus Group, LP

 

5400 Westheimer Court, Suite 760

 

Houston, TX 77056

 

Attention: Trang Tran-Rojas

 

Email: notices.juniatariverllc@virtusllc.com

 

 

 

with a copy to:

 

 

 

Juniata River LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

Juniata River LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Telephone: (212) 503-2146

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GREEN CREEK LLC

 

 

 

By: FS Investment Corporation II, as Sole Member

 

By: GSO/Blackstone Debt Funds Management LLC, as Sub-Adviser

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

Green Creek LLC

 

c/o Virtus Group, LP

 

5400 Westheimer Court, Suite 760

 

Houston, TX 77056

 

Attention: Eric Axelson

 

Email: notices.greencreekllc@virtusllc.com

 

 

 

with a copy to:

 

 

 

Green Creek LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

Green Creek LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Telephone: (212) 503-2146

 

Email: 14697892695@tls.ldsprod.com

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JEFFERSON SQUARE FUNDING LLC

 

 

 

By: FS Investment Corporation III, as Sole Member

 

By: GSO/Blackstone Debt Funds Management LLC, as Sub-Adviser

 

 

 

By:

/s/ Marisa Beeney

 

Name: Marisa Beeney

 

Title: Authorized Signatory

 

 

 

Address for notices:

 

 

 

Jefferson Square Funding LLC

 

c/o Virtus Partner LLP

 

5400 Westheimer Court, Suite 760

 

Houston, TX 77056

 

Attention: Virtus Partners LLC

 

Email: notices.jeffersonsquarefundingllc@virtusllc.com

 

 

 

with a copy to:

 

 

 

Jefferson Square Funding LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Brad Marshall

 

Facsimile: (646) 455-4153

 

Email: brad.marshall@gsocap.com

 

 

 

with a copy to:

 

 

 

Jefferson Square Funding LLC

 

c/o GSO / Blackstone Debt Funds

 

Management LLC

 

345 Park Avenue, 31st Floor

 

New York, NY 10154

 

Attention: Angelina Perkovic

 

Telephone: (212) 503-2146

 

Email: 14697892695@tls.ldsprod.com

 

 

 

with a copy to:

 

 

 

Kirkland & Ellis LLP

 

600 Travis Street, Suite 2400

 

Houston, TX 77002

 

Attention: Lucas E. Spivey

 

Telephone: (713) 835-3640

 

Facsimile: (713) 835-3601

 

Email: lucas.spivey@kirkland.com

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

Annex A

 

Commitment Annex
(as of the Closing Date)

 

Converted Term Loans

 

Conversion Lender

 

Conversion Value

 

Cobbs Creek LLC

 

$

5,584,660.00

 

FS Energy and Power Fund

 

$

26,364,475.00

 

FS Investment Corporation II

 

$

8,573,537.50

 

FS Investment Corporation III

 

$

5,964,200.00

 

Race Street Funding LLC

 

$

677,750.00

 

TOTAL:

 

$

47,164,622.50

 

 

New Term Loans

 

Lender

 

New Term Loan
Commitment

 

Cobbs Creek LLC

 

$

8,240,000.00

 

FS Energy and Power Fund

 

$

96,425,492.17

 

FS Investment Corporation

 

$

1,478,804.40

 

FS Investment Corporation II

 

$

12,650,000.00

 

FS Investment Corporation III

 

$

8,800,000.00

 

Green Creek LLC

 

$

3,604,092.85

 

Jefferson Square Funding LLC

 

$

13,013,479.00

 

Juniata River LLC

 

$

11,842,019.38

 

Lehigh River LLC

 

$

15,446,112.20

 

Race Street Funding LLC

 

$

1,000,000.00

 

TOTAL:

 

$

172,500,000.00

 

 

Delayed Draw Term Loans

 

Lender

 

Commitment

 

Delayed Draw
Commitment Percentage

 

FS Energy and Power Fund

 

$

16,769,651.00

 

55.90

%

FS Investment Corporation

 

$

431,096.00

 

1.44

%

FS Investment Corporation II

 

$

9,005,604.00

 

30.02

%

FS Investment Corporation III

 

$

3,793,649.00

 

12.65

%

TOTAL:

 

$

30,000,000.00

 

100.0

%

 

--------------------------------------------------------------------------------


 

Annex B

 

Closing Checklist

 

See Attached.

 

--------------------------------------------------------------------------------


 

Exhibit A to Credit Agreement

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

(3)  Select as appropriate.

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

[Assignor [is] [is not] a Defaulting Lender]

 

2.                                      Assignee[s]:

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          Warren Resources, Inc.

 

4.                                      Administrative Agent: Wilmington Trust,
National Association, as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement:  Credit Agreement,
dated as of May 22, 2015, among Warren Resources, Inc. the Lenders from time to
time party thereto, and Wilmington Trust, National Association, as
Administrative Agent

 

6.                                      Assigned Interest:

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Commitment/Loans
for all Lenders(7)

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans(8)

 

CUSIP
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                            Trade Date:                         ](9)

 

Effective Date:                                      , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

(6)  List each Assignee, as appropriate.

(7)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

(8)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(9)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

[Consented to and](10) Accepted:

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as

 

 Administrative Agent

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

WARREN RESOURCES, INC.

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(10)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1.                            Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][[the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Financing
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Financing Documents or any collateral thereunder,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Financing Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Financing Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Financing Documents,
and (ii) it will perform in accordance with their terms all of the

 

Exhibit A-4

--------------------------------------------------------------------------------


 

obligations which by the terms of the Financing Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the][the relevant] Assignee for amounts
which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit A-5

--------------------------------------------------------------------------------


 

Exhibit B to Credit Agreement

 

COMPLIANCE CERTIFICATE

 

WARREN RESOURCES, INC.

 

Date:                     ,

 

This certificate is given by                                           , a
Responsible Officer of Warren Resources, Inc. (“Borrower”), pursuant to
Section 4.1(c) of that certain Credit Agreement dated as of May 22, 2015 among
Borrower, Lenders from time to time party thereto and Wilmington Trust, National
Association, as Administrative Agent for Lenders (as such agreement may have
been amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

The undersigned Responsible Officer on behalf of Borrower hereby certifies to
Administrative Agent and Lenders that:

 

(a)                                 the financial statements delivered with this
certificate in accordance with Section 4.1(a) and/or 4.1(b) of the Credit
Agreement fairly present in all material respects the results of operations and
financial condition of Borrower and the Subsidiaries as of the dates and the
accounting period covered by such financial statements;

 

(b)                                 I have reviewed the terms of the Credit
Agreement and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and conditions of Borrower and the
Subsidiaries during the accounting period covered by such financial statements;

 

(c)                                  such review has not disclosed the existence
during or at the end of such accounting period, and I have no knowledge of the
existence as of the date hereof, of any condition or event that constitutes a
Default or an Event of Default, except as set forth in Schedule 1 hereto, which
includes a description of the nature and period of existence of such Default or
an Event of Default and what action Borrower has taken, is undertaking and
proposes to take with respect thereto; and

 

(d)                                 Borrower is in compliance with the covenants
contained in Article 6 of the Credit Agreement, as demonstrated by the
calculation of such covenants below, except as set forth below.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

of Borrower

 

Exhibit B-2

--------------------------------------------------------------------------------


 

CONSOLIDATED FIRST LIEN LEVERAGE RATIO
(Section 6.1)(11)

 

EBITDAX for the applicable measurement period (the “Defined Period”) is defined
as follows:

 

The consolidated net income (or loss) for the Defined Period of Borrower and its
Consolidated Subsidiaries (excluding the net income or loss of Unrestricted
Subsidiaries) determined on a consolidated basis in accordance with GAAP, but
excluding: (a) the income (or loss) of any Person (other than Subsidiaries of
Borrower) in which Borrower or any of its Subsidiaries has an ownership interest
unless received by Borrower or its Subsidiary in a cash distribution; and
(b) the income (or loss) of any Person accrued prior to the date it became a
Subsidiary of Borrower or is merged into or consolidated with Borrower.

 

$

 

 

 

 

 

Plus:

 

Interest expense, deducted (minus any interest income) in the determination of
net income for the Defined Period

 

 

 

 

 

 

 

 

 

Any provision for (or less any benefit, including income tax credits, from)
federal, state, local or other income and franchise taxes deducted in the
determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

Amortization, depreciation and depletion of reserves deducted in the
determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

Oil and gas asset impairment write downs deducted (minus any write ups included)
in the determination of net income for the Defined Period

 

 

 

 

 

 

 

 

 

Lease impairment expenses included in the determination of net income during the
Defined Period

 

 

 

 

 

 

 

 

 

Exploration expenses included in the determination of net income during the
Defined Period

 

 

 

 

 

 

 

 

 

Losses (minus any gains) from Asset Dispositions included in the determination
of net income for the Defined Period (excluding sales, expenses or losses
related to current assets)

 

 

 

 

 

 

 

 

 

Other non-cash expenses deducted (minus any non-cash gains or income included)
in the determination of net income for the Defined Period and for which no cash
outlay (or cash receipt) is foreseeable prior to the Maturity Date (excluding
(i) any such non-cash expenses that are not an extraordinary item to the extent
that it represents an accrual or reserve for a potential

 

 

 

--------------------------------------------------------------------------------

(11)  NTD: Calculation of EBITDAX to be discussed.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

 

 

cash expense in any future period or amortization of a prepaid cash expense that
was paid in a prior period or (ii) any such non-cash gains which represent the
reversal of any accrual of or cash reserve for, anticipated cash expenses in any
prior period)

 

 

 

 

 

 

 

 

 

Expenses and fees deducted in the determination of net income and incurred
during the Defined Period to consummate the transactions contemplated by the
Financing Documents

 

 

 

 

 

 

 

 

 

Extraordinary losses (or minus any extraordinary gains) included in the
determination of net income during the Defined Period, net of related tax
effects

 

 

 

 

 

 

 

 

 

Exclusion of the non-cash effect of the early extinguishment of long term debt
and stock option expense

 

 

 

 

 

 

 

 

 

Unrealized losses (minus unrealized gains) with respect to Swap Obligations in
such period

 

 

 

 

 

 

 

 

 

EBITDAX (defined in a manner consistent with the foregoing) of any person or
properties constituting a division or line of business of any business entity,
division or line of business, in each case, acquired by the Borrower or any
Subsidiary of the Borrower during such period shall be included on a pro forma
basis for each quarter prior to the acquisition of such person or property
included in such period

 

 

 

 

 

 

 

Minus:

 

EBITDAX (defined in a manner consistent with the foregoing) of any person or
properties constituting a division or line of business of any business entity,
division or line of business, in each case, disposed of by the Borrower or any
Subsidiary of the Borrower during such period shall be deducted on a pro forma
basis for each quarter prior to the disposition of such person or property
included in such period

 

 

 

 

 

EBITDAX for the Defined Period

 

$

 

 

 

Consolidated First Lien Secured Debt

 

$

 

 

 

Consolidated First Lien Leverage Ratio of Consolidated First Lien Secured Debt
to EBITDAX for the Defined Period

 

     to 1.0

 

 

 

Maximum Allowed First Lien Leverage Ratio for the Defined Period

 

5.5/5.0 to 1.0

 

 

 

In Compliance

 

Yes/No

 

Exhibit B-4

--------------------------------------------------------------------------------


 

Schedule 1 to
Compliance Certificate

 

[Borrower to list any existing Defaults or Events of Default, specifying the
nature and period of existence of each, and the actions Borrower has taken, is
undertaking and proposes to take in respect thereof.  If no Defaults and no
Events of Default are then in existence, such schedule should read “None”.]

 

Exhibit B-5

--------------------------------------------------------------------------------


 

Exhibit C to Credit Agreement

 

Notice of Borrowing

 

WARREN RESOURCES, INC.

 

Date:                        ,

 

This certificate is given by                                         , a
Responsible Officer of Warren Resources, Inc. (“Borrower”), on behalf of
Borrower pursuant to Section 2.2(a) of that certain Credit Agreement dated as of
May 22, 2015 among Borrower, Lenders from time to time party thereto and
Wilmington Trust, National Association, as Administrative Agent for Lenders (as
such agreement may have been amended, restated, supplemented or otherwise
modified from time to time the “Credit Agreement”).  Capitalized terms used
herein without definition shall have the meanings set forth in the Credit
Agreement.

 

The undersigned Responsible Officer hereby gives notice to Administrative Agent
of Borrower’s request to:  [complete as appropriate]

 

(a)           on [    date    ] borrow $[                    ] of [Converted
Term Loans][New Term Loans][Delayed Draw Term Loans], which [Converted Term
Loans][New Term Loans][Delayed Draw Term Loans] shall be LIBOR Loans having an
Interest Period of 3 months;

 

(b)           on [    date    ] continue $[                ]of the aggregate
outstanding principal amount of the [              ] Loan, bearing interest at
the LIBOR, as a LIBOR Loan having an Interest Period of 3 months.

 

The undersigned officer hereby certifies that except as set forth on Exhibit A
hereto, both before and after giving effect to the request in item (a) above
each of the conditions precedent set forth in Sections 7.2(c) and 7.2(d) have
been satisfied.

 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By

 

 

Name

 

 

Title

 

of Borrower

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Exhibit D to Credit Agreement

 

[FORM OF SWAP INTERCREDITOR AGREEMENT]

 

Exhibit D-1

--------------------------------------------------------------------------------


 

SWAP INTERCREDITOR AGREEMENT

 

THIS SWAP INTERCREDITOR AGREEMENT (this “Agreement”) is entered into as of
May 22, 2015 by and among Warren Resources, Inc., a Maryland corporation
(“Borrower”) the other subsidiaries of Borrower party as Guarantors under the
Credit Agreement (collectively referred to as “Guarantors,” and together with
Borrower, collectively referred to as “Credit Parties”), Cargill, Incorporated,
acting through its Cargill Risk Management Business Unit (the “Initial Secured
Swap Counterparty”), any other Person that hereafter becomes a party to this
Agreement as a “Secured Swap Counterparty” pursuant to the Joinder Supplement,
Wilmington Trust, National Association, as administrative agent for the Lenders
under the Credit Agreement (in such capacity, “Administrative Agent”) and each
other Person that from time to time becomes a party hereto in accordance with
the terms of this Agreement.

 

RECITALS:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of May 22, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the various banks and
other financial institutions and entities from time to time parties thereto
(collectively referred to as “Lenders”) and Administrative Agent, Lenders have
made Loans (as such term is defined in the Credit Agreement) to the Credit
Parties;

 

WHEREAS, pursuant to (a) the Security Agreement, dated as of the date hereof (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified, refinanced or replaced from time to time, the “Security
Agreement”), (b) the other Collateral Documents (as defined in the Credit
Agreement), Borrower and each Guarantor party thereto has granted a security
interest on a First Lien basis in the Collateral to secure the Obligations;

 

WHEREAS, certain Credit Parties and Initial Secured Swap Counterparty have
entered into that certain ISDA Master Agreement, dated as of May 22, 2015,
including the schedules, exhibits and annexes related thereto, and have entered
into or may enter into one or more transaction confirmations thereunder
(collectively referred to as the “Initial ISDA”);

 

WHEREAS, Borrower and Guarantors may from time to time after the date hereof
enter into additional Approved ISDAs to the extent permitted under the Credit
Agreement and the other applicable Principal Agreements, in each case which may
be secured on a First Lien basis by all or a portion of the Collateral pursuant
to the terms of the Security Instruments;

 

WHEREAS, Borrower and Guarantors may from time to time after the date hereof
enter into additional agreements evidencing indebtedness or other obligations to
the extent permitted under the Credit Agreement and the other applicable
Principal Agreements, in each case which may be secured on a First Lien basis by
all or a portion of the Collateral pursuant to the terms of the Security
Instruments;

 

WHEREAS, the Credit Agreement and the Initial ISDA provide, among other things,
that the parties thereto shall enter into this Agreement to, among other things,
define the rights,

 

--------------------------------------------------------------------------------


 

duties, authorities and responsibilities of Administrative Agent and the
respective rights and remedies among the Secured Parties with respect to the
Collateral; and

 

WHEREAS, in order to induce the Secured Parties to enter into the transactions
contemplated by the Principal Agreements, each of the parties hereto has agreed
to the agency, intercreditor and other provisions set forth in this Agreement,
and Administrative Agent (on behalf of Lenders), Secured Swap Counterparties and
Credit Parties desire to enter into this Agreement to establish certain terms
relating to the relative rights of the Lenders Parties and Secured Swap
Counterparties with respect to the First Lien security for payment of the Credit
Obligations owed by Credit Parties to Lenders and the Swap Obligations owed by
Credit Parties to Secured Swap Counterparties.

 

AGREEMENTS:

 

In consideration of the premises, the mutual covenants and promises of this
Agreement  and other consideration, the receipt and adequacy of which are hereby
acknowledged, Credit Parties, Secured Swap Counterparties and Administrative
Agent on behalf of the Lenders agree as follows.

 

Definitions.  The following terms shall have the meanings set forth below, and
terms capitalized but not defined herein shall have the meaning set forth in the
Credit Agreement, as in effect on the date hereof:

 

Accelerated Creditor means any Creditor that has delivered notice of a
Triggering Event to Administrative Agent, and (i) declared an Early Termination
Date under an Approved ISDA, or (ii) holds Loans that have matured (whether by
acceleration or otherwise).

 

Administrative Agent is defined in the preamble.

 

Affiliate has the meaning assigned to such term in the Credit Agreement.

 

Agreement is defined in the preamble.

 

Approved ISDA means (a) the Initial ISDA, (b) any ISDA Master Agreement
(including the confirmations, schedules, annexes and exhibits related thereto)
executed and delivered in reliance upon the terms of Section 2(c), and (c) any
other ISDA Master Agreement (including the confirmations, schedules, annexes and
exhibits related thereto) between any Credit Party and any Secured Swap
Counterparty that is approved by Administrative Agent and the Lead Lenders.

 

Bankruptcy Code Title 11 of the United States Code, entitled “Bankruptcy”, as
now and hereafter in effect, or any successor statute.

 

Borrower is defined in the preamble.

 

Business Day has the meaning assigned to such term in the Credit Agreement.

 

Collateral means the “Collateral” as defined in the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

Contractual Obligations as to any Person means any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

Credit Agreement is defined in the recitals to this Agreement.

 

Credit Obligations means the “Obligations” as defined in the Credit Agreement.

 

Creditors means, collectively, Lender Parties and Secured Swap Counterparties.

 

Cross-Default is defined in clause (c) of the definition of “Triggered Event.”

 

Debtor Relief Law has the meaning assigned to such term in the Credit Agreement.

 

Early Termination Event means, with respect to any Approved ISDA, the
designation or occurrence of an “Early Termination Date” (as defined in such
Approved ISDA) or the occurrence of any event of default (howsoever defined)
under any Approved ISDA that results in the termination of one or more
transactions under such Approved ISDA.

 

Eligible Secured Swap Counterparty has the meaning assigned to such term in the
Credit Agreement.

 

Event of Default means (x) an “Event of Default” under and as defined in the
Credit Agreement or (y) any Early Termination Event under any Approved ISDA with
respect to which Borrower or any other Credit Party is the “Defaulting Party” or
“Affected Party,” as the case may be.

 

Financing Documents means each document defined as a “Financing Document” in the
Credit Agreement.

 

First Lien means a first priority Lien granted pursuant to the Security
Instruments to Administrative Agent (for the benefit of all Secured Parties) on
the Collateral to secure the Obligations.

 

Guarantors is defined in the preamble.

 

Indemnitee is defined in Section 8(d).

 

Initial ISDA is defined in the recitals to this Agreement.

 

Initial Secured Swap Counterparty is defined in the preamble.

 

Insolvency or Liquidation Proceeding means

 

(a)           any voluntary or involuntary case or proceeding under any Debtor
Relief Law with respect to any Credit Party;

 

(b)           any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other

 

3

--------------------------------------------------------------------------------


 

similar case or proceeding with respect to any Credit Party or with respect to a
material portion of their respective assets;

 

(c)           any liquidation, dissolution, reorganization or winding up of any
Credit Party whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy; or

 

(d)           any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Credit Party.

 

Interest Expense means for any period, all interest, commitment fees and letter
of credit fees in respect of outstanding Obligations accrued, capitalized or
payable during such period (whether or not actually paid during such period).

 

Joinder Supplement means a supplement to this Agreement in the form of
Exhibit A, providing for a signatory thereto to become a Secured Swap
Counterparty under this Agreement.

 

Lenders is defined in the recitals to this Agreement.

 

Lender Parties means Administrative Agent, Lenders and any other Lender of the
Credit Obligations from time to time.

 

Lien has the meaning assigned to such term in the Credit Agreement.

 

Mortgages means collectively each mortgage, deed of trust and other document or
instrument under which any Lien on real property owned or leased by any Credit
Party is granted by a Credit Party to secure any Obligations or under which
rights or remedies with respect to any such Liens are governed, including the
“Mortgages” (as defined in the Credit Agreement).

 

Initial ISDA is defined in the recitals to this Agreement.

 

Notice Lender means any Lender that, together with its Affiliates that also hold
a portion (but an equal or lessor portion) of the Loans, holds a sufficient
amount to meet the test to be Required Lenders under the Credit Agreement.

 

Notice of Default means (a) any written notice delivered under the Credit
Agreement declaring that a Default or an Event of Default (as defined therein)
exists and demanding cure thereof, or giving notice of intent to accelerate the
Loans in connection therewith, or giving notice that such acceleration has
occurred, and (b) any written notice delivered under an Approved ISDA declaring
that an Event of Default, a Potential Event of Default, a Termination Event, or
an event that would, with notice or passage of time, become a Termination Event
(as such terms are defined in such Approved ISDA) exists and demanding cure
thereof, or giving notice of intent to designate an Early Termination Date under
such Approved ISDA in connection therewith, or giving notice that such an Early
Termination Date has occurred.

 

Obligations means collectively all Credit Obligations and all Swap Obligations,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising.  Without
limiting the generality of the foregoing,

 

4

--------------------------------------------------------------------------------


 

the Obligations shall include interest accruing at the then applicable rate
provided in the applicable Principal Agreement after the maturity of the
relevant Obligations and any Post-Petition Interest.

 

Ordinary Course Settlement Payments means all regularly scheduled payments due
under any Approved ISDA calculated in accordance with the terms of such Approved
ISDA, including any Interest Expense due and payable by any Credit Party in
connection with any such regularly scheduled payments, but excluding any
“Termination Payments” due and payable under any Approved ISDA.

 

Post-Petition Interest means any interest or entitlement to fees or expenses or
other charges that accrues after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable in any such
Insolvency or Liquidation Proceeding.

 

Principal Agreements means, collectively, the Financing Documents and the Swap
Documents.

 

Proceeds from Enforcement means any and all proceeds received by Administrative
Agent or any Creditor from any sale, exchange, destruction, condemnation,
foreclosure or liquidation of any of the Collateral under any Debtor Relief Law
or pursuant to enforcement of remedies in the Security Instruments or from any
other disposition by Administrative Agent or any Creditor of any of the
Collateral; provided, however, that, unless a Triggering Event has occurred,
such term will not include payments made out of the proceeds from sales of
inventory in the ordinary course of a Credit Party’s business included in,
produced from or attributable to the Collateral or to Ordinary Course Settlement
Payments.

 

Property means an interest in any kind of property or assets, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

Ratably or Ratable means, with respect to each Creditor at any time, a fraction
whose numerator is the amount of Credit Obligations and Swap Obligations owing
to such Creditor at such time and whose denominator is the Total Obligations
owing to all Creditors at such time.

 

Requirements of Law has the meaning assigned to such term in the Credit
Agreement.

 

Right or Rights means rights, remedies, powers, privileges and benefits.

 

Refinance means, in respect of any Indebtedness, (a) such Indebtedness (in whole
or in part) as extended, renewed, defeased, refinanced, replaced, refunded or
repaid and (b) any other Indebtedness issued in exchange or replacement for or
to refinance such Indebtedness, in whole or in part, whether with the same or
different Lenders, arrangers and/or agents and whether with a larger or smaller
aggregate principal amount and/or a longer or shorter maturity, in each case to
the extent permitted (if addressed therein, or, otherwise, not prohibited) under
the terms of the Credit Agreement and under the terms of the other applicable
Principal Agreements.  “Refinanced” and “Refinancing” shall have correlative
meanings.

 

5

--------------------------------------------------------------------------------


 

Secured Party has the meaning assigned to such term in the Credit Agreement as
in effect on the Closing Date (without reference to any subsequent amendment,
restatement, modification or Refinance), and in any event will include all
Secured Swap Counterparties; provided, that in the case of any Secured Swap
Counterparty that is not a party hereto as of the date hereof, such Secured Swap
Counterparty shall have executed and delivered to Administrative Agent a Joinder
Supplement in accordance with Section 15 pursuant to which it has become a party
to this Agreement and has agreed to be bound by the obligations of a Secured
Party under the terms hereof.

 

Secured Swap Counterparties means, collectively, Initial Secured Swap
Counterparty, each Person that has entered into any ISDA Master Agreement in
reliance on a certificate from Borrower as contemplated by Section 2(c) and
executes and delivers a Joinder Supplement as provided in Section 15 and each
other Person that is recognized by Administrative Agent as an “Eligible Secured
Swap Counterparty” under the Credit Agreement and executes and delivers a
Joinder Supplement (along with Administrative Agent and Credit Parties) as
provided in Section 15.

 

Security Agreement is defined in the recitals to this Agreement.

 

Security Instruments means the “Collateral Documents” as defined in the Credit
Agreement and includes those documents listed in Schedule I attached hereto.

 

Swap Agreement is defined in the Credit Agreement.

 

Swap Documents means each Approved ISDA and all relevant confirmations of trades
made under any Approved ISDA.

 

Swap Intercreditor Agreement means this Agreement and each other intercreditor
agreement entered into among Administrative Agent, the Borrower and a
counterparty to a Swap Agreement approved by Administrative Agent (at the
direction of the Lead Lenders).

 

Swap Obligations means, at any time in question, all amounts owing by any Credit
Party to any Secured Swap Counterparty under the Swap Documents, including all
Ordinary Course Settlement Payments and all Termination Payments (and, at any
time when an Early Termination Event designation may be enjoined or barred by
law or court order, all amounts that would be owing were an Early Termination
Date to be designated),  together with all costs and expenses (including
reasonable attorneys’ fees) incurred in the enforcement or collection thereof,
and all interest thereon after the commencement of any proceedings under any
Debtor Relief Laws and any expenses or other amounts paid by such Secured Swap
Counterparty to which it is entitled to reimbursement by any Credit Party.

 

Termination Payment means any amount payable to or by any Credit Party in
connection with a termination (whether as a result of the occurrence of an Event
of Default or other termination event) of any Approved ISDA, including any
“Settlement Amount” or “Termination Payment,” together with any Interest Expense
due and payable by any of the Credit Parties in connection with such amounts;
provided, that “Termination  Payments” shall not include any Ordinary Course
Settlement Payments due under any such Approved ISDA that have been paid prior
to such date of determination.

 

6

--------------------------------------------------------------------------------


 

Total Obligations means, as of any date of determination but without
duplication, an amount equal to the sum of (a) the Credit Obligations plus
(b) the Swap Obligations.

 

Triggering Event means either of the following:

 

(a)  Administrative Agent shall have received from any Secured Swap Counterparty
written notice that (A) either an Event of Default, a Termination Event or an
Additional Termination Event (as defined in such Secured Swap Counterparty’s
Approved ISDA, but excluding any Event of Default that is of the typedescribed
under clause (i) of the definition of “Cross Default” below, but such exclusion
shall not apply if Administrative Agent has issued a “Triggering Event” under
clause (b) below) has occurred and is continuing, (B) an Early Termination Date
has been designated as a result thereof, (C) specifies the sum of all Unpaid
Amounts (as defined in such Approved ISDA) then due as the result of the
designation of such Early Termination Date and the amount of Interest Expense
and other amounts then due and payable by Credit Parties in respect thereof and
(D) states that the amount set forth in clause (C) has not been paid in full or
otherwise discharged to the satisfaction of such Secured Swap Counterparty; or

 

(b)  Administrative Agent shall have received from Credit Parties written notice
that (A) an Event of Default (as defined in the Credit Agreement, but excluding
any Event of Default that is of a type described under clause (ii) of the
definition of “Cross Default” below, but such exclusion shall not apply if the
Secured Swap Counterparty has issued a “Triggering Event” under clause
(a) above) has occurred and is continuing and (B) the unpaid principal amount of
all Loans under the Credit Agreement and all interest accrued and unpaid thereon
have been declared to be due and payable prior to its scheduled stated maturity
date; and

 

(c)  for the purposes of this definition “Cross-Default” means (i) any Event of
Default under the Financing Documents that is caused solely by the occurrence of
an Event of Default, Termination Event or Additional Termination Event under any
Swap Documents (unless the Secured Swap Counterparty that is party to such Swap
Documents has designated an Early Termination Date) or (ii) any Event of
Default, Termination Event or Additional Termination Event under any Secured
Swap Counterparty’s Swap Documents that is caused solely by the occurrence of an
Event of Default under the Financing Documents (unless Administrative Agent has
declared the Loans due and payable) or the occurrence of an Event of Default,
Termination Event or Additional Termination Event under another Secured Swap
Counterparty’s Swap Documents (unless such other Swap Party has designated an
Early Termination Date).

 

UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.

 

Section 2.  Obligations and Liens; Amendments.

 

(a)  The Creditors acknowledge and agree that none of the Swap Obligations has
been contractually subordinated in right of payment to any of the Credit
Obligations and

 

7

--------------------------------------------------------------------------------


 

that none of the Credit Obligations has been contractually subordinated in right
of payment to any of the Swap Obligations, and that the Credit Obligations and
the Swap Obligations shall rank pari passu in right of payment.  Subject to the
other terms and conditions of this Agreement, the Credit Obligations and the
Swap Obligations shall be secured on a pari passu basis by the Liens granted to
Administrative Agent for the benefit of the Secured Parties under the Security
Instruments. In furtherance of the foregoing, (i) as among the Creditors, all
Liens on the Collateral shall rank pari passu, and the Creditors shall share in
the Collateral and all Proceeds of Enforcement in accordance with the terms of
this Agreement and (ii) no Credit Party shall grant or permit any additional
Liens on any property or assets to secure any Obligation unless it has granted
or concurrently grants a Lien on such property or assets to secure all
Obligations on a pari passu basis.  As soon as is practicable following
execution of a Joinder Supplement by any Secured Swap Counterparty, Borrower and
Administrative Agent shall execute amendments, if necessary, in form and
substance satisfactory to Administrative Agent, to the Security Instruments then
in effect to evidence and provide that the Liens granted to or for the benefit
of Administrative Agent under such Security Instruments also secure the Swap
Obligations owing to such Secured Swap Counterparty.

 

(b)  Each Creditor agrees that it will not seek or accept credit support for any
Obligation other than its Ratable share of the Rights under the Security
Instruments.  Notwithstanding the preceding sentence, to the extent that any
Creditor hereafter obtains any Lien on assets of any Credit Party or any of its
Affiliates to secure all or any portion of the Obligations, such Lien (i) shall
be subject to this Agreement in the same way as the Liens held by Administrative
Agent, (ii) shall secure the Total Obligations on a pari passu basis, and and
upon request by Administrative Agent or the Lead Lenders such Liens shall be
assigned to Administrative Agent to be held for the pari passu benefit of the
Creditors on a First Lien basis.

 

(c)  The parties hereto acknowledge and agree that the Initial ISDA is secured
on a pari passu First Lien basis with the Credit Obligations and the Liens
securing the Swap Obligations are Permitted Liens.  Notwithstanding the
foregoing or any other term in this Agreement to the contrary (including
Section 2(d)), each Secured Swap Counterparty shall be entitled to rely
exclusively on a certificate executed and delivered by the Borrower with a copy
provided to Administrative Agent and Notice Lender (and confirmed in writing by
Administrative Agent) representing that any Swap Agreement entered into after
the date hereof is permitted pursuant to the terms of the Credit Agreement, and
in reliance thereon all obligations arising under such Swap Agreement shall be
secured pari passu on a First Lien basis with other Credit Obligations and Swap
Obligations, and (following satisfaction with the terms of Section 15) such
Secured Swap Counterparty shall be entitled to all of the rights and benefits of
this Agreement.

 

(d)  Subject to the limitations and approval rights on “Swap Agreements” and
“Eligible Secured Swap Counterparties” provided in the Credit Agreement (and in
the case of any Secured Swap Counterparty other than Initial Secured Swap
Counterparty, subject to Section 15), but without in any way limiting the terms
of Section 2(c), Administrative Agent (at the direction of the Lead Lenders)
consents to Credit Parties entering into the Swap Documents and agrees that each
of the Swap Documents is a

 

8

--------------------------------------------------------------------------------


 

“Swap Agreement” and that each Secured Swap Counterparty is an “Eligible Secured
Swap Counterparty.”

 

(e)  Each Secured Swap Counterparty hereby acknowledges and consents to Credit
Parties’ grants of security interests to Administrative Agent in all rights of
Credit Parties under the Swap Documents and the enforcement of such Liens by
Administrative Agent in accordance with the terms hereof, including all payments
owing to Credit Parties thereunder, notwithstanding any restrictions on
assignment in any Swap Document.

 

(f)  The amounts payable by Credit Parties or any of their Subsidiaries to any
Creditor at any time under any of the Principal Agreements to which such
Creditor is a party shall be separate and independent debts, and each Creditor
shall be entitled to enforce any right arising out of the applicable Principal
Agreement to which it is a party, subject to the terms thereof and of this
Agreement.  Each Creditor hereby agrees that, notwithstanding anything to the
contrary that may be set forth in any Security Instrument, no Creditor, other
than Administrative Agent as the holder of the Liens under the Security
Instruments, shall have any right individually to realize upon any Liens granted
under the Security Instruments or take action against the Collateral, it being
understood and agreed that such remedies may be exercised only by Administrative
Agent under the Security Instruments for the Ratable benefit of the Creditors.

 

(g)  Administrative Agent shall have the right from time to time to release
Collateral from the Liens created by the Security Instruments in accordance with
the Financing Documents; provided, that the Administrative Agent’s release of
all or substantially all of the Collateral shall require the consent of the
Initial Secured Swap Counterparty so long as the Initial Secured Swap
Counterparty is an Eligible Secured Swap Counterparty and does not otherwise
terminate its arrangements with Borrower as a result of or in connection with
such release; provided, further, that proceeds of a sale of Collateral occurring
while no Triggering Event has occurred (or would result therefrom) shall be
applied as required by the Financing Documents.

 

(h)  Each Creditor agrees that it will not (and hereby waives any right to)
object to or contest or support any other Person in objecting to or contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity or enforceability of a Lien held by
Administrative Agent on behalf of any of the Creditors in all or any part of the
Collateral, or the provisions of this Agreement; provided, that nothing in this
Agreement shall be construed to prevent or impair the rights of Administrative
Agent or any Creditor to enforce this Agreement.

 

(i)  Each Lender Party and Secured Swap Counterparty agrees that (i) it will not
(and hereby waives any right to) challenge or question in any proceeding the
validity or enforceability of any of the Total Obligations or any Security
Instrument or the validity, attachment, perfection or priority of any Lien under
any Security Instrument or the validity or enforceability of the priorities,
rights or duties established by or other provisions of this Agreement, (ii) it
will not take or cause to be taken any action the purpose or intent of which is,
or could be, to interfere, hinder or delay, in any manner,

 

9

--------------------------------------------------------------------------------


 

whether by judicial proceedings or otherwise, any sale, transfer or other
disposition of the Collateral by Administrative Agent in accordance with the
terms of this Agreement, (iii) it will not institute any suit or assert in any
suit, bankruptcy, insolvency or other proceeding any claim against
Administrative Agent or any other Creditor seeking damages from or other relief
by way of specific performance, instructions or otherwise with respect to any
Collateral, and none of Administrative Agent or any other Creditor shall be
liable for any action taken or omitted to be taken by Administrative Agent or
Creditor, with respect to any Collateral in accordance with the provisions of
this Agreement, (iv) it will not seek, and hereby waives any right, to have any
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Collateral and (v) it will not attempt, directly or
indirectly, whether by judicial proceedings or otherwise, to challenge the
enforceability of any provision of this Agreement; provided, that nothing in
this Agreement shall be construed to prevent or impair the rights of any of
Administrative Agent or any other Creditor to enforce this Agreement.

 

(j)  Each Lender Party and Secured Swap Counterparty hereby agrees that if it
shall obtain possession of any Collateral or shall realize any proceeds or
payment in respect of any such Collateral, pursuant to any Security Instruments
or by the exercise of any rights available to it under applicable law or in any
Insolvency or Liquidation Proceeding or through any other exercise of remedies
at any time prior to the satisfaction of the Total Obligations, then it shall
hold such Collateral, proceeds or payment in trust for the other Creditors and
promptly transfer such Collateral, proceeds or payment, as the case may be, to
Administrative Agent, to be distributed by Administrative Agent in accordance
with the provisions of Section 6(b) hereof.

 

Section 3.  Certain Notices; Consent to Disclosure.

 

(a)  Each Creditor agrees that it shall endeavor to deliver to Administrative
Agent (i) at the same time or promptly after it makes delivery to Credit
Parties, a copy of any Notice of Default that it delivers to any Credit Party,
and (ii) to deliver to Administrative Agent, at the same time or promptly after
it makes delivery to any other Person, a copy of any notice of the commencement
of any judicial proceeding and a copy of any other notice with respect to the
exercise of Rights with respect to any of the Credit Obligations or the Swap
Obligations, as applicable.  Administrative Agent shall promptly furnish any
notice it receives under this Section to the other Creditors.  No failure by a
party hereto to furnish a copy under this clause shall provide any rights or
defenses to any Credit Party with respect to any of the Total Obligations or
otherwise limit or affect the rights and obligations of the Creditors under the
Financing Documents or the Swap Documents.

 

(b)  Credit Parties hereby agree to provide written notice to Secured Swap
Counterparties of any amendment to the Credit Agreement, including with such
notice a copy of the amendment.  Secured Swap Counterparties hereby agree to
provide written notice to Administrative Agent and each Lead Lender of any
amendment to any Approved ISDA, including with such notice a copy of the
amendment (provided that this clause is not meant to permit Credit Parties to
enter into any such amendments in contravention of the Credit Agreement). 
Credit Parties hereby agree to provide written notice to Secured Swap
Counterparties not less than seven days prior to the earliest to

 

10

--------------------------------------------------------------------------------


 

occur of (i) the date of signing or closing of any replacement financing or any
Refinancing of the Credit Agreement or (ii) the date of any payment in full and
retirement of the Credit Agreement, including with such notice a copy of the
proposed replacement financing, terms of Refinancing or retirement of the Credit
Agreement, as applicable.

 

(c)  Credit Parties hereby agree that each Secured Swap Counterparty may provide
to Administrative Agent, and each Secured Swap Counterparty hereby agrees to
provide to Administrative Agent, within a reasonable time following receipt of a
written request therefor from Administrative Agent following a Triggering Event,
(i) a report of the mark-to-market values of each transaction in effect at the
time of such report under such Secured Swap Counterparty’s Swap Documents, and
(ii) copies of any trade confirmations included in such Swap Documents.

 

(d)  Credit Parties hereby consent to Creditors’ disclosure to each other of any
confidential information relating to Credit Parties that has been provided to
any Creditor by or for the benefit of Credit Parties, notwithstanding any
confidentiality agreement between Credit Parties and any Creditor that might
otherwise limit or prohibit such disclosure.

 

Section 4.  Appointment of Administrative Agent.  Each Secured Swap Counterparty
and each Lender Party hereby appoint Administrative Agent to act as its
respective agent and to hold the Liens on the Collateral for its behalf,  in
Administrative Agent’s name for the benefit and security of Secured Swap
Counterparties and Lender Parties and for enforcement and payment of the Total
Obligations, to take such action on behalf of Secured Swap Counterparties and
Lender Parties under the terms and provisions of the Security Instruments, and
to exercise such rights and remedies under the Security Instruments as are
specifically delegated to or required of Administrative Agent, together with
such powers and discretion as are reasonably incidental thereto, in each case
pursuant to the terms and provisions of this Agreement, including distribution
of Proceeds from Enforcement in accordance with Section 6 below.  Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Security Instrument by or through any one or more
sub-agents appointed by Administrative Agent.  Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates.  The exculpatory provisions of
this Agreement shall apply to any such sub-agent and to such Affiliates of
Administrative Agent and any such sub-agent.

 

Section 5.  Administrative Agent’s Authority; Enforcement of Liens.

 

(a)  Upon the occurrence and during the continuance of any Triggering Event,
Administrative Agent shall, upon the request of any of the Accelerated
Creditors, but subject to the provisions of this Agreement, take any and all
actions provided for in the Security Instruments relating to the pursuit of
Rights thereunder, including, but not limited to, the foreclosure of Liens or
other disposition of the Collateral; provided, that no Secured Swap Counterparty
shall have the right to request or require Administrative Agent to take any
actions provided for in the Security Instruments relating to the pursuit of
Rights thereunder or to realize on any Liens granted pursuant to the Security

 

11

--------------------------------------------------------------------------------


 

Instruments.

 

(b)  For so long as such Triggering Event is continuing, any payments received
by Lender Parties under the Financing Documents and any payments received by
Secured Swap Counterparties under Approved ISDAs will be held for the Ratable
benefit of the Creditors until such time that such Triggering Event is no longer
continuing or that Administrative Agent is exercising remedies under the
Security Instruments (including the foreclosure of Liens) and distributing the
Proceeds from Enforcement Ratably to the Creditors under Section 6(b) of this
Agreement (“Blocking Period”).

 

(c)  If a Triggering Event of the type referred to in clause (b) of the
definition of Triggering Event shall have occurred and is continuing, at the
request of Administrative Agent, each Secured Swap Counterparty shall make
payments of any amounts due and owing from it to Credit Parties under such Swap
Documents to Administrative Agent to be disbursed as provided in Section 6(b) of
this Agreement.

 

(d)  Administrative Agent shall not be obligated to follow any instructions of
any Accelerated Creditor if Administrative Agent determines, in its sole and
absolute discretion, that: (i) such instructions conflict with the provisions of
this Agreement, any Principal Agreement, any Security Instrument or any
Governmental Requirement, (ii) such instructions are ambiguous, inconsistent, in
conflict with other instructions (whether from the same or another Accelerated
Creditor) or otherwise insufficient to direct the actions of Administrative
Agent, provided that Administrative Agent explains the grounds for a refusal, or
(iii) Administrative Agent has not been adequately indemnified to its
satisfaction (including indemnity from the Accelerated Creditors in accordance
with the Ratable amounts of Total Obligations owing to them).  Administrative
Agent shall have the right, in its discretion, to take any action authorized
under this Agreement or the Security Instruments, to the extent that such action
is not prohibited by the terms hereof or thereof, which it deems proper and
consistent with the instructions given by any Accelerated Creditor as provided
for herein or otherwise in the best interest of Creditors.  In the absence of
written instructions from any Accelerated Creditor for any particular matter,
Administrative Agent shall have no duty to take or refrain from taking any
action unless such action or inaction is explicitly required by the terms of
this Agreement or any Governmental Requirement.  Administrative Agent shall have
no duty with respect to a Triggering Event unless it has received written notice
from an Accelerated Creditor that a Triggering Event has occurred.

 

(e)  Other than its duties expressly provided herein or in the Security
Instruments, Administrative Agent shall have no implied duties to Creditors or
Credit Parties under or in connection with this Agreement and no implied duties
as to any Property belonging to any Credit Parties (whether or not the same
constitutes Collateral), whether such Property is in Administrative Agent’s
possession or control or in the possession or control of any of its agents or
nominees, or any income thereon or as to the preservation of Rights against
prior parties or any other rights pertaining thereto or available at law or
otherwise.  Administrative Agent shall have the same Rights hereunder as any
other Creditor and may exercise the same as though it were not performing the
duties specified herein.  The Person serving as Administrative Agent may engage
in any kind of other business with

 

12

--------------------------------------------------------------------------------


 

Credit Parties or any of Credit Parties’ Affiliates as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Credit Parties and such other Persons in connection with this Agreement or any
Principal Document, and otherwise, without having to account for the same to the
other Creditors except as specified herein.

 

(f)  Each Creditor and each Credit Party will, from time to time sign, execute,
deliver and file, alone or with Administrative Agent or any other Creditor or
Credit Party, and hereby authorizes Administrative Agent to (i) file, any
financing statements, Guarantee and Collateral Agreements, documents,
certificates or instruments pertaining to the Collateral, or any part thereof,
(ii) procure any agreements, documents, certificates or instruments as may be
reasonably requested by Administrative Agent and the Lead Lenders and (iii) and
take all further action that may be necessary or desirable, or that
Administrative Agent and the Lead Lenders may request, to confirm, perfect,
preserve and protect the Liens intended to be granted under the Security
Instruments, and in addition, each Creditor and Credit Party hereby authorizes
Administrative Agent to execute and deliver on behalf of such Person and to file
such other financing statements, Financing Documents, Mortgages, and other
agreements, documents, certificates or instruments without the signature of such
Person either in Administrative Agent’s name or in the name of such Person and
as agent and attorney-in-fact for such Person.  Each Creditor and Credit Party
shall do all such additional and further acts or things, give such assurances
and execute such agreements, documents, certificates or instruments as
Administrative Agent requires to vest more completely in and assure to
Administrative Agent and Creditors their Rights under this Agreement.

 

Section 6.  Proceeds from Enforcement.

 

(a)  The Creditors hereby agree among themselves that (i) prior to the
occurrence of a Triggering Event (and thereafter so long as such Triggering
Event has been cured), each Creditor shall be entitled to receive and retain for
its own account,  and shall not be required to disgorge to Administrative Agent
or any other Creditor or acquire direct or participating interests in the Credit
Obligations or the Swap Obligations owing to such Creditor, all payments or
prepayments of the Total Obligations, whether scheduled, mandatory or voluntary
and including Ordinary Course Settlement Payments, and payments for the
redemption, purchase or settlement thereof, and (ii) after the occurrence and
during the continuance of a Triggering Event (and during the Blocking Period),
all such payments shall be treated as if constituting Proceeds from Enforcement
and shall be shared by the Creditors Ratably and in accordance with
Section 6(b) below.

 

(b)  Regardless of any Insolvency or Liquidation Proceeding that has been
commenced by or against Borrower or any other Credit Party, Proceeds of
Enforcement and other payments from Credit Parties received by any Secured Swap
Counterparty, any Lender Party or Administrative Agent after the occurrence of
any Triggering Event or received in connection with the sale or other
disposition of, or collection on, Collateral upon the exercise of remedies under
the Security Instruments by Administrative Agent, or enforcement of any Lien or
judgment against any Collateral or proceeds thereof, shall be distributed and
applied in the following order (it being agreed that Administrative

 

13

--------------------------------------------------------------------------------


 

Agent shall apply such amounts in the following order as promptly as is
reasonably practicable after the receipt thereof), and each Creditor and Credit
Party hereby authorizes such distribution and application:

 

(i)                                     First, to reimburse Administrative Agent
for expenses in accordance with Section 7 or for any other expenditures for
which Administrative Agent is entitled to indemnity under Section 8;

 

(ii)                                  Second, Ratably to Lender Parties and
Secured Swap Counterparties, to pay or prepay all Total Obligations then owing;

 

(iii)                               Third, to the extent that any Proceeds from
Enforcement remain after the full and indefeasible payment of all of the amounts
described in the preceding paragraphs, to Credit Parties.

 

If any Secured Swap Counterparty or any Lender Party receives any Proceeds from
Enforcement, it shall promptly deliver the same to Administrative Agent for
distribution by Administrative Agent in accordance with this Section 6(b).

 

(c)  Upon receipt of any Proceeds from Enforcement to be distributed pursuant to
the preceding subsection (b), Administrative Agent shall give Creditors notice
thereof, and each Creditor (or its representative) shall within five
(5) Business Days thereafter notify Administrative Agent of the amount of Total
Obligations owing to it.  Such notification shall state the amount of its (or
their) Total Obligations and how much is then due and owing.  If requested by
Administrative Agent or the Lead Lenders, each Creditor (or its representative)
shall demonstrate that the amounts set forth in its notice are actually owing to
such Creditor to the reasonable satisfaction of Administrative Agent and the
Lead Lenders.  Notwithstanding the foregoing, Administrative Agent may
conclusively rely on information in such notices without investigation.

 

(d)  Nothing in this Agreement shall impair the right of any Creditor to
exercise its rights of set-off, offset or netting, if any (except, with respect
to any item of Collateral or the Proceeds of Enforcement), with no obligation to
any other Creditor.

 

Section 7.  Expenses.  Each Creditor other than Administrative Agent shall bear
(and promptly reimburse Administrative Agent for) its respective Ratable share
of any reasonable expenses (including reasonable fees and charges of counsel,
accountants, experts and advisors) incurred by Administrative Agent in taking
action on behalf of Lender Parties and Secured Swap Counterparties in connection
with its investigation, evaluation or enforcement of any Rights under the
Security Instruments or the performance of its duties under this Agreement, but
only to the extent Administrative Agent does not receive reimbursement for such
expenses from Credit Parties or from Proceeds from Enforcement within 30 days
after such expenses are invoiced; provided, that, to the extent any Creditor
reimburses Administrative Agent for such expenses, such Creditor will be
entitled to receive its Ratable share of any reimbursement subsequently received
by Administrative Agent from Credit Parties or from Proceeds from Enforcement. 
The expense and indemnity provisions of Sections 9.1 and 9.2 of the Credit
Agreement shall be incorporated herein as is specifically set forth herein,
mutatis mutandis.

 

14

--------------------------------------------------------------------------------


 

Section 8.  Limitation of Liability — Administrative Agent.

 

(a)  Independently and without reliance upon Administrative Agent or any other
Creditor, each Creditor represents to Administrative Agent and each of the other
Creditors that such Creditor has made (i) its own independent investigation of
the financial condition and affairs of each Credit Party based on such documents
and information as it has deemed appropriate in connection with the taking or
not taking of any action in connection herewith, and (ii) its own appraisal of
the creditworthiness of each Credit Party.  Each Creditor also acknowledges that
it will, independently and without reliance upon Administrative Agent or any
other Creditor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action with respect to this Agreement, the Principal Documents, and
the Security Instruments.  Except as expressly provided in this Agreement,
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Creditor with any credit or other
information concerning the affairs, financial condition or business of any
Credit Party and its Subsidiaries which may come into the possession of
Administrative Agent or any of its Affiliates (whether now in its possession or
in its possession at any time or times hereafter), and Administrative Agent
shall not be required to keep itself informed as to the performance or
observance by any Credit Party of this Agreement, the Security Instruments or
any other document referred to or provided for herein or to inspect the
properties or books of any Credit Party.

 

(b)  Administrative Agent (i) shall not be responsible to any Creditor for any
recitals, statements, information, representations or warranties of any other
Person herein, in the Security Instruments, or in any document, certificate or
other writing delivered in connection herewith or therewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectability,
priority or sufficiency of this Agreement, the Principal Agreements or the
Security Instruments or the financial condition of any Credit Party, and
(ii) shall not be required to make any inquiry concerning the performance or
observance by others of any of the terms, provisions or conditions of this
Agreement, the Principal Agreements, or the Security Instruments, including the
content of notices, opinions, certificates and directions given under this
Agreement, the Principal Documents or the Security Instruments, the financial
condition of any Credit Party or its Subsidiaries, or the existence or possible
existence of any “Default,” “Event of Default” or “Termination Event” under any
of the Principal Agreements.  Notwithstanding anything else provided herein or
in the Security Instruments, Administrative Agent shall have no obligation or
liability to any Person, (i) unless caused primarily by Administrative Agent’s
gross negligence or willful misconduct (as determined by a final non-appealable
judgment of a court of competent jurisdiction), with respect to the perfection,
recording, re-recording, filing, refilling, monitoring, or maintenance in effect
of any Security Instruments or other instruments, documents, mortgages, deeds of
trust, financing statements or continuation statements, (ii) with respect to the
effectiveness or enforceability, genuineness, validity or the due execution of
the Security Instruments or for any representation, warranty, document,
certificate, report or statement made in or in connection with the Security
Instruments, or (iii) to ascertain or inquire as to the performance or
observation of any of the terms, covenants or conditions of any of the

 

15

--------------------------------------------------------------------------------


 

Financing Documents or the Swap Documents.

 

(c)  Neither Administrative Agent nor any of its representatives shall be liable
to any of the Credit Parties or their respective Subsidiaries or any Creditor
(or any Person asserting any claim with respect to any of them) for any action
taken or omitted to be taken by it or them hereunder or under the Security
Instruments in good faith and reasonably believed by it or them to be within the
discretion or power conferred upon it or them by this Agreement and the Security
Instruments or be responsible for the consequences of any error of judgment,
except to the extent arising primarily from its gross negligence or willful
misconduct (as determined by a final non-appealable judgment of a court of
competent jurisdiction). Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
statement, certificate, electronic transmission, facsimile transmission,
telephone message or other writing or message believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person. 
Administrative Agent may consult with independent legal counsel, independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in accordance with the advice of
such counsel, accountants or experts.

 

Section 9.  Limitation of Liability — Administrative Agent and Creditors. 
Neither Administrative Agent nor any Creditor (nor any Affiliate of
Administrative Agent or any other Creditor) shall owe any liability to the other
Creditors under or in connection with this Agreement, any Principal Agreement or
the Security Instruments except as expressly required under this Agreement. 
This Agreement is intended to benefit only Administrative Agent, the
Indemnitees, and the Creditors, and neither any Credit Party nor any other
Person shall have any rights hereunder or be entitled to claim any damages or
defenses on account hereof from or against Administrative Agent or any Creditor
(or any Affiliate of Administrative Agent or any Creditor).

 

Section 10.  Term.  Subject to reinstatement pursuant to Section 23 below, this
Agreement shall terminate upon the full and indefeasible payment in cash of the
Total Obligations.

 

Section 11.  Removal and Resignation of Administrative Agent.

 

(a)  Administrative Agent shall not be subject to removal by Creditors or Credit
Parties, provided that if the Person serving as Administrative Agent is replaced
as Administrative Agent under the Credit Agreement, the Person serving as
replacement Administrative Agent under the Credit Agreement shall automatically
and without further action or consent by Credit Parties or any Secured Swap
Counterparty become Administrative Agent under this Agreement.  The Person
serving as Administrative Agent may also resign as Administrative Agent
hereunder by providing to each Lender Party, Secured Swap Counterparty and
Credit Parties written notice of such resignation no less than 30 days prior to
the effective date of such resignation set forth in such written notice.

 

(b)  Upon such resignation, Administrative Agent agrees to execute and deliver

 

16

--------------------------------------------------------------------------------


 

assignments of the Security Instruments, in form and substance mutually
satisfactory to Administrative Agent, the Lead Lenders and each Secured Swap
Counterparty, to a successor Administrative Agent designated by Creditors then
holding a majority of the Total Obligations.  Such assignments shall be prepared
at the expense of Credit Parties, and each Credit Party hereby consents to such
assignments.  Following any such resignation by a Person serving as
Administrative Agent and execution and delivery of such assignments, such Person
shall have no further duties, responsibilities or liabilities as Administrative
Agent under this Agreement but shall remain entitled to the benefit of the
indemnifications provided in this Agreement and to reimbursement, in accordance
with applicable provisions of this Agreement, of expenses incurred in the
discharge of its duties as Administrative Agent as provided in this Agreement.

 

Section 12.  Survival of Rights.  All of the respective rights and interests of
Administrative Agent, Lender Parties and each Secured Swap Counterparty under
this Agreement (and the respective obligations and agreements of Administrative
Agent, each Lender Party and each Secured Swap Counterparty under this
Agreement), shall remain in full force and effect regardless of:

 

(a)  any lack of validity or enforceability of any of the Principal Agreements
or any other agreement or instrument related thereto; or

 

(b)  any other circumstance that might otherwise constitute a defense available
to, or discharge of, Credit Parties with respect to the Credit Obligations or
the Swap Obligations (other than the defense that such obligations have been
fully satisfied in cash).

 

Section 13.  Representations and Warranties.  Each of Administrative Agent,
Administrative Agent on behalf of the Lender Parties and each Secured Swap
Counterparty represents and warrants to the others that:

 

(a)  neither the execution and delivery of this Agreement nor its performance of
or compliance with the terms and provisions hereof will conflict with, or result
in a breach of the terms, conditions or provisions of, or constitute a default
under, any other agreement to which it is now subject;

 

(b)  it has all requisite authority to execute, deliver and perform its
obligations under this Agreement; and

 

(c)  this Agreement constitutes its legal, valid, and binding obligation,
enforceable against it in accordance with its terms, subject only to applicable
bankruptcy, insolvency or similar laws and general principles of equity.

 

Section 14.  Further Assurances.  Each Credit Party, Administrative Agent,
Administrative Agent on behalf of Lender Parties and Secured Swap Counterparty
covenants that, as long as this Agreement remains in effect, it will execute and
deliver any and all other documents or instruments reasonably requested by the
other to give effect to the terms and conditions of this Agreement.

 

17

--------------------------------------------------------------------------------


 

Section 15.  Additional Secured Swap Counterparties.  If any Person that is
recognized by Administrative Agent as an “Eligible Secured Swap Counterparty”
under the Credit Agreement desires to become a “Secured Swap Counterparty” for
the purposes of this Agreement and the Security Instruments, then it shall
execute and deliver to Administrative Agent and Borrower a Joinder Supplement. 
In each case, upon execution and delivery of such Joinder Supplement by such
Person, Administrative Agent and Borrower, such Person shall be deemed a Secured
Swap Counterparty hereunder as if an original signatory.  Joinder Supplements
executed pursuant to this Section 15 do not require the signatures or consents
of all Creditors party to this Agreement.  Promptly after execution of any such
Joinder Supplement, the parties thereto will endeavor to send a copy thereof to
each other Secured Swap Counterparty, but failure or delay in doing so will not
make such Joinder Supplement void or voidable or otherwise affect the rights and
duties of the parties hereto.

 

Section 16.  Assignment; Agreement Binding on Successors and Assigns.  As long
as this Agreement remains in effect, Administrative Agent, Lender Parties and
Secured Swap Counterparties will not sell, assign or otherwise transfer all or
any part of the Credit Obligations or the Swap Obligations, as the case may be,
unless such sale, assignment or transfer is made expressly subject to the terms
and conditions of this Agreement and, in the case of an assignment or novation
of Swap Obligations or assignment of Administrative Agent’s or Administrative
Agent’s Rights, the assignee or new party has executed a Joinder Agreement in
compliance herewith.  In connection with any Refinancing of the Credit Agreement
where the administrative agent is no longer Administrative Agent named herein
(or an Affiliate thereof) then the new administrative agent shall execute and
deliver to Administrative Agent a Joinder Supplement in connection therewith. 
This Agreement shall inure to the benefit of, and shall be binding upon and
enforceable against, Credit Parties, Administrative Agent, each Lender Party and
each Secured Swap Counterparty and their respective successors and permitted
assigns.

 

Section 17.  Notice.  Unless otherwise provided, any consent, request, notice,
or other communication under or in connection with this Agreement must be in
writing to be effective and shall be deemed to have been given (a) if by mail,
on the third Business Day after it is enclosed in an envelope and properly
addressed, stamped, sealed, certified return receipt requested, and deposited in
the appropriate official postal service, or (b) if by courier, electronic
transmissions, or facsimile transmission, when actually delivered.  Any Lender
who qualifies as a Notice Lender hereunder may cause Administrative Agent to
provide to the parties hereto an address for notice for such Notice Lender and
on the providing such address the obligation to provide notice hereunder shall
commence until changed by a subsequent notice delivered in accordance with this
Section 16, notices for each party are to be directed to:

 

For delivery to Initial Secured Swap Counterparty:

 

Cargill, Incorporated

840 West Sam Houston Parkway North, Suite 300

Houston, TX 77024

Attn:  Tyler Smith

Tel:  (713) 932-2344

Email: Tyler_Smith_1@cargill.com

 

18

--------------------------------------------------------------------------------


 

For delivery to Credit Parties, to the care of Borrower as follows:

 

Warren Resources, Inc.

1114 Avenue of the Americas, 34th Floor

New York, NY 10036

Attn:  Saema Somalya

Tel:  (212) 697-9660

Fax:  (212) 697-9466

Email: ssomalya@warrenresources.com

 

For delivery to Administrative Agent:

 

Wilmington Trust, National Association

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attn: Meghan McCauley
Tel: (612) 217-5647
Fax: (612) 217-5651

Email: MMcCauley@WilmingtonTrust.com

 

with a copy to:

 

Lindquist & Vennum LLP

4200 IDS Center

80 South Eight Street

Minneapolis, MN 55402

Attn: Mark C. Dietzen
Tel: (612) 371-2452
Fax: (612) 371-3207

Email: MDietzen@Lindquist.com

 

Section 18.                                    Amendments.  This Agreement may
only be waived, amended, modified, or terminated by a written agreement signed
by the party against whom enforcement of any such waiver, amendment,
modification or termination is sought.  However, notwithstanding anything to the
contrary in this Agreement or in any of the Principal Agreements, without the
written consent of an affected Secured Swap Counterparty, (A) no amendment,
modification, termination or consent in respect of this Agreement or the
Principal Agreements (or any term used therein) shall be effective if the effect
thereof would change the order of application of proceeds of Collateral and
other payments set forth in Section 6 as between Secured Swap Counterparties,
and (B) no such amendment, modification, termination or consent shall cause the
Obligations owed under any Swap Document to cease to be secured on a First Lien,
pari passu basis with all other Obligations with respect to Collateral.

 

Section 19.                                    Governing Law.  This Agreement
shall be governed by and construed in accordance the laws of the State of New
York.

 

19

--------------------------------------------------------------------------------


 

Section 20.  Invalid Provisions.  If any part of this Agreement is for any
reason found to be unenforceable, all other portions nevertheless remain
enforceable. However, if the provision held to be unenforceable is a material
part of the Agreement, such unenforceable provision may, to the extent permitted
by law, be replaced by a clause or provision judicially construed and
interpreted to be as similar in substance and content to the original terms of
such provision as the context would reasonably allow, so that such clause or
provision would thereafter be enforceable.

 

Section 21.  Multiple Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document and will be effective upon the execution of one or more
counterparts hereof by each of the parties hereto.  In this regard, each of the
parties hereto acknowledges that (a) signature pages hereof may be executed and
then transmitted by any party hereto by electronic or facsimile transmission,
which transmission shall be deemed the equivalent of manual delivery by such
party of a complete executed counterpart hereof and (b) a counterpart of this
Agreement containing a set of counterpart signature pages reflecting the
execution of each party hereto shall be sufficient to reflect the execution of
this Agreement by each party hereto.  All counterparts will, taken together,
constitute one and the same instrument.

 

Section 22.  JURY WAIVER.  EACH OF ADMINISTRATIVE AGENT, ON BEHALF OF LENDERS,
SECURED SWAP COUNTERPARTIES AND CREDIT PARTIES HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT OR
OTHERWISE) AMONG ADMINISTRATIVE AGENT, LENDER PARTIES, SECURED SWAP
COUNTERPARTIES AND CREDIT PARTIES (OR ANY OF THEM) ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT.

 

Section 23.  Reinstatement.  If at any time any payment of any of the Total
Obligations is rescinded or must be restored or returned upon the insolvency,
bankruptcy or reorganization of any Credit Party or otherwise, the obligations
of Credit Parties, Administrative Agent, each Lender Party and each Secured Swap
Counterparty under this Agreement, with respect to that payment, shall be
reinstated as though the payment had been due but not made at that time.

 

Section 24.  Controlling Agreement.  To the extent the terms of this Agreement
directly conflict with a provision in the Financing Documents or the Swap
Documents, the terms of this Agreement shall control.  This Agreement shall
continue in full force and effect notwithstanding the commencement of any
proceeding under the Debtor Relief Law or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against any Credit
Party or any of its Subsidiaries.

 

Section 25.  Integration.  This Agreement, together with all documents and
instruments referenced herein, represents the final agreement among
Administrative Agent, Lender Parties, Secured Swap Counterparties and Credit
Parties with respect to the subject matter hereof and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements by the
parties.  There are no unwritten oral agreements among the parties.

 

20

--------------------------------------------------------------------------------


 

INITIAL SECURED SWAP COUNTERPARTY:

Cargill, Incorporated, acting through its Cargill Risk Management Business Unit

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

(Signatures continue on following pages)

 

 

Signature Page

Swap Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

CREDIT PARTIES:

Warren Resources, Inc.

 

 

 

 

 

By:

 

 

Name:

Stewart P. Skelly

 

Title:

Vice President and Chief Financial Officer

 

 

 

 

 

Warren Resources of California, Inc.

 

Warren E&P, Inc.

 

Warren Marcellus LLC

 

 

 

 

 

By:

 

 

Name:

Stewart P. Skelly

 

Title:

Vice President and Treasurer

 

 

(Signatures continue on following pages)

 

 

Signature Page

Swap Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

Wilmington Trust, National Association

 

 

 

By:

 

 

Name:

 

Title:

 

 

Signature Page

Swap Intercreditor Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Listing of Existing Security Instruments

 

1.              Security Agreement, dated as of May 22, 2015, among Credit
Parties and Administrative Agent.

 

2.              Pledge Agreement, dated as of May 22, 2015, among Credit Parties
and Administrative Agent.

 

3.              Guaranty, dated as of May 22, 2015, among Guarantors and
Administrative Agent.

 

4.              The Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement, dated as of May 22, 2015, from the
Company, Warren California and Warren E&P to Chad Nichols, as trustee for the
benefit of the Administrative Agent.

 

5.              The Deed of Trust, Mortgage, Assignment, Security Agreement,
Fixture Filing and Financing Statement, dated as of May 22, 2015, from the
Company and Warren E&P to  Chad Nichols, as trustee for the benefit of the
Administrative Agent

 

6.              The Open-End Mortgage, Assignment, Security Agreement, Fixture
Filing and Financing Statement, dated as of May 22, 2015, from Warren Marcellus
for the benefit of the Administrative Agent.

 

Schedule I - 1

--------------------------------------------------------------------------------


 

Exhibit A

 

JOINDER SUPPLEMENT

 

This Joinder Supplement (this “Supplement”), dated as of
                        , is executed by
                                                   (“New Secured Swap
Counterparty”), [NAME OF CREDIT PARTIES] (“Credit Parties”), and WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Administrative Agent (“Administrative Agent”).

 

All capitalized terms used herein but not defined herein shall have the meanings
set forth in the Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Credit Parties, Administrative Agent and Cargill, Incorporated, acting
through its Cargill Risk Management Business Unit, have heretofore executed and
delivered to Administrative Agent that certain Swap Intercreditor Agreement
dated as of May 22, 2015 (as from time to time amended, modified, supplemented
or restated, the “Agreement”), providing for, among other matters, the relative
rights and obligations and apportionment of certain collections among Creditors
(as defined therein), and  the exercise of certain remedies under the Security
Instruments (as defined therein);

 

WHEREAS, the Agreement provides that one or more additional Persons may become
Secured Swap Counterparties thereunder if each such Person is recognized by
Administrative Agent as an “Eligible Secured Swap Counterparty” under the Credit
Agreement and desires to become a Secured Swap Counterparty for the purposes of
the Agreement and the Security Instruments and executes and delivers a Joinder
Supplement as provided in the Agreement;

 

WHEREAS, New Secured Swap Counterparty desires to become a Secured Swap
Counterparty under the Agreement;

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, New
Secured Swap Counterparty, Administrative Agent and Credit Parties hereby agree
as follows:

 

1.             Recognition; Approved ISDA. Administrative Agent hereby
recognizes New Secured Swap Counterparty as an “Eligible Secured Swap
Counterparty” under the Credit Agreement.  Concurrently herewith, Administrative
Agent is separately approving in writing the ISDA Master Agreement between
Credit Parties and New Secured Swap Counterparty as an “Approved ISDA” under the
Agreement.(1)

 

2.             Agreement to be Bound. New Secured Swap Counterparty hereby
agrees to be bound by all of the terms and provisions of the Agreement as a
Secured Swap Counterparty thereunder.  New Secured Swap Counterparty
acknowledges and agrees that the terms of the Agreement shall control over the
terms of the Principal Agreements to which New Secured Swap

 

--------------------------------------------------------------------------------

(1)  BE SURE TO PREPARE SEPARATE APPROVAL LETTER.

 

Exhibit A - 1

--------------------------------------------------------------------------------


 

Counterparty is a party, to the extent any conflict exists between the Agreement
and such Principal Agreements.

 

3.             Ratification of Agreement; Joinder Supplement Part of Agreement. 
This Joinder Supplemental shall form a part of the Agreement for all purposes. 
Except as expressly supplemented hereby, the Agreement is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.

 

4.             Administrative Agent Makes No Representation.  Administrative
Agent  makes no representation as to the validity or sufficiency of the Security
Instruments, and New Secured Swap Counterparty acknowledges, consents to, and
accepts the disclaimers by, and limitations on the liability of, Administrative
Agent that are provided in the Agreement.

 

5.             Representations and Warranties of New Secured Swap Counterparty. 
New Secured Swap Counterparty represents and warrants to the other Creditors
that:

 

(a)  neither the execution and delivery of this Supplement or the Agreement nor
its performance of or compliance with the terms and provisions hereof or thereof
will conflict with, or result in a breach of the terms, conditions or provisions
of, or constitute a default under, any other agreement to which it is now
subject;

 

(b)  it has all requisite authority to execute, deliver and perform its
obligations under this Supplement and the Agreement; and

 

(c)  each of this Supplement and the Agreement constitutes its legal, valid, and
binding obligation, enforceable against it in accordance with its terms, subject
only to applicable bankruptcy, insolvency or similar laws and general principles
of equity.

 

6.             Counterparts.  The parties may sign any number of copies of this
Joinder Supplement, and different parties may sign on different signature pages.
 Each signed copy shall be an original, but all of them together shall represent
the same supplemental agreement.

 

7.             Address for Notices.  All notices and other communications given
to New Secured Swap Counterparty under the Agreement may be given at its address
or telecopier number as follows:

 

[New Secured Swap Counterparty]

[Address]

Attention:

Telecopier No.:

 

[remainder of page left blank]

 

Exhibit A - 2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Supplement to be
duly executed as of the date first above written.

 

 

NEW SECURED SWAP COUNTERPARTY:

[                                                      ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

CREDIT PARTIES:

[NAME OF CREDIT PARTIES]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

ADMINISTRATIVE AGENT:

[                                                          ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A - 3

--------------------------------------------------------------------------------

 


 

Exhibit E-1

 

Exhibit E to Credit Agreement

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of May 22, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), among Warren Resources, Inc., a Maryland limited
partnership (the “Borrower”), the financial institutions or other entities from
time to time parties thereto (collectively, the “Lenders”), and Wilmington
Trust, National Association, as the Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.13(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Financing Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN (or applicable
successor IRS Form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall furnish the Borrower and the Administrative Agent
a properly completed and currently effective certificate in either the calendar
year in which payment is to be made by the Borrower or the Administrative Agent
to the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

 

[Non-U.S. Lender]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

Dated:                       , 20[ ]

 

 

--------------------------------------------------------------------------------


 

Exhibit E-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of May 22, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), among Warren Resources, Inc., a Maryland limited
partnership (the “Borrower”), the financial institutions or other entities from
time to time parties thereto (collectively, the “Lenders”), and Wilmington
Trust, National Association, as the Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.13(f)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners (within the meaning of Treasury Regulations
Section 1.1441-1(c)(6)) of payments on such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) neither the undersigned nor any of its
direct or indirect partners/members claiming the benefit of the portfolio
interest exemption is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members claiming the benefit
of the portfolio interest exemption is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members claiming the benefit of the portfolio interest
exemption is a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) no payments in
connection with any Financing Document are effectively connected with the
conduct by the undersigned or its direct or indirect partners/members claiming
the benefit of the portfolio interest exemption of a U.S. trade or business (the
certifications stating (iii)-(vi), a “Portfolio Interest Certificate”).

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by (i) an IRS Form W-8IMY from each of its direct or
indirect partners/members that are partnerships and (ii) an IRS Form W-8BEN (or
applicable successor IRS Form) and Portfolio Interest Certificate from each of
its direct or indirect partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

 

[Non-U.S. Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

Dated:                       , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of May 22, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), among Warren Resources, Inc., a Maryland limited
partnership (the “Borrower”), the financial institutions or other entities from
time to time parties thereto (collectively, the “Lenders”), and Wilmington
Trust, National Association, as the Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.13(f)(ii)(B)(4) and Section 11.6(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Financing Document are effectively connected with the undersigned’s conduct of a
U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN (or applicable successor IRS Form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

 

[Non-U.S. Participant]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

Dated:                        , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of May 22, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), among Warren Resources, Inc., a Maryland limited
partnership (the “Borrower”), the financial institutions or other entities from
time to time parties thereto (collectively, the “Lenders”), and Wilmington
Trust, National Association, as the Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

Pursuant to the provisions of Section 2.13(f)(ii)(B)(4) and Section 11.6(b) of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners (within the meaning of Treasury Regulations
Section 1.1441-1(c)(6)) of payments on such participation, (iii) neither the
undersigned nor any of its direct or indirect partners/members claiming the
benefit of the portfolio interest exemption is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members claiming the benefit of the portfolio interest exemption is a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members claiming the benefit of the portfolio interest exemption is a
“controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Financing Document are effectively connected with the conduct by the undersigned
or its direct or indirect partners/members claiming the benefit of the portfolio
interest exemption of a U.S. trade or business (the certifications stating
(iii)-(vi), a “Portfolio Interest Certificate”).

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by (i) an IRS Form W-8IMY from each of its direct or indirect
partners/members that are partnerships and (ii) an IRS Form W-8BEN (or
applicable successor IRS Form) and Portfolio Interest Certificate from each of
its direct or indirect partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

 

[Non-U.S. Participant]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

 

 

Dated:                       , 20[ ]

 

 

3

--------------------------------------------------------------------------------


 

Exhibit F to Credit Agreement

 

[FORM OF]

 

NOTE

 

FOR VALUE RECEIVED, the undersigned, a Maryland corporation (the “Borrower”),
hereby promises to pay to                or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each Loan from time to time made by the Lender
to the Borrower under that certain Credit Agreement, dated as of May 22, 2015
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto and Wilmington Trust, National Association, as
the Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the ratable account of the Lender in Dollars in immediately available funds by
wire transfer to the Payment Account. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in Section 2.7 of the
Credit Agreement. This Note is subject to mandatory prepayments and to voluntary
prepayments and to all other terms and conditions as provided in the Credit
Agreement.

 

This Note is one of the promissory notes referred to in the Credit Agreement and
is entitled to the benefits thereof. This Note is also entitled to the benefits
of the other Financing Documents and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Loans made by the Lender shall be evidenced by an account
or accounts maintained by the Lender and by the register and subaccounts
maintained by the Administrative Agent in accordance with the Credit Agreement.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent, any right, remedy, power or privilege hereunder or under
the Financing Documents shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or

 

4

--------------------------------------------------------------------------------


 

further exercise thereof or the exercise of any other right, remedy, power or
privilege. A waiver by the Administrative Agent of any right, remedy, power or
privilege hereunder or under any Financing Document on any one occasion shall
not be construed as a bar to any right or remedy that the Administrative Agent
would otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers and
privileges provided by law.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, this Note is executed as of the date set forth above.

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

Exhibit G to Credit Agreement

 

REINVESTMENT CERTIFICATE

 

WARREN RESOURCES, INC.

 

Date:                     ,       

 

This certificate is given by                                           , a
Responsible Officer of Warren Resources, Inc. (“Borrower”), pursuant to
Section 2.3(c) of that certain Credit Agreement dated as of May 22, 2015 among
Borrower, Lenders from time to time party thereto and Wilmington Trust, National
Association, as Administrative Agent for Lenders (as such agreement may have
been amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

Pursuant to this certificate, the Borrower hereby gives notice of its intent to
reinvest $[      ] in Net Cash Proceeds received in connection with the Asset
Disposition described on Schedule 1 hereto.  In connection herewith, the
undersigned Responsible Officer on behalf of Borrower hereby certifies to
Administrative Agent and Lenders that:

 

(a)           no Default or Event of Default exists as of the date hereof;

 

(b)           on and after such Asset Disposition, on a pro forma basis, [the
Consolidated First Lien Leverage Ratio is less than 5.5 to 1.0](12)[the Borrower
is in compliance with the Consolidated First Lien Leverage Ratio test in
Section 6.1 of the Credit Agreement];(13)

 

(c)           the Borrower has deposited all Net Cash Proceeds received in
connection with such Asset Disposition that are otherwise intended to be
reinvested into the Asset Disposition or Recovery Event Proceeds Pledged
Account; and

 

(d)           the Borrower intends to invest such Net Cash Proceeds in those
Qualified Properties identified on Schedule 2 hereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(12)    To be used for any period of determination prior to the 18th month
anniversary of the Closing Date.

(13)   To be used for any period of determination following the 18th month
anniversary of the Closing Date.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

WARREN RESOURCES, INC.

 

 

 

By

 

 

Name:

 

 

Title:

 

of Borrower

 

7

--------------------------------------------------------------------------------


 

Schedule 1 to

 Reinvestment Certificate

 

[Description of Assets Sold Pursuant to Asset Disposition]

 

8

--------------------------------------------------------------------------------


 

Schedule 2 to

 Reinvestment Certificate

 

[Description of Qualified Properties]

 

9

--------------------------------------------------------------------------------


 

Exhibit H to Credit Agreement

 

WITHDRAWAL REQUEST CERTIFICATE

 

WARREN RESOURCES, INC.

 

Date:                     ,         

 

This certificate is given by                                           , a
Responsible Officer of Warren Resources, Inc. (“Borrower”), pursuant to
Section 2.3(c) of that certain Credit Agreement dated as of May 22, 2015 among
Borrower, Lenders from time to time party thereto and Wilmington Trust, National
Association, as Administrative Agent for Lenders (as such agreement may have
been amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”).  Capitalized terms used herein without definition shall
have the meanings set forth in the Credit Agreement.

 

On       , 20[_],Borrower provided written notice to the Administrative Agent
and the Lead Lenders of its intention to reinvest $[      ] in Net Cash Proceeds
received in connection with the Asset Disposition described on Schedule 1
hereto.  Pursuant to this certificate, the Borrower hereby gives notice of its
desire to withdraw $[      ] from the Asset Disposition or Recovery Event
Proceeds Pledged Account for for the purpose of reinvesting $[      ] in Net
Cash Proceeds in those Qualified Properties described on Schedule 2 hereto.  In
connection herewith, the undersigned Responsible Officer on behalf of Borrower
hereby certifies to Administrative Agent and Lenders that:

 

(a)           no Default or Event of Default exists as of the date hereof;

 

(b)           on the date upon which Borrower acquires the Qualified Properties
identified on Schedule 1 attached hereto, on a pro forma basis, [the
Consolidated First Lien Leverage Ratio will be less than 5.5 to 1.0](14)[
Borrower will be in compliance with the Consolidated First Lien Leverage Ratio
test in Section 6.1 of the Credit Agreement];(15) and

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(14)   To be used for any period of determination prior to the 18th month
anniversary of the Closing Date.

(15)   To be used for any period of determination following the 18th month
anniversary of the Closing Date.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
certificate this          day of                       ,         .

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

of Borrower

 

11

--------------------------------------------------------------------------------


 

Schedule 1 to

Withdrawal Certificate

 

[Description of Qualified Properties]

 

12

--------------------------------------------------------------------------------